


19 February 2014
As novated, amended and restated on 5 May 2014












GEVERAN TRADING CO. LTD
PORTFOLIO RECOVERY ASSOCIATES, INC
TEKÅGEL INVEST 742 AS

--------------------------------------------------------------------------------

NOVATED, AMENDED AND RESTATED AGREEMENT
for the sale and purchase of
Aktiv Kapital AS

--------------------------------------------------------------------------------















--------------------------------------------------------------------------------




CONTENTS


PREAMBLE
 
1


 
 
 
1.
Sale and Purchase
2


 
 
 
2.
Price
2


 
 
 
3.
No Leakage Undertaking
2


 
 
 
4.
Pre-Closing Seller Undertakings
3


 
 
 
5.
Conditions to Closing
3


 
 
 
6.
Closing
7


 
 
 
7.
No Rights of Rescission or Termination
8


 
 
 
8.
Seller Warranties and indemnities
8


 
 
 
9.
Purchaser and Purchaser Guarantor Warranties
11


 
 
 
10.
Purchaser Guarantee
11


 
 
 
11.
Conduct of Third Party Claims
12


 
 
 
12.
Business Protection Undertakings
13


 
 
 
13.
Tax
14


 
 
 
14.
Information, Records and Assistance Post-Closing
14


 
 
 
15.
Payments
15


 
 
 
16.
Costs
16


 
 
 
17.
Announcements
16


 
 
 
18.
Confidentiality
16


 
 
 
19.
Assignment
18


 
 
 
20.
Further Assurances
18


 
 
 
21.
Notices
19


 
 
 
22.
Conflict with other Agreements
20


 
 
 
23.
Whole Agreement
20


 
 
 
24.
Waivers, Rights and Remedies
20


 
 
 
25.
Counterparts
21


 
 
 
26.
Variations
21






--------------------------------------------------------------------------------




27
Invalidity
21


 
 
 
28.
Third Party Enforcement Rights
21


 
 
 
29.
Governing Law and Jurisdiction
21


 
 
 
30.
Amendment and Restatement
22


 
 
 
Schedule 1 Permitted Leakage
23


 
 
 
Schedule 2 Locked Box Accounts
24


 
 
 
Schedule 3 Conduct of the Target Companies Pre Closing
27


 
 
 
Schedule 4 Closing Arrangements
30


 
 
 
Schedule 5 Seller Warranties
32


 
 
 
Schedule 6 Limitations on Liability
44


 
 
 
Schedule 7 Purchaser Warranties
49


 
 
 
Schedule 8 Tax
50


 
 
 
Schedule 9 Target Company Information
72


 
 
 
Schedule 10 Registered Owned IP
86


 
 
 
Schedule 11 Properties
88


 
 
 
Schedule 12 Key Managers
92


 
 
 
Schedule 13 Key Portfolios
93


 
 
 
Schedule 14 Definitions and Interpretation
94








--------------------------------------------------------------------------------




AGREED FORM DOCUMENTS REFERRED TO IN THIS AGREEMENT
Description    Clause/Schedule
Metrogas Loan Agreement Amendment Agreement     Paragraph 1(e) of Part A of
Schedule 4
Data Room index    Paragraph 1 of Schedule 14
Loan Note        Clause 2.2(b)
Crystal Productions Dispute Letter    Paragraph 1(e) of Part A of Schedule 4









--------------------------------------------------------------------------------




AGREEMENT
19 February 2014
as novated, amended and restated on 5 May 2014
PARTIES
(1)
GEVERAN TRADING CO. LTD, a company incorporated under the laws of Cyprus, with
address at Deana Beach Apartments, Block 1, 4th Floor, Promachon Eleftherias
Street, Ayios Athanasios, CY-4103 Limassol, Cyprus (the Seller);

(2)
TEKÅGEL INVEST 742 AS, a company incorporated under the laws of Norway with
registration number 913 269 128 with address at c/o Ståle R Kristiansen, Haakon
VII’s gate 10, 0161 Oslo, Norway (the Purchaser); and

(3)
PORTFOLIO RECOVERY ASSOCIATES, INC., a company incorporated under the laws of
Delaware, with address at 120 Corporate Boulevard, Norfolk, VA 23502, United
States of America (the Purchaser Guarantor),

(each a Party in this Agreement and together, the Parties).
Words and expressions used in this Agreement shall be interpreted in accordance
with Schedule 14.
IT IS AGREED:
PREAMBLE
(A)The Seller is the sole legal and beneficial shareholder of the entire issued
share capital of the Company.
(B)    The Company is engaged in the business of the acquisition and servicing
of non‑performing unsecured consumer loans. Brief particulars of the Company and
its Subsidiaries are set out in Schedule 9.
(C)    The Seller, the Exiting Purchaser and the Purchaser Guarantor entered
into an agreement for the sale and purchase of the Shares on 19 February 2014
(the Original SPA). At the time of execution of the Original SPA, it was
contemplated by the Seller, the Exiting Purchaser and the Purchaser Guarantor
that the Exiting Purchaser could transfer its rights and obligations as
purchaser under the Original SPA to a wholly owned subsidiary of the Purchaser
Guarantor. The Purchaser is a wholly owned subsidiary of the Purchaser
Guarantor.
(D)    Pursuant to a deed of novation, amendment and restatement entered on 5
May 2014 (the Deed of Novation and Amendment), the Seller, the Exiting
Purchaser, the Purchaser and the Purchaser Guarantor novated the Original SPA
such that the Exiting Purchaser was released and discharged from its obligations
under, and the Purchaser assumed the rights, benefits and obligations of the
Exiting Purchaser under, the Original SPA on an ab initio basis as if the
Purchaser had at all times been a party to the Original SPA in place of the
Exiting Purchaser.
(E)    The Seller intends to sell the Shares and the Purchaser intends to
purchase the Shares on the terms and subject to the conditions of this
Agreement.






--------------------------------------------------------------------------------




(F)    The Purchaser Guarantor has agreed to guarantee the obligations of the
Purchaser in the manner set out in this Agreement (and in accordance with the
terms of the Deed of Novation and Amendment).
1.SALE AND PURCHASE
1.1    The Seller shall sell, and transfer (with full title guarantee) and the
Purchaser shall purchase, the legal and beneficial title to the Shares free from
all Third Party Rights with effect from Closing and with all rights attaching or
accruing to them including the right to receive all distributions, any return of
capital and dividends declared, paid or made in respect of the Shares on or
after Closing. The sale and purchase of the Shares shall be on the terms set out
in this Agreement.
1.2    The Purchaser shall not be obliged to complete the purchase of any of the
Shares unless the purchase of all of the Shares is completed simultaneously.
2.    PRICE
2.1    The price for the Shares shall be an amount in Euros equal to
€ 643,000,000 less an amount in Euros equal to the sum of (i) the Option Holder
Payment Amount; and (ii) the Transaction Advisory Fees (if any) (the Price).
2.2    At Closing, the Purchaser shall satisfy its obligation to pay the Price
as follows:
(a)
by the payment to the Seller in cash of an aggregate amount in Euros equal to
the Price less the Loan Note Amount; and

(b)
by procuring the issuance by the Purchaser Guarantor and delivery to the Seller
of the Loan Note.

2.3    Any payment made in satisfaction of a Liability arising under a Seller
Obligation or a Purchaser Obligation shall to the extent permissible under
applicable Law adjust the Price to the extent of such payment.
2.4    To the extent permitted by applicable Law, any payment by, or on behalf
of, the Purchaser of any Crystal Productions Cash Refund after Closing shall
increase the Price by an amount equal to the amount so received.
3.    NO LEAKAGE UNDERTAKING
3.1    The Seller warrants and undertakes to the Purchaser that:
(a)
since the Locked Box Accounts Date, there has not been any Leakage; and

(b)
prior to Closing, there will not be any Leakage,

other than Permitted Leakage.
3.2    Subject to clause 3.4, the Seller undertakes to the Purchaser that if
there is a breach of any of the warranties or undertakings set out in
clause 3.1, it shall, with effect from Closing, promptly pay in cash to the
Purchaser on demand a sum equal to the amount of such Leakage.






--------------------------------------------------------------------------------




3.3    The Seller undertakes to notify the Purchaser in writing promptly, and in
any event at least two Business Days prior to the Closing Date, of any Leakage
or any Permitted Leakage, together with the amount of such Leakage or Permitted
Leakage, that has occurred on or prior to the date that is three Business Days
prior to the Closing Date.
3.4    The liability of the Seller pursuant to this clause 3 shall terminate on
the date falling six (6) months after Closing unless before that date the
Purchaser has notified the Seller of a breach of the warranties and undertakings
set out in clause 3.1, in which case, in relation to any relevant breaches
notified, the Seller shall remain liable until any relevant Claims have been
satisfied, settled or withdrawn.
3.5    For the avoidance of doubt, the sole remedy of the Purchaser for a breach
by the Seller of the warranties and undertakings set out in clause 3.1 shall be
a claim or demand for payment pursuant to clause 3.2.
4.    PRE-CLOSING SELLER UNDERTAKINGS
4.1    Subject to clause 4.2, to the extent permissible under applicable Law,
during the Pre-Closing Period, the Seller shall (except as may be approved by
the Purchaser), ensure that the business of each Target Company is carried on in
compliance with the obligations set out in Schedule 3 and in all material
respects only in the ordinary course of business.
4.2    The provisions of clause 4.1 and Schedule 3 shall not prevent or prohibit
the Seller or any Target Company from carrying out or undertaking any of the
following matters:
(a)
complying with, or otherwise carrying out any action expressly permitted by the
terms of, any Transaction Document, including the payment of any Permitted
Leakage;

(b)
any matter as may be approved in writing by the Purchaser, such approval not to
be unreasonably withheld or delayed, or at the Purchaser’s written request
(including providing information to any regulatory body or government agency);

(c)
acquiring any non-performing loan portfolio in the ordinary course of business
of the Target Companies, provided that the acquisition price in respect of any
individual non-performing loan portfolio does not exceed US$20,000,000 in any
one instance and the aggregate price of all such acquired non-performing loan
portfolios does not exceed US$100,000,000 (a Permitted Portfolio Acquisition);

(d)
increasing the amount drawn under the Existing Financing Agreement up to a
maximum aggregate amount of two billion NOK in connection with making any
Permitted Portfolio Acquisition;

(e)
Aktiv Kapital Investment AS making any investments provided that the aggregate
value of all investments shall not exceed US$18,500,000; and

(f)
the Subsidiary Rationalisation Process.

5.    CONDITIONS TO CLOSING
5.1    Closing shall be conditional on the following Conditions being fulfilled
prior to and remaining fulfilled at Closing or waived in writing in accordance
with the terms of this Agreement:






--------------------------------------------------------------------------------




(a)
each Target Company has obtained from DNB Bank ASA (as facility agent) a written
waiver of the mandatory prepayment obligations under the Existing Financing
Agreements arising in respect of the Proposed Transaction (and such waiver not
having been withdrawn or varied) on terms satisfactory to the Purchaser acting
reasonably;

(b)
the indirect acquisition by the Purchaser of the entire issued share capital of
AK Nordic AB pursuant to this Agreement having been approved (or having been
deemed to be approved as a result of the lapse, expiration or termination of the
applicable waiting periods, or otherwise) by the Financial Supervisory Authority
of Sweden (the SFSA) according to chapter 14 of the Swedish Banking and
Financing Business Act (2004:297) on terms which include:

(i)
each of:

(A)
Aktiv Kapital Portfolio AS and, if so required by the SFSA, the Seller and the
Seller’s ultimate owners,

(B)
the current members of the board of directors of each of Aktiv Kapital Portfolio
AS, Aktiv Kapital AS, AK Portfolio Holding AB and, if so required by the SFSA,
the Seller, and

(C)
all other entities and/or individuals being subject to any ownership assessment
and/or ownership management assessment requirement(s) regarding their direct or
indirect, as applicable, qualified holding of shares in AK Nordic AB,

being approved by the SFSA regarding each such person’s direct or indirect, as
applicable, qualified holding of shares in AK Nordic AB according to the Swedish
Banking and Financing Business Act (2004:297), and
(ii)
no revocation or adverse amendment to the terms of any material licence or
authorisation of AK Nordic AB and the imposition of no conditions, penalties or
other remedies on any member of the Purchaser Group or any Target Company that
could, in the reasonable opinion of the Purchaser, materially and adversely
affect the business or operations of the Target Group or the financial benefits,
taken as a whole, which the Purchaser reasonably expects to derive from the
consummation of the transactions contemplated by this Agreement,

(the Swedish FSA Condition);
(c)
the indirect acquisition by the Purchaser of the entire issued share capital of
Aktiv Kapital Portfolio Collection AS having been approved (or having been
deemed to be approved as a result of the lapse, expiration or termination of the
applicable waiting periods, or otherwise) by the Financial Supervisory Authority
of Norway according to section 5 of the Act of 13 May 1988 no.26 on debt
collection and other recovery of overdue pecuniary claims (the Norwegian FSA
Condition);

(d)
clearance of the Proposed Transaction by the Austrian competition authorities in
accordance with the requirements of the Austrian Cartel Act 2005 (sec 11 para 1,
1a and 4; sec 12, 14 and 17) (the Austrian Competition Condition);

(e)
there shall not have occurred and not be continuing any Material Adverse Change;







--------------------------------------------------------------------------------




(f)
the Purchaser shall have obtained the funds necessary to consummate the Proposed
Transaction and to pay all related fees and expenses (the Acquisition Financing
Condition);

(g)
no order or judgement of any Governmental Entity having been issued or made in
the Pre-Closing Period which has the effect of making the sale and purchase of
the Shares or any of them unlawful or otherwise prohibiting the Purchaser from
acquiring the Shares or any of them on the Closing Date (the General Illegality
Condition); and

(h)
no amendment is made to any Management Service Contract.

5.2    The Parties shall, at their own Costs, use reasonable endeavours to
ensure, and the Seller will procure that the Target Companies will use
reasonable endeavours to ensure, that the Swedish FSA Condition, the Norwegian
FSA Condition and the Austrian Competition Condition are fulfilled promptly
after the date of this Agreement, including providing to each other such
reasonable assistance (including any necessary information and documents
reasonably required for the purpose of making any submissions, notifications and
filings to any relevant Governmental Entity) in connection with the satisfaction
of the Swedish FSA Condition, the Norwegian FSA Condition and the Austrian
Competition Condition, as any Party may reasonably request.
5.3    The Purchaser shall, at its own Cost, use its reasonable efforts to
ensure that the Acquisition Financing Condition is fulfilled promptly after the
date of this Agreement, including using its reasonable efforts to:
(a)
negotiate and enter into as promptly as practicable definitive agreements (the
Definitive Financing Agreements) with respect to the Acquisition Financing
Condition on terms that are acceptable in good faith to the Purchaser;

(b)
comply on a timely basis with all covenants, and satisfy on a timely basis all
conditions, required to be complied with or satisfied by the Purchaser in such
Definitive Financing Agreements;

(c)
cause the acquisition financing to be consummated at such time or from time to
time as is necessary for Purchaser to satisfy its obligations under this
Agreement; and

(d)
enforce its rights under the Definitive Financing Agreements, as applicable,

provided, however, that, notwithstanding anything to the contrary contained
herein, the Purchaser shall not be required to accept any terms or conditions in
the Definitive Financing Agreements that are not to the satisfaction of the
Purchaser and, to the extent any Definitive Financing Agreements have been
entered into, the Purchaser shall have the right to substitute other debt or
equity financing for all or any portion of the acquisition financing from the
same or alternative financing sources. In the event that all conditions to
funding contained in the Definitive Financing Agreements (if they have been
entered into) have been satisfied, the Purchaser shall use its reasonable
efforts to cause the lenders to fund the acquisition financing on the Closing
Date. The Purchaser shall keep the Seller reasonably informed with respect to
all material activity concerning the status of the Acquisition Financing
Condition, including notifying the Seller promptly (and in any case within three
Business Days) after signing of the Definitive Financing Agreements, and shall
give the Seller prompt notice of any event or change that the Purchaser
determines will materially and adversely affect the ability of the Purchaser to
satisfy the Acquisition Financing Condition. The Seller shall cooperate
reasonably, and shall cause the






--------------------------------------------------------------------------------




Target Companies to cooperate reasonably, with the Purchaser in connection with
the satisfaction of the Acquisition Financing Condition, provided that such
cooperation shall not unduly disrupt the conduct or management of the business
of the Seller or the Target Companies.
5.4    All Conditions other than the Acquisition Financing Condition and the
General Illegality Condition may be waived, in whole or in part, by the
Purchaser at its absolute discretion by written notice to the Seller, with or
without the consent or agreement of the Seller. The Acquisition Financing
Condition and the General Illegality Condition may only be waived, in whole or
in part, by agreement in writing of the Seller and the Purchaser.
5.5    Each Party undertakes promptly to disclose in writing to the other
anything which will or may prevent any of the Conditions from being satisfied on
or prior to the Longstop Date.
5.6    The Seller and the Purchaser shall each notify the other promptly upon
becoming aware that any of the Conditions have been fulfilled. The first
Business Day on or by which all Conditions have been fulfilled (or waived in
accordance with clause 5.4) is the Unconditional Date.
5.7    If the Unconditional Date has not occurred on or before 5.00 p.m. on the
Longstop Date and:
(a)
the Acquisition Financing Condition is the only Condition that has not been
fulfilled, then the Seller may, at its sole discretion, by written notice to the
Purchaser, extend the Longstop Date by a period of up to ten Business Days; and

(b)
the Swedish FSA Condition is the only Condition that has not been fulfilled,
then the Purchaser may, at its sole discretion, by written notice to the Seller,
extend the Longstop Date by a period of up to ten Business Days,

(such new date being the Extended Longstop Date).
5.8    If the Unconditional Date has not occurred on or before the Longstop Date
and:
(a)
the Longstop Date is not extended by the Seller or the Purchaser in accordance
with clause 5.7, this Agreement shall automatically terminate (other than the
Surviving Provisions) on the date immediately following the fifth Business Day
after the Longstop Date; or

(b)
the Longstop Date is extended by the Seller or Purchaser in accordance with
clause 5.7, but the Unconditional Date does not occur on or before the Extended
Longstop Date, this Agreement shall automatically terminate (other than the
Surviving Provisions) on the Business Day immediately following the Extended
Longstop Date.

5.9    In addition to and without prejudice to other rights and remedies
available, this Agreement may be terminated prior to or at Closing by notice in
writing by the Purchaser to the Seller, if:
(a)
the Seller:

(i)
is in breach of any of its obligations under this Agreement or any Transaction
Document (including any Warranty given as at the date of this Agreement), or the
effect of Closing would be to put the Seller in such breach, and such breach







--------------------------------------------------------------------------------




is not capable of remedy or is not actually remedied to the reasonable
satisfaction of the Purchaser no later than three Business Days prior to Closing
(an Actual Warranty Claim);
(ii) would be in breach of the Warranties if the Warranties were to be (or were
deemed to be) repeated at Closing by reference to the facts and circumstances
then existing (and as if reference in the Warranties to the date of this
Agreement were reference to the date of Closing) and such deemed breach is not
capable of remedy or is not actually remedied to the reasonable satisfaction of
the Purchaser no later than three Business Days prior to Closing (a Deemed
Warranty Claim); or
(iii) would be liable at or after Closing under the Tax Covenant and/or any
Seller Indemnity (an Indemnity Claim),
and the aggregate amount for which the Seller could reasonably be expected to be
liable in respect of all breaches and payments in clause 5.9(a), if Closing were
to take place and all Deemed Warranty Claims were to be treated as Actual
Warranty Claims, is equal to or greater than €50,000,000;
(b)
the 2013 Accounts show equity attributable to equity holders at 31 December 2013
of less than € 290,000,000; or

(c)
adjusted EBITDA for the year ended 31 December 2013 calculated by reference to
the 2013 Accounts (and on the same basis and using the same methodology as the
adjusted EBITDA shown in the Locked Box Accounts) is equal to or less than 90
per cent. of the adjusted EBITDA shown in the Locked Box Accounts.

If this Agreement terminates pursuant to clauses 5.8 or 5.9, neither Party (nor
any of its Affiliates) shall have any claim under the Transaction Documents of
any nature whatsoever against the other Party (or any of its Affiliates) except
in respect of any rights and Liabilities which have accrued before termination
or under any of the Surviving Provisions.
6.    CLOSING
6.1    Closing shall take place at such place as the Seller and the Purchaser
(each acting reasonably) may agree or, failing such agreement, at the offices of
Advokatfirmaet Wiersholm in Oslo on the fifth Business Day after the
Unconditional Date.
6.2    At Closing each of the Seller and the Purchaser shall deliver or perform
(or ensure that there is delivered or performed) all those documents, items and
actions respectively listed in relation to that Party or any of its Affiliates
(as the case may be) in Schedule 4.
6.3    If the Seller or the Purchaser, as applicable, fails to comply with any
material obligation in Schedule 4, then the other Party shall be entitled (in
addition to and without prejudice to other rights and remedies available), by
written notice to the Party in default on the date Closing would otherwise have
taken place, to:
(a)
require Closing to take place so far as practicable having regard to the
defaults which have occurred;

(b)
notify the Party in default of a new date for Closing (being not more than ten
Business Days after the original date for Closing) in which case the provisions
of this clause 6







--------------------------------------------------------------------------------




and Schedule 4 shall apply to Closing as so deferred but on the basis that such
deferral may only occur once; or
(c)
terminate this Agreement (other than the Surviving Provisions) by notice in
writing to the other Party.

If this Agreement is terminated in accordance with clause 6.3(c), neither Party
nor any of its Affiliates shall have any claim under this Agreement of any
nature against the other Party or its Affiliates (except in respect of any
rights and Liabilities which have accrued before termination or under any of the
Surviving Provisions). For the purpose of this clause 6.3 and clause 6.4, a
failure to satisfy the obligation set out in paragraph 1(c) of Part A of
Schedule 4 shall not be deemed material if the relevant director has previously
confirmed in writing that he agrees to resign and intends to resign promptly
after Closing and without any claim against any Target Company or any member of
the Purchaser Group. All other obligations under Schedule 4 shall be material
obligations.
6.4    If in accordance with clause 6.3(b), Closing is deferred and at such
deferred Closing a Party fails to comply with its obligations in Schedule 4,
then the Purchaser, if the defaulting Party is the Seller, or the Seller, if the
defaulting Party is the Purchaser, may by written notice to the other terminate
this Agreement (other than the Surviving Provisions) and neither Party nor any
of its Affiliates shall have any claim under this Agreement of any nature
against the other Party or its Affiliates (except in respect of any rights and
Liabilities which have accrued before termination or under any of the Surviving
Provisions).
6.5    No later than ten Business Days before Closing, the Seller shall deliver
to the Purchaser an accurate and complete calculation of:
(a)
the Option Holder Payments Amount; and

(b)
the Transaction Advisory Fees.

7.    NO RIGHTS OF RESCISSION OR TERMINATION
Other than in accordance with clauses 5.8, 5.9, and 6.3(c), no Party shall be
entitled to rescind or terminate this Agreement in any circumstances whatsoever
(whether before or after Closing). This shall not exclude any Liability for (or
remedy in respect of) fraud or fraudulent misrepresentation.
8.    SELLER WARRANTIES AND INDEMNITIES
8.1    The Seller warrants to the Purchaser that:
(a)
each of the Warranties is true and accurate in all respects and not misleading;
and

(b)
at Closing, each of the Fundamental Warranties will be true and accurate in all
respects and not misleading by reference to the facts and circumstances then
existing as if references in the Fundamental Warranties to the date of this
Agreement were references to the date of Closing.

8.2
The Warranties, the Tax Covenant and the Seller Indemnities are given subject to
the provisions of this clause 8 and the limitations set out in Schedule 6.







--------------------------------------------------------------------------------




8.3    None of the limitations in this clause 8 or Schedule 6 shall apply to any
Claim which arises as a consequence of fraud or fraudulent misrepresentation by
any member of the Seller Group or any Seller Related Person.
8.4    Each of the Warranties shall be construed separately and independently.
If a there is a breach of a Warranty that is expressed to be qualified by any
concept of “materiality” or “material”, then solely for the purposes of
calculating the amount of any Loss suffered by the Purchaser arising from such
breach (and, for the avoidance of doubt, not for determining whether such breach
has actually occurred), the relevant Warranty shall be read as if it were not so
qualified.
8.5    The Purchaser acknowledges and agrees that, except as provided under the
Warranties, no other statement, promise or forecast made by or on behalf of the
Seller or any member of the Seller Group or the Target Companies may form the
basis of any Claim by the Purchaser or any other member of the Purchaser Group
under or in connection with this Agreement or any Transaction Document. In
particular, except as provided under the Warranties, the Seller does not make
any representation or warranty as to the accuracy of any forecasts, estimates,
projections, statements of intent or opinion provided to the Purchaser, its
Affiliates or to its or their advisors on or before the date of this Agreement
(including any documents in the Data Room).
8.6    Except in the case of and as against any individual or entity who has
acted fraudulently:
(a)
the Purchaser agrees and undertakes with the Seller (the Seller contracting for
itself and on behalf of each individual or entity referred to in this
clause 8.6) that neither it nor any other member of the Purchaser Group has any
rights against, and will waive and shall not make any claim against, any
employee, director, officer, adviser or agent of: (i) any of the Target
Companies; or (ii) any member of the Seller Group on whom the Purchaser may have
relied before agreeing to any term of this Agreement or any other Transaction
Document or before entering into this Agreement or any other Transaction
Document; and

(b)
the Seller agrees and undertakes with the Purchaser (the Purchaser contracting
for itself and on behalf of each individual or entity referred to in this
clause 8.6) that neither it nor any other member of the Seller Group has any
rights against, and will waive and shall not make any claim against, any
employee, director, officer, adviser or agent of (i) any of the Target
Companies; or (ii) any member of the Purchaser Group on whom the Seller may have
relied before agreeing to any term of this Agreement or any other Transaction
Document or before entering into this Agreement or any other Transaction
Document.

8.7    The Seller agrees and undertakes with the Purchaser (the Purchaser
contracting for itself and on behalf of each entity referred to in this
clause 8.7) that, save in respect of any rights or claims it or any other member
of the Seller Group has under the Transaction Documents (including, for the
avoidance of doubt, the Metrogas Loan Agreement), neither it nor any other
member of the Seller Group has any rights against, and will waive and shall not
make any claim against, any of the Target Companies on whom the Seller may have
relied before agreeing to any term of this Agreement or any other Transaction
Document.
8.8    Notwithstanding clause 28, the provisions of clauses 8.6 and 8.7 may be
relied upon and enforced by each individual or entity for whose benefit it is
expressed or intended to be given.






--------------------------------------------------------------------------------




8.9    The Warranties shall continue in full force and effect notwithstanding
Closing and shall bind the successors in title of the Seller. Closing shall not
in any way constitute a waiver of the Purchaser’s rights under this Agreement or
any Claim or potential Claim.
8.10    Any Warranty qualified by reference to the Seller’s knowledge (or
similar phrase) shall be deemed to refer to:
(a)
the actual knowledge of the following persons Harald Thorstein, Geir Olsen,
Henning Dokset and Dianne Schepers; and

(b)
the knowledge they ought to have had if they had made due and careful enquiry of
Tiku Patel, Martin Sjölund, Ingvald Sikveland, Alexander Holzgreve, Jan Husby,
Tom Haugerud.

8.11    If in the Pre-Closing Period or at Closing the Seller becomes actually
aware:
(a)
that any of the Warranties was untrue or inaccurate or misleading as at the date
of this Agreement;

(b)
of any event or circumstance that could reasonably be expected to be deemed to
constitute a breach of Warranty if the Warranties were deemed repeated at any
time prior to or at Closing by reference to the facts and circumstances then
existing as if reference in the Warranties to the date of this Agreement were
reference to the date of deemed repetition, or

(c)
of any event or circumstance that could reasonably be expected to give rise to a
Seller Indemnity Claim or a Tax Covenant Claim,

and, as a result, the Purchaser would be entitled to bring a Claim, Seller
Indemnity Claim or Tax Covenant Claim (and, for these purposes only, as if any
deemed breach of repeated Warranty under clause 8.11(b) would, subject to the
provisions of this clause 8 and Schedule 6, entitle the Purchaser to bring a
Claim), the Seller shall promptly notify the Purchaser in writing setting out
reasonable details of the matter. Any notification pursuant to this clause 8.11
shall not operate as a disclosure and the Warranties shall not be subject to
such notification.
8.12    The Seller undertakes to pay to each member of the Purchaser Group an
amount equal to any Loss it may suffer in respect of:
(a)
any failure by Aktiv Kapital Portfolio AS, the Seller, their ultimate owners or
any other entity and/or individual being subject to any ownership assessment
requirements regarding their indirect qualified holding of shares in AK Nordic
AB, to subject themselves to and duly fulfil the ownership assessments as
required by the SFSA in connection with their indirect interest in AK Nordic AB,
and be approved as owners;

(b)
any current or past officers or directors of Aktiv Kapital Portfolio AS, Aktiv
Kapital AS, AK Portfolio Holding AB or any other individuals being subject to
any ownership management assessment requirements failing to have been ownership
management assessed by the SFSA; and

(c)
the failure by Aktiv Kapital UK Limited to obtain a Consumer Credit 1974 licence
or Financial Conduct Authority authorisation for the activity of “debt
administration”, as







--------------------------------------------------------------------------------




defined in the Section 145(7A) of the Consumer Credit 1974 and Article 39G of
the Financial Services and Markets Act 2000 (Regulated Activities) Order 2001,
(each a Seller Indemnity).
9.    PURCHASER AND PURCHASER GUARANTOR WARRANTIES
9.1    The Purchaser warrants to the Seller that each of the warranties set out
in Schedule 7 is true and accurate in all respects and not misleading as at the
date of this Agreement, save for the warranty set out in paragraph 2 of
Schedule 7 which shall be true and accurate in all respects and not misleading
as at 5 May 2014, and as at the date of Closing by reference to the facts and
circumstances then existing as if references to the date of this Agreement were
references to the date of Closing.
9.2    The Purchaser Guarantor warrants to the Seller that each of the
warranties set out in Schedule 7 is true and accurate in all respects and not
misleading as at the date of this Agreement and as at the date of Closing by
reference to the facts and circumstances then existing as if references to the
date of this Agreement were references to the date of Closing and, in each case,
as if references in those warranties to the “Purchaser” were references to the
“Purchaser Guarantor”.
10.    PURCHASER GUARANTEE
10.1    Subject to the terms of this Agreement, in consideration of the Seller
entering into this Agreement, the Purchaser Guarantor unconditionally and
irrevocably guarantees to the Seller as a continuing obligation that the
Purchaser will comply properly and punctually with its obligations under this
Agreement and each of the other Transaction Documents (the Purchaser’s
Guaranteed Obligations) and promises to pay on demand to the Seller each sum
which the Purchaser is liable to pay under this Agreement or any other
Transaction Document but fails to pay when due.
10.2    The Purchaser Guarantor’s liability under clause 10.1 above shall not be
discharged or impaired by:
(a)
any amendment, variation or assignment of this Agreement or any Transaction
Document or any waiver of its or their terms, unless agreed in writing between
the Parties;

(b)
any release of, or granting of time or other indulgence to, the Purchaser or any
third party;

(c)
any winding up, dissolution, reconstruction, legal limitation, incapacity or
lack of corporate power or authority or other circumstances affecting the
Purchaser (or any act taken by the Seller in relation to any such event); or

(d)
any other act, event, neglect or omission (whether or not known to the
Purchaser, the Seller or the Purchaser Guarantor) which would or might (but for
this clause) operate to impair or discharge the Purchaser Guarantor’s liability
or afford the Purchaser Guarantor or the Purchaser any legal or equitable
defence;

except, with respect to clauses 10.2(a), 10.2(b) and 10.2(d) only (and not, for
the avoidance of doubt, clause 10.2(c)), to the same extent that such clauses
would discharge or impair the Purchaser’s liability or afford the Purchaser any
legal or equitable defence.






--------------------------------------------------------------------------------




10.3    In consideration of the Seller entering into this Agreement, as a
separate, additional continuing and primary obligation, the Purchaser Guarantor
undertakes to indemnify the Seller and each of its Affiliates against any Costs
or Losses suffered or incurred by any of them as a result of the Purchaser’s
failure to comply properly and punctually with its obligations under this
Agreement or any Transaction Document (provided that the Purchaser Guarantor
shall not, pursuant to this clause 10.3, be required to pay to the Seller any
amount in excess of what the Purchaser would be required to pay to the Seller as
a result of such failure).
11.    CONDUCT OF THIRD PARTY CLAIMS
11.1    If the Purchaser becomes aware that any claim in writing by a third
party might reasonably be expected to result in a Non-Tax Claim or a Seller
Indemnity Claim being made by the Purchaser (a Third Party Claim), the Purchaser
shall, subject to the Purchaser being indemnified to the Purchaser’s reasonable
satisfaction by the Seller against any Costs:
(a)
give notice of the Third Party Claim to the Seller and ensure that the Seller
and its representatives are given all reasonable information and facilities to
investigate it;

(b)
not (and shall ensure that each member of the Purchaser Group shall not) admit
liability or make any agreement or compromise in relation to the Third Party
Claim without the prior written approval of the Seller (not to be unreasonably
withheld or delayed);

(c)
keep the Seller informed as to the progress of, and consult regularly with the
Seller in relation to the conduct of, the Third Party Claim;

(d)
use its reasonable efforts to mitigate any Liability of the Seller in respect of
the Third Party Claim;

(e)
provide such information and assistance as the Seller may reasonably request in
connection with the preparation or progress of any action in respect of the
Third Party Claim as described in clause 11.1(f) below;

(f)
save in respect of any Third Party Claim made by any Governmental Entity and
subject to the Purchaser, and each relevant member of the Purchaser Group, being
indemnified to the Purchaser’s reasonable satisfaction by the Seller against any
Losses suffered or incurred by them as a result of the Third Party Claim or
compliance with the provisions of this clause 11.1(f) (including any Losses
arising from or in connection with the relevant Non-Tax Claim), ensure that each
member of the Purchaser Group shall:

(i)
take such action as the Seller may reasonably request to avoid, resist, dispute,
appeal, compromise or defend the Third Party Claim; and

(ii)allow the Seller (if it elects to do so) to take over the conduct of all
proceedings and/or negotiations arising in connection with the Third Party
Claim, so long as the Seller (A) keeps the Purchaser reasonably informed of the
developments in respect of such Third Party Claim; and (B) enables the Purchaser
(at its own Cost) to participate in any such proceedings or negotiations.






--------------------------------------------------------------------------------




11.2    Nothing in clause 11.1 will require the Purchaser or any member of the
Purchaser Group to take any action or omission that might reasonably be expected
to result in:
(a)
the loss of any legal privilege;

(b)
the loss of, or any material adverse amendment to, any approval or authorisation
of a Governmental Entity which is material to the business of the relevant
member of the Purchaser Group;

(c)
prejudices the ability of the Purchaser to bring a claim against the Seller;

(d)
any award of punitive damages against the Purchaser or any other member of the
Purchaser Group; or

(e)
in the reasonable opinion of the Purchaser, any effect which is materially
prejudicial to the goodwill of the business of any Target Company.

12.    BUSINESS PROTECTION UNDERTAKINGS
12.1    The Seller undertakes with the Purchaser and the Target Companies that
it shall not, and shall procure that no other member of the Seller Group nor any
Seller Related Party shall, directly or indirectly:
(a)
for a period of three years after the Closing Date, carry on, be engaged in or
be economically interested, in any Competing Business in the Protected
Territories; and/or

(b)
in the Pre‑Closing Period and for a period of 3 years after the Closing Date,
induce or seek to induce any Key Manager to become employed (whether as
employee, consultant or otherwise) by any member of the Seller Group or any
Seller Related Party, whether or not such Key Manager would thereby commit a
breach of his contract of service.

12.2    Nothing in this clause 12 shall prevent, after Closing, any member of
the Seller Group or any Seller Related Party from:
(a)
owning securities, shares or similar interests in any company or partnership
that do not exceed 5 per cent. in nominal value of the securities, shares or
similar interests of that company or partnership or otherwise grant (directly or
indirectly) management functions or any material influence in that company or
partnership beyond that of other holders of similar securities; or

(b)
performing its obligations under the Transaction Documents and/or under any
other agreement which it may enter into with a member of the Purchaser Group.

12.3    The Seller agrees and acknowledges that if there is a breach of any of
the undertakings in clause 12.1, the remedies which may be otherwise available
to the Purchaser may be inadequate to fully compensate the Company for any Loss
caused by such breach of undertaking and, therefore, the Seller agrees that, in
addition to any other rights or remedies that the Purchaser may have under any
applicable Law, the Purchaser shall be entitled to seek injunctive relief in
respect of any breach by the Seller of clause 12.1.
12.4    The Seller agrees and acknowledges that the restrictions contained in
this clause 12 are fair and reasonable and necessary to assure to the Purchaser
the full value and benefit of the






--------------------------------------------------------------------------------




business, goodwill and Intellectual Property Rights of the Target Companies.
Accordingly, if one or more such undertakings is held to be against the public
interest or unlawful or in any way an unreasonable restraint of trade, the
remaining undertakings shall continue to bind the Seller.
13.    TAX
13.1    The provisions of Schedule 8 shall apply in relation to Taxation.
13.2    Part A, Part C and Part D of Schedule 8 shall come into effect on the
date of this Agreement.
13.3    Part B of Schedule 8 shall come into effect on the Closing Date.
14.    INFORMATION, RECORDS AND ASSISTANCE POST-CLOSING
14.1    For five years following the Closing Date:
(a)
each member of the Purchaser Group shall provide the Seller (at the Seller’s
cost) with reasonable access at reasonable times to (and the right to take
copies of) the books, accounts, customer lists and all other records that
continue to be held by it after Closing to the extent that they relate to the
Target Companies and to the period up to Closing (the Purchaser Records) but
only for the purposes of the preparation or settlement of any Tax return or
regulatory filing by the Seller (or any member of the Seller Group); and

(b)
each member of the Seller Group shall provide the Purchaser (at the Purchaser’s
cost) with reasonable access at reasonable times to (and the right to take
copies of) the books, accounts, customer lists and all other records that
continue to be held by it after Closing to the extent that they relate to the
Target Companies (the Seller Records) but only for the purposes of the
preparation or settlement of any Tax return or regulatory filing by the
Purchaser (or any member of the Purchaser Group).

These obligations are subject to the provisions of clause 18.
14.2    For ten years following the Closing Date in respect of the Norwegian Tax
Resident Companies and, in respect of the other Target Companies, for five years
following the Closing Date or, if later, the date that is three months after the
expiry of any relevant statute of limitations applicable to any Tax Claim in
respect of such Target Companies:
(a)
no member of the Purchaser Group shall dispose of, or destroy any of, the
Purchaser Records which the Purchaser (having made reasonable enquiry of the
Seller) is aware will be necessary for the preparation or settlement of any Tax
return or regulatory filing by the Seller (or any member of the Seller Group)
without first giving the Seller at least two months’ notice of its intention to
do so and giving the Seller a reasonable opportunity to remove and retain (or,
if appropriate, take a copy of) any of them (at the Seller’s expense); and

(b)
no member of the Seller Group shall dispose of or destroy any of the Seller
Records which the Seller (having made reasonable enquiry of the Purchaser) is
aware will be necessary for the preparation or settlement of any Tax return or
regulatory filing by the Purchaser (or any member of the Purchaser Group)
without first giving the Purchaser







--------------------------------------------------------------------------------




at least two months’ notice of its intention to do so and giving the Purchaser a
reasonable opportunity to remove and retain (or, if appropriate, take a copy of)
any of such records (at the Purchaser’s expense).
14.3    Subject to the provisions of Schedule 8, following the Closing Date and
only in respect of third party claims that are not likely to give rise to a
Claim under this Agreement:
(a)
subject to the Seller first agreeing to indemnify the Purchaser and all members
of the Purchaser Group against any Costs suffered or incurred by any of them as
a result of the Purchaser’s fulfilment of its obligations under this
clause 14.3(a) and the Purchaser being satisfied (acting reasonably) that the
Seller will have the necessary funds to make good on that indemnity, each member
of the Purchaser Group shall (at the Seller’s expense) give such assistance to
any member of the Seller Group as the Seller may reasonably request in relation
to any third party proceedings by or against any member of the Seller Group so
far as they relate to the Target Companies, including proceedings relating to
employees’ claims or Taxation;

(b)
subject to the Purchaser Guarantor first agreeing to indemnify the Seller and
all members of the Seller Group against any Costs suffered or incurred by any of
them as a result of the Seller’s fulfilment of its obligations under this
clause 14.3(b) and the Seller being satisfied (acting reasonably) that the
Purchaser Guarantor will have the necessary funds to make good on that
indemnity, each member of the Seller Group shall (at the Purchaser’s expense)
give such assistance to any member of the Purchaser Group as the Purchaser may
reasonably request in relation to any third party proceedings by or against any
member of the Purchaser Group so far as they relate to the Target Companies,
including proceedings relating to employees’ claims or Taxation;

(c)
the Seller shall promptly give to the Purchaser all written notices,
correspondence, information or inquiries received by it in relation to the
Target Companies; and

(d)
the Purchaser shall promptly give to the Seller all written notices,
correspondence, information or inquiries received by in relation to any business
of the Seller Group not comprised within the Target Companies.

15.    PAYMENTS
15.1    Any payment to be made pursuant to this Agreement by the Purchaser (or
any member of the Purchaser Group) shall be made to the Seller’s Bank Account.
The Seller agrees to pay each member of the Seller Group that part of each
payment to which it is entitled.
15.2    Any payment to be made pursuant to this Agreement by the Seller (or any
member of the Seller Group) shall be made to the Purchaser’s Bank Account. The
Purchaser agrees to pay each member of the Purchaser Group that part of each
payment to which it is entitled.
15.3    Payments under clauses 15.1 and 15.2 shall be in immediately available
funds by electronic transfer on the due date for payment. Receipt of the amount
due shall be an effective discharge of the relevant payment obligation.
15.4    If any sum due for payment in accordance with this Agreement is not paid
on the due date for payment, the person in default shall pay Default Interest on
that sum from, but excluding, the due date to, and including, the date of actual
payment calculated on a daily basis.






--------------------------------------------------------------------------------




16.    COSTS
16.1    Except as otherwise provided in this Agreement (or any other Transaction
Document), the Seller and the Purchaser shall each be responsible for its own
Costs and charges incurred in connection with the Proposed Transaction.
16.2    The Purchaser and the Seller shall each bear 50 per cent. of all
transfer, stamp, stamp duty land, conveyance, recording, registration,
documentary, transaction or filing tax, notarisation fees and any other transfer
taxes including in each case any related interest or penalties arising as a
result of this Agreement or of the transfer of the Shares to the Purchaser under
this Agreement.
17.    ANNOUNCEMENTS
17.1    Notwithstanding clause 18, neither the Seller nor the Purchaser (nor any
of their respective Affiliates) shall make any announcement or issue any
communication to shareholders in connection with the existence or subject matter
of this Agreement (or any other Transaction Document) without the prior written
approval of the other (such approval not to be unreasonably withheld or
delayed).
17.2    The restriction in clause 17.1 shall not apply to the extent that the
announcement or communication to shareholders is required by law, by any stock
exchange or any regulatory or other supervisory body or authority of competent
jurisdiction, whether or not the requirement has the force of law. If this
exception applies, the Party making the announcement or issuing the
communication to shareholders shall use all reasonable endeavours to consult
with the other Party in advance as to its form, content and the timing of issue.
18.    CONFIDENTIALITY
18.1    For the purposes of this clause 18:
(a)
Confidential Information means:

(i)
information relating to the provisions of, and negotiations leading to, this
Agreement and the other Transaction Documents;

(ii)(in relation to the obligations of the Purchaser) any information received
or held by the Purchaser (or any of its Representatives) relating to the Seller
Group or, before Closing, any of the Target Companies; and
(iii)(in relation to the obligations of the Seller) any information received or
held by the Seller (or any of its Representatives) relating to the Purchaser
Group or, following Closing, any of the Target Companies,
and includes written information and information transferred or obtained orally,
visually, electronically or by any other means and any information which the
Party has determined from information it has received including any forecasts or
projections; and
(b)
Representatives means, in relation to a Party, its Affiliates and the directors,
officers, employees, agents, advisers, accountants and consultants of that Party
and/or of its Affiliates.







--------------------------------------------------------------------------------




18.2    Each of the Seller and the Purchaser shall (and shall ensure that each
of its Representatives shall) maintain Confidential Information in confidence
and not disclose Confidential Information to any person except: (i) as this
clause 18 permits; or (ii) as the other Party approves in writing.
18.3    Clause 18.2 shall not prevent disclosure by a Party or any of its
Representatives to the extent it can demonstrate that:
(a)
disclosure is required by law or by any stock exchange or any regulatory,
governmental or antitrust body having applicable jurisdiction or is reasonably
necessary in connection with dealings with any Tax Authority having applicable
jurisdiction (provided, in each case, that the disclosing Party shall to the
extent legally permissible first inform the other Party of its intention to
disclose such information and take into account the reasonable comments of the
other Party);

(b)
disclosure is of Confidential Information which was lawfully in the possession
of that Party or any of its Representatives (in either case as evidenced by
written records) without any obligation of secrecy before its being received or
held;

(c)
disclosure is of Confidential Information which has previously become publicly
available other than through that Party’s action or failure to act (or that of
its Representatives);

(d)
disclosure is required for the purpose of any arbitral or judicial proceedings
arising out of this Agreement (or any other Transaction Document);

(e)
the other Party has given prior written consent to the disclosure; or

(f)
disclosure is reasonably necessary in order to manage the Tax affairs of the
Seller, any member of the Seller Group, the Purchaser or any member of the
Purchaser Group.

18.4    Each of the Seller and the Purchaser undertakes that it (and its
Affiliates) shall only disclose Confidential Information as permitted by this
clause 18 if it is reasonably required and, in the case of disclosures under
clause 18.3, only if the recipient is informed of the confidential nature of the
Confidential Information and is subject to an obligation to keep confidential
(which can include an obligation which arises or operates as a matter of
applicable Law, practice or otherwise) any information so disclosed.
18.5    If this Agreement terminates, the Purchaser shall as soon as practicable
on request by the Seller:
(a)
return to the Seller all written documents and other materials relating to the
Seller, any Target Company or this Agreement (including any Confidential
Information) which the Seller (or its Representatives) have provided to the
Purchaser (or its Representatives) without keeping any copies thereof;

(b)
destroy all information or other documents derived from such Confidential
Information; and

(c)
so far as it is practicable to do so, expunge such Confidential Information from
any computer, word processor or other device.







--------------------------------------------------------------------------------




19.    ASSIGNMENT
19.1    Except as provided in this clause 19 or unless the Seller and the
Purchaser specifically agree in writing, no person shall assign, transfer, hold
on trust or encumber all or any of its rights under this Agreement nor grant,
declare, create or dispose of any right or interest in it. Any purported
assignment in contravention of this clause 19 shall be void.
19.2    Any member of the Purchaser Group may without requiring the Seller’s
consent assign (in whole or in part) any of its rights under the Transaction
Documents (including the benefit of the Warranties, the Tax Covenant and the
Seller Indemnities):
(a)
to any bank(s) and/or any financial institution lending money or making
financing available to the Purchaser in connection with the Proposed
Transaction;

(b)
on or before Closing to any subsidiary (directly or indirectly) wholly owned by
the Purchaser Guarantor which has been newly incorporated in an EEA jurisdiction
for the purposes of the Proposed Transaction provided that the assignee shall
assume in writing the Purchaser’s obligations to the Seller hereunder and
neither the Purchaser nor the Purchaser Guarantor shall be released from any of
their respective obligations hereunder by reason of such assignment; and

(c)
thereafter:

(i)
to any other member of the Purchaser Group which is the legal and beneficial
owner from time to time of any or all of the Shares as if it were the Purchaser
under this Agreement; or

(ii) to Aktiv Kapital AS in accordance with the amendment agreement in the
Agreed Form in respect of the Metrogas Loan Agreement.
If an assignment takes place in accordance with clauses 19.2(b) or 19.2(c), the
Purchaser shall ensure that it is a term of such assignment that before any such
assignee subsequently ceases to be a member of the Purchaser Group it shall
re-assign that benefit to the Purchaser or to another continuing member of the
Purchaser Group.
19.3    Subject to paragraph 1.6 of Part C of Schedule 8, if an assignment is
made in accordance with this clause 19, the Liabilities of the members of the
Seller Group to the Purchaser Group, or the Purchaser Group to the Seller Group,
as applicable, under this Agreement shall be no greater than such Liabilities
would have been if the assignment had not occurred.
20.    FURTHER ASSURANCES
20.1    Each of the Seller and the Purchaser shall, from the Closing Date,
perform, or procure the performance of, all further acts and things and execute,
or procure the execution of, such further documents as may be required by law or
be necessary to implement and give effect to the Transaction Documents.
20.2    Each of the Seller and the Purchaser shall procure that its Affiliates
comply with all obligations under the Transaction Documents that are expressed
to apply to any such Affiliates.






--------------------------------------------------------------------------------




21.    NOTICES
21.1    Any notice in connection with this Agreement shall be in writing in
English and delivered by hand, fax, e-mail, registered post or courier using an
internationally recognised courier company. A notice shall be effective upon
receipt and shall be deemed to have been received: (i) at the time of delivery,
if delivered by hand, registered post or courier; or (ii) at the time of
transmission if delivered by fax provided that in either case, where delivery
occurs outside Working Hours, notice shall be deemed to have been received at
the start of Working Hours on the next following Business Day.
21.2    The addresses and fax numbers of the Parties for the purpose of
clause 21.1 are:
Seller
 
 
For the attention of:
Address:
Fax / E-mail:
 
Geveran Trading Co. Limited
 
Harald Thorstein
Deana Beach Apartments, Block 1, 4th Floor, Promachon Eleftherias Street, Ayios
Athanasios, CY-4103 Limassol, Cyprus
+357 25 323770 /
seatank@seatankers.com.cy
With a copy to:
 
 
For the attention of:
Address:
Fax / Email:
Erling Lind
Advokatfirmaet Wiersholm AS
+ 47 21021010 /
el@wiersholm.no
 
Ruseløkkveien 26
P.O. Box 1400 Vika
NO-0115
Oslo
Norway
 
Purchaser
 
 
For the attention of:
Address:
Fax: (to be notified)
Judith Scott, General Counsel
120 Corporate Boulevard Norfolk
VA 23502
United States of America
E-mail: (to be notified)
 
 
 
Purchaser Guarantor
 
 
For the attention of:
Address:
Fax: (to be notified)
Judith Scott, General Counsel
120 Corporate Boulevard Norfolk
VA 23502
United States of America
E-mail: (to be notified)







--------------------------------------------------------------------------------




22.    CONFLICT WITH OTHER AGREEMENTS
If there is any conflict between the terms of this Agreement and any other
agreement, this Agreement shall prevail (as between the Parties and as between
any members of the Seller Group and any members of the Purchaser Group) unless:
(i) such other agreement expressly states that it overrides this Agreement in
the relevant respect; and (ii) the Seller and the Purchaser are either also
parties to that other agreement or otherwise expressly agree in writing that
such other agreement shall override this Agreement in that respect.
23.    WHOLE AGREEMENT
This Agreement and the other Transaction Documents together set out the whole
agreement between the Parties in respect of the sale and purchase of the Shares
and supersede any prior agreement (whether oral or written) relating to the
Proposed Transaction. It is agreed that:
(a)
no Party shall have any claim or remedy in respect of any statement,
representation, warranty or undertaking made by or on behalf of the other Party
(or any of its Connected Persons) in relation to the Proposed Transaction which
is not expressly set out in this Agreement or any other Transaction Document;

(b)
any terms or conditions implied by law in any jurisdiction in relation to the
Proposed Transaction are excluded to the fullest extent permitted by law or, if
incapable of exclusion, any right, or remedies in relation to them are
irrevocably waived;

(c)
the only right or remedy of a party in relation to any provision of this
Agreement or any other Transaction Document shall be for breach of this
Agreement or the relevant Transaction Document and/or a claim under any
indemnity, undertaking or covenant in this Agreement or the relevant Transaction
Document; and

(d)
except for any liability in respect of a breach of this Agreement or any other
Transaction Document, no Party (or any of its Connected Persons) shall owe any
duty of care or have any liability in tort or otherwise to the other Party (or
its respective Connected Persons) in relation to the Proposed Transaction,

provided that this clause shall not exclude any liability for (or remedy in
respect of) fraud or fraudulent misrepresentation. Each Party agrees to the
terms of this clause 23 on its own behalf and as agent for each of its Connected
Persons. For the purpose of this clause, Connected Persons means (in relation to
a Party) the officers, employees, agents and advisers of that party or any of
its Affiliates.
24.    WAIVERS, RIGHTS AND REMEDIES
Except as expressly provided in this Agreement, no failure or delay by any party
in exercising any right or remedy relating to this Agreement or any of the
Transaction Documents shall affect or operate as a waiver or variation of that
right or remedy or preclude its exercise at any subsequent time. No single or
partial exercise of any such right or remedy shall preclude any further exercise
of it or the exercise of any other remedy.






--------------------------------------------------------------------------------




25.    COUNTERPARTS
This Agreement may be executed in any number of counterparts, and by each Party
on separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument. Delivery of a counterpart
of this Agreement by e‑mail attachment or telecopy shall be an effective mode of
delivery.
26.    VARIATIONS
No amendment of this Agreement (or of any other Transaction Document) shall be
valid unless it is in writing and duly executed by or on behalf of all of the
Parties to it.
27.    INVALIDITY
Each of the provisions of this Agreement and the other Transaction Documents is
severable. If any such provision is held to be or becomes invalid or
unenforceable under the law of any jurisdiction, the Parties shall use all
reasonable endeavours to replace it with a valid and enforceable substitute
provision the effect of which is as close to its intended effect as possible.
28.    THIRD PARTY ENFORCEMENT RIGHTS
28.1    The persons referred to in clause 8.8 and the Connected Persons
specified in clause 23 shall have the right to enforce the relevant terms of
clause 8 and clause 23, respectively, by reason of the Contracts (Rights of
Third Parties) Act 1999. This right is subject to: (i) the rights of the Parties
to amend or vary this Agreement without the consent of any person referred to in
clause 8.8 or any Connected Person; and (ii) the other terms and conditions of
this Agreement.
28.2    Except as provided in clause 28.1, a person who is not a party to this
Agreement shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any of its terms.
28.3    Save in respect of rights or claims against any member of the Purchaser
Group or any Target Company, neither the Seller nor any other member of the
Seller Group nor any Seller Related Party shall have any rights or claims, or
will support any claim, against any financing source or lender (or any related
person thereof) to the Purchaser in connection with this Agreement, including
the Acquisition Financing Condition, or the transactions contemplated hereby or
thereby, whether at law or in equity, in contract, in tort or otherwise.
29.    GOVERNING LAW AND JURISDICTION
29.1    The parties agree that all matters related to the interpretation of the
defined term Material Adverse Change (including the occurrence of a Material
Adverse Change hereunder, but not, for the avoidance of doubt, any matter
related to any other materiality or similar qualifier, which shall be governed
by English law in accordance with the following sentence) shall be governed by,
and interpreted in accordance with, the law of the State of Delaware, United
States. Except as provided in the immediately preceding sentence, this Agreement
and any non-contractual obligations arising out of or in connection with this
Agreement shall be governed by, and interpreted in accordance with, English law.






--------------------------------------------------------------------------------




29.2    The English courts shall have exclusive jurisdiction in relation to all
disputes arising out of or in connection with this Agreement (including claims
for set-off and counterclaims), including disputes arising out of or in
connection with: (i) the creation, validity, effect, interpretation, performance
or non-performance of, or the legal relationships established by, this
Agreement; and (ii) any non-contractual obligations arising out of or in
connection with this Agreement. For such purposes each Party irrevocably submits
to the jurisdiction of the English courts, waives any objections to the
jurisdiction of those courts and irrevocably agrees that a judgment or order of
the English courts in connection with this Agreement is conclusive and binding
on it and may be enforced against it in the courts of any other jurisdiction.
29.3    The Seller shall at all times maintain an agent for service of process
and any other documents in proceedings in England or any other proceedings in
connection with this Agreement. Such agent shall be Frontline Corporate Services
Limited (London) of 13th Floor, One America Square, 17 Crosswell, London EC3N
2LB and any claim form, judgment or other notice of legal process shall be
sufficiently served on the Seller if delivered to such agent at its address for
the time being. The Seller irrevocably undertakes not to revoke the authority of
this agent and if the Purchaser, acting reasonably, requests the Seller to do so
it shall promptly appoint another such agent with an address in England and
advise the Purchaser. If, following such a request, the Seller fails to appoint
another agent, the Purchaser shall be entitled to appoint one on behalf of the
Seller at the Seller’s expense.
29.4    The Purchaser shall at all times maintain an agent for service of
process and any other documents in proceedings in England or any other
proceedings in connection with this Agreement. Such agent shall be Portfolio
Recovery Associates UK Ltd of 58 Portland Street, Kilmarnock, KA1 1JG and any
claim form, judgment or other notice of legal process shall be sufficiently
served on the Purchaser if delivered to such agent at its address for the time
being. The Purchaser irrevocably undertakes not to revoke the authority of this
agent and if the Seller, acting reasonably, requests the Purchaser to do so it
shall promptly appoint another such agent with an address in England and advise
the Seller. If, following such a request, the Purchaser fails to appoint another
agent, the Seller shall be entitled to appoint one on behalf of the Purchaser at
the Purchaser’s expense.
30.    AMENDMENT AND RESTATEMENT
30.1    This amended and restated agreement (this Agreement) amends and restates
the Original SPA in relation to the sale and purchase of the Shares. The rights
and obligations of the Seller, the Purchaser and the Seller Guarantor under this
Agreement shall be as if the Original SPA was in this form when originally
entered into.
30.2    For the avoidance of doubt, but without limitation, the Warranties as
set out in this Agreement shall be treated as having been given in the terms set
out in this Agreement in relation to the Target Companies and the Shares as at
the date of the Original SPA.










--------------------------------------------------------------------------------






Schedule 1

PERMITTED LEAKAGE


1.    Any payment of interest only by Aktiv Kapital Investment AS to Metrogas
Holdings Inc. under the Metrogas Loan Agreement.
2.    Any payment (including any VAT, if applicable) by the Company to Seadrill
Management Ltd of rent pursuant to the lease for office space at Building 11,
Chiswick Park, 566 Chiswick High Road, London, England W4 5YS effective from 1
July 2013 between the Company and Seadrill Management Ltd.
3.    Any payment (including any VAT, if applicable) of the Transaction Advisory
Fees up to an aggregate maximum amount of € 2,000,000.
4.    Entering into, and payments of amounts under, the Option Termination
Agreements.
5.    Any other items agreed in writing by the Purchaser from time to time to be
Permitted Leakages.






--------------------------------------------------------------------------------




SCHEDULE 2    

LOCKED BOX ACCOUNTS
CONSOLIDATED STATEMENT OF FINANCIAL POSITION
(all amounts in NOK thousand)
Notes
31 Dec 2013
31 Dec 2012
Assets
 
 
 
Non-current assets
 
 
 
Tangible assets
 
15,822
15,382
Intangible assets
 
78,792
72,887
Loans and receivables
 
4,831,976
3,688,056
Deferred tax assets
 
-
-
Other financial assets
 
113,384
56,034
Total non-current assets
 
5,039,974
3,832,359
 
 
 
 
Current assets
 
 
 
Trade and other receivables
 
220,209
158,957
Prepayments
 
10,169
7,956
Cash and short-term deposits
 
262,766
225,929
Total current assets
 
493,144
392,842
 
 
 
 
Total assets
 
5,533,118
4,225,201
 
 
 
 
Equity and liabilities
 
 
 
Equity
 
 
 
Share capital
 
4,505
4,505
Treasury shares
 
-
-
Share premium fund
 
-
-
Other paid in capital
 
4,800
3,367
Foreign currency translation reserve
 
9,857
-168,239
Available-for-sale reserve
 
12,855
5,160
Net investment hedge reserve
 
-11,342
-1,741
Retained earnings
 
2,637,722
1,923,200
Total equity attributable to equity holders of the parent
 
2,658,397
1,766,253
 
 
 
 
Liabilities
 
 
 
Non-current liabilities
 
 
 
Interest-bearing loans and borrowings
 
1,910,816
1,323,555
Pension liabilities
 
1,856
4,060
Deferred tax liabilities
 
25,279
116,468
Total non-current liabilities
 
1,937,951
1,444,084
 
 
 
 
Current liabilities
 
 
 
Multicurrency credit facility and junior facility
 
-
-
Overdraft facility
 
-
120,606
Interest-bearing loans and borrowings
 
528,154
529,122
Interest-bearing deposits
 
208,699
107,859
Trade and other payables
 
92,022
112,526
Current income tax liabilities
 
31,901
43,251







--------------------------------------------------------------------------------




(all amounts in NOK thousand)
Notes
31 Dec 2013
31 Dec 2012
Dividends payable
 
-
-
Other current liabilities
 
75,995
101,501
Total current liabilities
 
936,771
1,014,865
 
 
 
 
Total liabilities
 
2,874,721
2,458,949
 
 
 
 
Total equity and liabilities
 
5,533,118
4,225,201









--------------------------------------------------------------------------------




CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME
(all amounts in NOK thousand)
Notes
Year 2013


Year 2012
 
 
 
 
 
 
Interest income on portfolios
 
1,236,322


1,101,889
 
Other operating revenue
 
156,989


25,736
 
Total operating revenue
 
1,393,310


1,127,625
 
Change in portfolio collection estimates
 
49,289


18,743
B
Net operating revenue
 
1,442,599


1,146,368
 
Payroll expenses
 
-249,791


-223,530
 
Depreciation and amortisation of assets
 
-12,867


-18,717
C
Other operating expenses
 
 -346,094


-321,806
 
Total operating expenses
 
 -608,752


-564,053
 
Operating profit
 
 833,847


 582,315
A
Interest and other financial income/(-)expense
 
 -106,865


 -122,479
 
Foreign exchange gain/(-)loss
 
 52,127


-3,424
 
Net financial items
 
 -54,737


-125,904
 
Profit before tax
 
 779,109


456,411
 
Income tax income/(-)expense
 
 34,418


-153,104
 
Profit after tax for the period
 
 813,527


303,307
 
 
 
 
 
 
Other comprehensive income, net of tax
 
 
 
 
Exchange differences on translation of foreign operations
 
 177,984


-57,440
 
Net change in fair value of available-for-sale financial assets
 
 7,694


 4,101
 
Net gain/(-)loss on hedge of net investment in foreign operations
 
 -9,601


3,960
 
 
 
 
 
 
Total comprehensive income for the period, net of tax
 
 989,605


253,929
 
 
 
 
 
 
Profit attributable to
 
 
 
 
Equity holders of the parent
 
 813,527


 303,307
 
 
 
 
 
 
Total comprehensive income attributable to
 
 
 
 
Equity holders of the parent
 
 989,605


253,929
 
 
 
 
 
 
Earnings per share in NOK
 
 
 
 
- basic
 
 18.06


6.73
 
- diluted
 
 17.46


6.58
 
 
 
 
 
 
EBITDA
 
 
 
 
Amortisation on portfolios
 
 -631,272


-532,633
D
Adjusted EBITDA (A-B-C-D)
 
1,428,698


1,114,921
 









--------------------------------------------------------------------------------




SCHEDULE 3    

CONDUCT OF THE TARGET COMPANIES PRE CLOSING


1.    From the date of this Agreement until Closing, the Seller shall, to the
extent permissible under applicable Law, ensure that:
(a)
the Purchaser is kept reasonably informed of the business and affairs of the
Target Companies;

(b)
reasonable advance notice is given to the Purchaser of any meeting of the board
of directors of the Company and that, subject to the Purchaser providing to the
Company a confidentiality undertaking (in form reasonably acceptable to the
Company), an appropriate representative of the Purchaser (who is acceptable to
the Seller, acting reasonably) is permitted to attend any such meeting save for
any part of such meeting which the Company reasonably considers to address
matters of a commercially sensitive nature (including any potential acquisition
by a Target Company in which any member of the Purchaser Group may be
interested) or which may give rise to any conflict of interest;

(c)
each Target Company maintains and complies in all material respects with all
licences, consents, permits and authorities necessary for the carrying on of its
business;

(d)
no Target Company makes any material change to the nature and scope of its
business as carried on immediately before the date of this Agreement;

(e)
each Target Company manages its business in all material respects in accordance
with its current policies and practices in a manner consistent with its past
practice immediately before the date of this Agreement;

(f)
no Target Company disposes, creates, allots, issues, acquires, reduces, repays
or redeems any of its share or loan capital or other securities (except, with
the prior written consent of the Purchaser, such consent not to be unreasonably
withheld or delayed, to another Target Company);

(g)
no Target Company declares, pays or makes a dividend or distribution (whether in
cash, stock or in kind) to any person who is not a Target Company;

(h)
no Target Company acquires or disposes of (including the creation of Third Party
Rights over) any assets with a value in excess of NOK 5,000,000 individually or
NOK 10,000,000 in aggregate;

(i)
no Target Company incurs any capital expenditure in excess of NOK 5,000,000 in
any individual case or NOK 10,000,000 in the aggregate;

(j)
no Target Company incurs or assumes, or agrees to incur or assume, any Liability
(whether contingent or actual) with a value in excess of NOK 5,000,000
individually or NOK 10,000,000 in aggregate;

(k)
it shall not, and shall procure that no Target Company shall, change any rights
attaching to, create any options over, grant any rights to acquire, transfer or
approve any transfer







--------------------------------------------------------------------------------




of, or create any Third Party Right over, any shares in any Target Company
(except to another Target Company);
(l)
all transactions between any Target Company and any member of the Seller Group
take place substantially in a manner and on terms substantially consistent with
previous practice in the 12 month period prior to the date of this Agreement;

(m)
no Target Company makes changes (other than those required by law) in terms of
employment (including pension fund commitments), in circumstances which are
likely to increase in aggregate the total staff costs of each Target Company by
more than 7.5 per cent. per annum in the aggregate;

(n)
no amendments are made to any Existing Financing Arrangements or other
indebtedness or borrowing arrangements of the Target Companies;

(o)
no Target Company enters into or creates any lending or borrowing arrangements
or debts with any member of the Seller Group or any Affiliate of the Seller
(excluding any Target Company);

(p)
no Target Company starts any litigation or arbitration or other legal
proceedings which would not reasonably be expected to be settled for less than
NOK 1,000,000 (other than for the collection of debts (including any put-back to
vendors) in the ordinary course of business) without the consent of the
Purchaser (not to be unreasonably withheld);

(q)
no Target Company enters into any contract or commitment (i) with a value
exceeding NOK 1,000,000 in any one instance; or (ii) which by its terms is
capable of lasting more than 18 months after the date on which it is entered
into or undertaken or cannot be terminated on less than 18 months’ notice;

(r)
no Target Company compromise or settles any litigation with a value exceeding
NOK 1,000,000 in any one instance;

(s)
the debt collection operations of the Target Companies are carried out in a
manner materially consistent with the manner in which they were carried out in
the 24 month period prior to the date of this Agreement;

(t)
no Target Company gives any guarantee, indemnity or other agreement to secure an
obligation of a third party (excluding, for the avoidance of doubt, another
Target Company);

(u)
unless such alteration, amendment or variation is required by law or applicable
accounting requirements, no alteration, amendment or variation is made to the
accounting policies of the Target Companies;

(v)
no Target Company makes changes (other than those required by law) to any
arrangements under or in connection with which benefits are payable on death,
leaving employment or retirement for or in respect of any of the Key Managers;

(w)
other than any non-material amendments made in connection with the Target
Companies’ policy to standardise the terms of employment of the Employees or in
connection with any annual salary increase in the ordinary course of business,
no Target Company amends







--------------------------------------------------------------------------------




the terms of employment of any Employee of a Target Company whose basic annual
salary is in excess of € 100,000;
(x)
no change is made to any Management Service Contract;

(y)
no Key Manager is given notice of termination of employment or is dismissed
(other than for cause);

(z)
no Target Company enters into any agreement with trade unions or work councils
without the prior written consent of the Purchaser (not to be unreasonably
withheld);

(aa)
no Target Company enters into any agreement, contract, obligation or arrangement
(conditional or otherwise) to do any of the foregoing; and

(bb)
no member of the Seller Group nor any Target Company will make any formal
admission to, or settlement with, any Tax Authority in relation to any matter or
instance that would or may give rise to a Tax Claim of an amount in excess of
NOK 1,000,000.

2.    Each of the sub-paragraphs in this Schedule is a separate undertaking and
shall not be restricted in its extent or application by any other such
paragraphs.








--------------------------------------------------------------------------------




SCHEDULE 4    

CLOSING ARRANGEMENTS
Part A    : Seller Obligations
1.    At Closing, the Seller shall deliver or ensure that there is delivered to
the Purchaser (or made available to the Purchaser’s reasonable satisfaction):
(a)
a copy (certified by a duly appointed officer as true and correct) of a
resolution of the board of directors of the Seller authorising the execution of
and the performance by the relevant company of its obligations under this
Agreement and each of the Transaction Documents to be executed by it;

(b)
documentary evidence from its account operator (Norwegian: “kontofører”) in the
Norwegian Central Securities Depository (Norwegian: “VPS”) that the Shares have
been irrevocably transferred to the Purchaser’s VPS Account;

(c)
(in respect of each Target Company) the resignation of each director and auditor
of that Target Company as may be notified by the Purchaser not later than five
Business Days prior to Closing;

(d)
copies (certified by a duly appointed officer as true and correct) of the Option
Termination Agreements in a form reasonably acceptable to the Purchaser;

(e)
the amendment agreement in the Agreed Form in respect of the Metrogas Loan
Agreement and the Crystal Productions Dispute Letter, in each case duly executed
by all parties thereto other than the Purchaser and the Purchaser Guarantor; and

(f)
a copy (certified by a duly appointed officer as true and correct) of minutes of
a meeting of the board of directors of the Company resolving to call an
extraordinary general meeting of the Company for the purposes of electing a new
board of directors, such extraordinary general meeting to be convened
immediately following Closing.

Part B    : Purchaser Obligations
1.    At Closing, the Purchaser shall:
(a)
deliver (or ensure that there is delivered to the Seller) a copy of a resolution
(certified by a duly appointed officer as true and correct) of the board or, as
applicable, supervisory board of directors of the Purchaser (or, if required by
the law of its jurisdiction or its articles of association, by-laws or
equivalent constitutional documents, of its shareholders) authorising the
execution of and the performance by the relevant company of its obligations
under this Agreement and each of the Transaction Documents to be executed by it;

(b)
deliver (or ensure that there is delivered to the Seller) a copy of a resolution
(certified by a duly appointed officer as true and correct) of the board or, as
applicable, supervisory board of directors of the Purchaser Guarantor (or, if
required by the law of its jurisdiction or its articles of association, by-laws
or equivalent constitutional documents, of shareholders) authorising the
execution of and the performance by the relevant company







--------------------------------------------------------------------------------




of its obligations under this Agreement and each of the Transaction Documents to
be executed by it;
(c)
deliver (or ensure that there is delivered to the Seller) a legal opinion issued
by legal counsel to the Purchaser Guarantor as to the laws of Delaware as to the
capacity and authority of the Purchaser Guarantor to issue the Loan Note, in a
form reasonably satisfactory to the Seller;

(d)
deliver, and shall procure the delivery by the Purchaser Guarantor of, the
amendment agreement in the Agreed Form in respect of the Metrogas Loan Agreement
and the Crystal Productions Dispute Letter, in each case duly executed by the
Purchaser and the Purchaser Guarantor;

(e)
pay to the Seller the Price in accordance with clauses 2.1, 2.2, 15.1 and 15.3;
and

(f)
procure that the Loan Note is issued by the Purchaser Guarantor and delivered to
the Seller in accordance with clauses 2.1 and 2.2.

2.    On Closing, or as soon as practicable thereafter, the Purchaser shall
procure that the Target Companies satisfy their obligations to pay any amounts
due to the Option Holders under the Option Termination Agreements (to the extent
that such obligations have not been satisfied prior to Closing).
Part C    : General
1.    At or before Closing, the Seller and the Purchaser shall execute and
deliver to each other (or procure that their relevant Affiliates shall execute
and deliver) the Disclosure Letter.
2.     If any document listed in this Schedule 4 is required to be notarised,
the Parties shall execute such document at a location notified by the Seller to
the Purchaser at least four Business Days before Closing where a notary with the
required qualification will be present.
3.    All documents and items delivered at Closing pursuant to this Schedule 4
shall be held by the recipient to the order of the person delivering the same
until such time as Closing shall be deemed to have taken place. Simultaneously
with:
(a)
delivery of all documents and all items required to be delivered at Closing (or
waiver of the delivery of it by the person entitled to receive the relevant
document or item); and

(b)
receipt of an electronic funds transfer to the Seller’s Bank Account in
immediately available funds of the Price,

the documents and items delivered in accordance with this Schedule 4 shall cease
to be held to the order of the person delivering them and Closing shall be
deemed to have taken place.






--------------------------------------------------------------------------------




SCHEDULE 5    

SELLER WARRANTIES
Part A    : General/Commercial
1.    THE SELLER GROUP AND THE SHARES
1.1    Authorisations, valid obligations, filings and consents.
(a)
The Seller has the requisite power and authority to enter into and perform this
Agreement and the Transaction Documents and has obtained all corporate
authorisations and (other than to the extent relevant to the Conditions) all
other governmental, statutory, regulatory or other consents, licences or
authorisations required to empower it to enter into and perform its obligations
under this Agreement.

(b)
Entry into and performance by the Seller of this Agreement and/or any
Transaction Document will not: (i) breach any provision of its Constitutional
Documents; (ii) (subject to fulfilment of the Conditions) result in a breach of
any laws or regulations in its jurisdiction of incorporation or of any order,
decree or judgment of any court or any governmental or regulatory authority; or
(iii) breach any provision of any agreement or arrangement by which the Seller
is bound.

(c)
This Agreement and the Transaction Documents will, when executed, constitute
valid and binding obligations of the Seller.

1.2    The Seller Group, the Shares and the Target Companies.
(a)
Each of the Seller and the Target Companies is validly incorporated, in
existence and duly registered under the laws of its jurisdiction of
incorporation. Each of the Target Companies has full power under its
Constitutional Documents to conduct its business as conducted at the date of
this Agreement.

(b)
The Shares constitute the whole of the issued share capital of the Company and
have been properly issued. All the Shares are or are deemed to be fully paid and
the Seller is or will at Closing be: (i) the sole legal and beneficial owner of
the Shares free from all Third Party Rights; and (ii) entitled to transfer or
procure the transfer of the Shares on the terms of this Agreement.

(c)
No person has the right (exercisable now or in the future and whether contingent
or not) to call for the issue or transfer of any share or loan capital in any
Target Company under any option or other agreement or otherwise howsoever.

(d)
There is no litigation, arbitration, prosecution, contentious administrative or
other legal proceedings or dispute in existence or threatened in writing in
respect of the Shares or the shares in any Target Company and there are no facts
which might reasonably be expected to give rise to any such proceedings or any
such dispute.

(e)
The information on the Target Companies set out in Schedule 9 is true and
accurate. All the issued shares in each Subsidiary are properly issued and
legally and beneficially held by Target Companies free of Third Party Rights
except as set out in Schedule 9.







--------------------------------------------------------------------------------




(f)
No Target Company owns any shares in any undertaking (other than another Target
Company) and no Target Company is a member of any partnership or joint venture
or other unincorporated association and no Target Company has agreed to do or
become any of the above.

(g)
The copy of the Constitutional Documents of each Target Company in the Data Room
is true, complete and up to date.

(h)
AKNRM de Mexico S.A. DE C.V., (i) is a non‑trading subsidiary of a Target
Companies; and (ii) has no material assets or liabilities.

2.    FINANCIAL MATTERS
2.1    The Locked Box Accounts. The Locked Box Accounts have been prepared in
good faith and with all due care and attention in accordance with IFRS and the
accounting policies, principles, estimation techniques, measurement bases,
practices and procedures used in preparing the Last Accounts (in each case
applied on a consistent basis) and fairly present the state of affairs and
financial position, profits, losses, assets and liabilities of the Target
Companies as at the Locked Box Accounts Date and the results thereof for the
financial year ended on the Locked Box Accounts Date, provided that this
Warranty shall not apply in respect of deferred tax in the Locked Box Accounts.
2.2    Position since Locked Box Accounts Date. Since the Locked Box Accounts
Date:
(a)
the Target Companies have carried on their business in all material respects in
the ordinary and usual course of business as such business was carried on in the
12 month period immediately before the Locked Box Accounts Date so as to
maintain the same as a going concern and without any material interruption or
alteration to the nature or manner of the business of the Target Companies;

(b)
no Target Company has declared, authorised, paid or made any dividend or other
distribution, nor has any Target Company reduced its paid-up share capital; and

(c)
no Target Company has issued or agreed to issue any share or loan capital and no
loan capital of any Target Company has become due;

(d)
the value of the Company’s net assets has not been reduced below that shown in
the Locked Box Accounts;

(e)
each Target Company has continued to pay its creditors in the ordinary and usual
course of business, consistent with past practice; and

(f)
no Target Company has increased any wages, salaries or any other form of
compensation or remuneration to any material extent.

2.3    The Last Accounts. The Last Accounts comply with applicable Law. They
have been prepared with all due care and attention in accordance with IFRS in a
manner consistent with past practice and fairly present the state of affairs and
financial position, profits, losses, assets and liabilities of the Target
Companies to which they relate as at the Last Accounts Date and of the results
thereof for the financial year ended on the Last Accounts Date.
2.4    Statutory books and Accounts. The statutory books of each Target Company
required to be kept by applicable laws in its jurisdiction of incorporation have
been maintained in






--------------------------------------------------------------------------------




accordance with such laws. All books of account and further accounting records
of each Target Company required to be kept by applicable Law in its jurisdiction
of incorporation have been maintained in all material respects in accordance
with applicable Law and kept on a consistent basis in accordance with generally
accepted accounting principles applicable to such records and contain the
information required by applicable Law.
2.5    Bank Accounts. A list of the credit or debit balances on the accounts
within the cash pool of the Target Companies as at a date not more than seven
days before the date of this Agreement is annexed to the Disclosure Letter.
3.    FINANCIAL DEBT
3.1    No Target Company owes any Financial Debt to any person other than
Financial Debt details of which are set out in Data Room folders 4.1.1, 4.1.2,
4.1.4, 4.1.7 and 4.1.9.
3.2    No Target Company has provided or granted, or entered into any
arrangement, contract, undertaking or agreement to provide or grant, any
guarantee, security or indemnity in respect of any Liabilities of any person
other than another Target Company.
4.    REGULATORY MATTERS
4.1    Licences. No Target Company has received any written notice from a
Governmental Entity in the 12 months before the date of this Agreement alleging
that any Target Company does not have any licence, permission, authorisation
(public or private) or consent required for carrying on its business effectively
in the places and in the manner in which it is carried on at the date of this
Agreement in accordance with all applicable Law.
4.2    All licences, consents, approvals, permissions, permits and authorities
(public and private) necessary for a Target Company to carry on its business in
the places and materially in the manner in which such business is carried on as
at the date of this Agreement have been obtained by each Target Company and are
valid and subsisting and (other than as set out in the Conditions), no licence,
consent, approval, permission, permit or authority is required to be obtained by
any Target Company from any person (including any Governmental Entity) either in
order to implement the transaction contemplated by this Agreement or as a result
of such transaction. So far as the Seller is aware, there are no facts or
circumstances which would be likely to give rise to any such licence, consent,
approval, permission, permit or authority being suspended, cancelled or revoked
or not renewed.
4.3    Compliance with Law. In the 24 months before the date of this Agreement
there has been no material default by any Target Company under any order, decree
or judgement of any court or any governmental or regulatory authority in the
jurisdiction in which it is incorporated which applies to the Target Company.
4.4    Each Target Company:
(a)
has at all times complied materially with all applicable Law; and

(b)
is not subject to, and so far as the Seller is aware, no circumstances exist
that are reasonably likely to give rise to, any internal investigation or any
investigation or proceedings by any Governmental Entity.







--------------------------------------------------------------------------------




5.    ASSETS
5.1    Except for assets disposed of by a Target Company in the ordinary course
of trading and the Accounts, a Target Company is the owner of and has good and
marketable title to all assets included the Locked Box Accounts and all assets
(other than the Accounts) that have been acquired by any Target Company since
the Locked Box Accounts Date are all in the relevant Target Company’s possession
or control and there is no outstanding Third Party Rights (or agreement to grant
any Third Party Rights) over the whole or any part of the undertaking, property
or assets (other than the Accounts) (or any of them) of any Target Company.
5.2    All assets (other than the Accounts) necessary for the continuation of
the business of the Target Companies in a manner materially consistent with the
manner in which it was carried on in the 12 month period prior to the date of
this Agreement are both legally and beneficially owned by a Target Company.
6.    PORTFOLIO AND PORTFOLIO INFORMATION
6.1    Ownership of Accounts: The Accounts are legally and beneficially owned by
a Target Company free of any Collection Impacting Third Party Right and are not
subject to any legal proceeding, set-off or counterclaim, other than in
connection with litigation with an Account Holder in the ordinary course of debt
collection nor, so far as the Seller is aware, are any of the same threatened in
respect of the Accounts.
6.2    Servicing of Accounts: Since the date of acquisition of the Accounts by
the Target Companies, the Accounts have been serviced and collected by the
Target Companies in all material respects in compliance with applicable Law and
the relevant Portfolio Acquisition Agreement.
6.3    Third party service providers: Each agreement entered into between any
Target Company and any third party servicer provider that has been appointed to
administer any Account for and on behalf of the relevant Target Company contains
an obligation on the relevant third party service provider to, at all relevant
times, hold all licences, consents, approvals, permissions, permits and
authorities (public or private) necessary for the provision of the services
under such agreement.
6.4    Discounts and settlements: Other than customary discount campaigns in the
ordinary course of business, no Target Company has agreed any mass settlement
deal in the twenty-four (24) months prior to the date of this Agreement.
6.5    Portfolio Documentation: Data Room folder 4.5.1, 12.1 and 12.2 contains
the Portfolio Documentation relating to the Key Portfolios. All Account Level
Data collected or originated by any Target Company is complete and accurate in
all material respects. So far as the Seller is aware, all Account Level Data
that has not been collected or originated by any Target Company is complete and
accurate in all material respects. The Target Companies have account level data
in respect of all Accounts equivalent to the Account Level Data, and such
account level data is complete and accurate in all material respects. Complete
and accurate copies of all Portfolio Acquisition Agreements entered into in the
last three years are kept by a Target Company.
6.6    Key Portfolios: As at the Locked Box Account Date, the Key Portfolios (i)
represent 64 per cent. or more of total ERC of the Portfolios of the Target
Companies; and (ii) are the only Portfolios that represent individually one per
cent. or more of total ERC of the Portfolios of the Target Companies.






--------------------------------------------------------------------------------




6.7    Seller audits: So far as the Seller is aware, no Target Company has since
31 December 2005 been excluded from a portfolio sale process as a result of an
audit or investigation of that Target Company by the portfolio seller.
7.    INSURANCE
The Data Room contains a summary of the material insurance maintained by or
covering each Target Company and copies of the material insurance policies in
respect of the Target Companies are set out in the Data Room. Those insurances
are in full force and effect and are not void or voidable, all premiums payable
to date have been paid and, so far as the Seller is aware, there are no
circumstances which might lead to the insurers avoiding any liability under them
or the premiums being increased. No member of the Seller Group or Target Company
has made any claim in excess of € 100,000 under any such policy of insurance or
which is still outstanding.
8.    CONTRACTUAL MATTERS
8.1    Material contracts. No Target Company is a party to any agreement,
contract, transaction, arrangement or obligation:
(a)
under the terms of which, as a direct result of the entry into and performance
of the Transaction Documents: (i) any other party will be entitled to be
relieved of any material obligation or become entitled to exercise any material
right (including any termination or pre-emption right or other option); or (ii)
any Target Company will be in material default; or

(b)
which is with any member of the Seller Group or any of their Affiliates;

(c)
restricts the ability of any Target Company to conduct any business activity in
any part of the world (other than pursuant to undertakings with respect to
non-disclosure and non-solicitation of employees entered into in the ordinary
course);

(d)
which is with a third party and not on an arm’s length basis and in the ordinary
and usual course of business; or

(e)
which is with a Seller Related Party.

8.2    Complete and accurate copies of the material contracts (other than any
Non-Key Portfolio Acquisition Agreement but including any material IT Contract)
to which any Target Companies is a party are contained in the Data Room and
identified in the Disclosure Letter and the terms thereof have been complied
with in all material respects by the relevant Target Company.
8.3    Defaults. No Target Company has received written notice in the 24 months
before the date of this Agreement that it is in default under any material
contract (other than any Portfolio Acquisition Agreement but including any
material IT Contract) to which it is a party and no written notice of
termination or written intention to terminate has been received by any Target
Company in respect of any of them and, so far as the Seller is aware, there are
no facts or circumstances which would be reasonably likely to give rise to the
termination of any of such contracts or matters.






--------------------------------------------------------------------------------




9.    LITIGATION
9.1    Litigation and arbitration: No Target Company is involved as a party in
any litigation, arbitration or contentious administrative proceedings which when
determined is likely to incur a cost, benefit or value to the Target Companies
of €25,000 or more individually or €50,000 or more in the aggregate, other than
proceedings for the collection by a Target Company of debts arising in the
ordinary course of business and no Target Company has received or issued any
threat in writing in respect of such proceedings and, so far as the Seller is
aware, no facts or circumstances exist which could reasonably be expected to
give rise to such proceedings.
9.2    Investigations and inquiries: No governmental, administrative, regulatory
or other official investigation or inquiry concerning any Target Company is in
progress, threatened in writing or pending and, so far as the Seller is aware,
there are no circumstances likely to lead to any such investigation or inquiry.
10.    INSOLVENCY ETC.
10.1    Winding up. No order has been made, petition presented or resolution
passed for the winding up of the Seller or the Target Companies or for the
appointment of a liquidator or provisional liquidator to the Seller or the
Target Companies.
10.2    Administration. No administrator has been appointed in relation to the
Seller or the Target Companies. No notice has been given or filed with the court
of an intention to appoint an administrator. No petition or application has been
presented or order made for the appointment of an administrator in respect of
the Seller or the Target Companies.
10.3    Receivership. No receiver or administrative receiver has been appointed,
nor any notice given of the appointment of any such person, over the whole or
part of the Seller or the Target Companies’ business or assets.
10.4    Moratorium. No moratorium has been sought or has been granted in respect
of the Seller or the Target Companies.
10.5    Voluntary arrangements. No voluntary arrangement has been proposed in
respect of the Seller or the Target Companies.
10.6    Scheme of arrangement. No compromise or arrangement has been proposed,
agreed to or sanctioned in respect of the Seller or the Target Companies, nor
has any application been made to, or filed with, the court for permission to
convene a meeting to vote on a proposal for any such compromise or arrangement.
10.7    Informal arrangements with creditors. The Seller and the Target
Companies have not proposed or agreed to a general composition, compromise,
assignment or arrangement with any of its creditors.
10.8    Inability to pay debts. None of the Seller or the Target Companies is
unable to pay its debts within the meaning of section 123 of the Insolvency Act
1986. There are no unsatisfied written demands that have been served on the
Seller pursuant to section 123(1)(a) of the Insolvency Act 1986. There is no
unsatisfied judgement or court order outstanding against the Seller or the
Target Companies.






--------------------------------------------------------------------------------




10.9    Analogous proceedings. The Seller and the Target Companies are not, in
any jurisdiction, subject to or threatened by any other procedures or steps
which are analogous to those set out above.
11.    POWERS OF ATTORNEY
No Target Company has given a power of attorney.
Part B    
1.    IP/IT
1.    Owned IP and material licences. Schedule 10 sets out a list of the
registered Owned IP. The licences of Intellectual Property Rights granted to,
and by, any Target Company, and which are material to the business of any Target
Company (Material IP Licences), are contained in folder 4.6 of the Data Room.
Such Material IP Licences are valid and subsisting in accordance with their
terms.
2.    A Target Company is the sole legal and beneficial owner of the registered
IPR listed in Schedule 10 and all such IPR is valid and subsisting and free of
Third Party Rights. In addition, so far as the Seller is aware:
(a)
each Target Company has validly executed all documents and instruments necessary
to apply for, register and maintain registrations for its registered Owned IP
and it has filed those documents with the relevant registries; and

(b)
each Target Company has taken commercially reasonable steps to maintain the
confidentiality of all Confidential Information belonging to such Target
Company.

3.    Complete and accurate copies of the Material IP Licences, are contained in
folder 6.1 of the Data Room and the terms thereof have in the 12 months prior to
the date of this Agreement, been complied with in all material respects by the
relevant Target Company.
4.    No infringement. Neither the Seller nor a Target Company has, in the last
24 months, received a written notice alleging that the operations of a Target
Company infringe the Intellectual Property Rights of a third party or sent a
written notice alleging that a third party is infringing the Owned IP. So far as
the Seller is aware, no Target Company’s operations or activities infringe, or
in the 24 months prior to the date of this Agreement have infringed any
Intellectual Property Rights of any other person.
5.    Information technology. Copies or details of all material IT Contracts
have been disclosed in the Data Room. No Target Company has, in the last 24
months, received written notice from a third party alleging that a Target
Company is in default under any IT Contract. The IT Systems have not, in the
last twenty four 24 months, failed to any material extent and the data that they
process has not been corrupted or compromised to any material extent.
6.    No Seller Group IP: No Intellectual Property Right used by any Target
Company and which is material to the business of the Target Companies is owned
by any member of the Seller Group or any Seller Related Party.






--------------------------------------------------------------------------------




2.    DATA PROTECTION
1.    Each Target Company has in the last 18 months complied in all material
respects with applicable data protection Laws, including by adopting appropriate
safety measures and obtaining and maintaining in full force and effect all
registrations and/or notifications required under applicable data protection
Laws.
2.    In the past 12 months:
(a)
no Target Company has received a written notice (including, without limitation,
any enforcement notice) from a data protection commissioner alleging breach by
it of any applicable data protection Laws;

(b)
no individual has been awarded compensation by a data protection commissioner or
by a court of law from any Target Company under any applicable data protection
Laws; and

(c)
no order has been made by a data protection commissioner or a court of law
against any Target Company for the rectification, blocking, erasure or
destruction of any personal data under any applicable data protection Laws.

Part C    : Real Estate
The Properties comprise all the material land and buildings owned, leased,
controlled, occupied or used by any Target Company. The information in respect
of the Properties set out in Schedule 11 is accurate in all material respects.
Part D    : Environmental
1.    Compliance with Environmental Laws. So far as the Seller is aware:
(a)
there are no material claims or proceedings pending against any Target Company
with respect to any breach of or liability under Environmental Laws relating to
the Target Companies; and

(b)
no Target Company has received any written statutory complaints or statutory
notices alleging or specifying any material breach of or material liability
under any Environmental Laws relating to the Target Companies.

2.    Environmental Consents. So far as the Seller is aware, all Environmental
Consents required for any activities at any Property have been obtained and are
in full force and effect.
Part E    : Employment
1.    Folder 5 of the Data Room contains:
(a)
full and accurate details of the contracts of employment for all the Key
Managers (including details of their respective salaries, length of service and
notice periods);

(b)
copies of the standard terms and conditions of employment applicable to
Employees of the Target Companies and, save for terms contained in applicable
Law, they contain all material details of the current contractual terms and
benefits of each of the Employees, whether or not recorded in writing;







--------------------------------------------------------------------------------




(c)
details of material share incentive schemes, profit sharing, bonus or other
incentive schemes applicable to Employees; and

(d)
details of all material agreements which each Target Company has entered into
with any trade union, works council or similar body representing Employees.

2.    The Employees listed in folders 5.21, 5.3 and 5.12 of the Data Room are
the only employees, directors and officers of, and persons employed by or
otherwise appointed by, any Target Company.
3.    The contractors. The persons who are engaged by or provide services,
either directly or indirectly, to any Target Company as an independent
contractor or consultant on a self-employed basis account for less than ten per
cent of the total workforce by head count of the Target Companies.
4.    Key Manager. No Key Manager has given notice which has not yet expired
terminating his or her employment and, as far as the Seller is aware, no such
Key Manager has any current intention of giving such notice and no Target
Company has any proposal to terminate the employment of any Key Manager or to
materially vary or amend their terms of employment or engagement (whether to
their detriment or benefit) prior to Closing.
5.    Remuneration. No Target Company is obliged to or has made any provision to
increase or vary any Employee’s salary, bonus, or other remuneration which could
increase the Target Companies’ total costs in respect of Employees by more than
5 per cent. per annum.
6.    Collective dismissals. Within the period of 1 year before the date of this
Agreement, the Target Companies have not initiated or completed the
implementation of any collective dismissals (being any dismissals of a group of
20 or more individuals in any period of ninety consecutive days) or implemented
or entered into a social plan and there is no plan or intention to do so.
7.    There are no outstanding offers of employment or engagement to provide
consultancy or contractor services to any Target Company and no person has
accepted such an offer of employment or engagement but has not yet taken up the
position accepted.
8.    The contract of employment of each Employee or contractor is terminable by
the relevant Target Company at any time on not more than three months’ notice
without damages or compensation (other than compensation payable pursuant to
applicable Law or any liability on the part of any target Company other than
accrued and unpaid wages, commission or pension).
9.    Other than as implied by applicable Law, there are no terms of employment
for any Employee which provide that a change of control or ownership of his
employer (however change of control may be defined in the said document, if at
all) shall entitle them to treat the change in control as amounting to a breach
of contract or entitling him to any payment or benefit whatsoever or entitling
him to treat himself as redundant or dismissed or released from any obligation.
10.    In the two years prior to the date of this Agreement, none of the
Employees has transferred to the relevant Target Company as a result of a
relevant transfer as defined in the Transfer of Undertakings (Protection of
Employment) Regulations 2006 or any analogous legislation in the relevant
jurisdiction.






--------------------------------------------------------------------------------




11.    There is no material obligation or amount due from any Target Company to
or in respect of any Employee or contractor in connection with or arising from
his employment or engagement or termination of his employment or engagement
which is in arrear or unsatisfied other than the reimbursement of expenses in
the ordinary course, normal salary or remuneration for the part month as at the
date of this Agreement and accrued holiday pay for the current holiday year or
for reimbursement of business expenses).
12.    Other than the incentive plans set out in folders 5.6 and 5.12 of the
Data Room, (i) there are no material incentive schemes or arrangements
(including, without limitation, any share option or share award plan,
commission, profit shares or bonus scheme) established by any Target Company,
any shareholder of any Target Company or the Seller in which any Employee or Key
Manager participates and for which any Target Company is liable; and (ii) so far
as the Seller is aware, there are no material incentive schemes of arrangements
established by any other person in which any Employee or Key Manager
participates.
13.    In relation to any Employee, contractor or former employee, director,
officer, contractor or consultant, works council, trade union, group or
organisation, there are no current, pending or threatened material disputes,
claims or proceedings whether individual or collective against any Target
Company, or, so far as the Seller is aware, matters which may give rise to such
dispute, claim or proceeding.
14.    Other than pursuant to applicable Law or any applicable notice periods ,
no Target Company has any obligation, whether contractual or otherwise, to pay
any sum in the event of redundancy or severance.
15.    There is no Key Manager that is bound by or otherwise subject to any
contract, agreement or arrangement which restricts him from performing his
duties for any Target Company or in breach of any contract with any former
employer or any other person concerning Intellectual Property Rights or
confidentiality as a result of his duties to or employment with any Target
Company. There is no other Employee that is bound by or otherwise subject to any
contract, agreement or arrangement with any member of the Seller Group or a
Seller Related Party which restricts him from performing his duties for any
Target Company or in breach of any contract with any former employer or any
other person concerning Intellectual Property Rights or confidentiality as a
result of his duties to or employment with any Target Company.
16.    Each of the Target Companies has complied in all material respects with
its contractual obligations to each Employee and contractor and with all
applicable Law and rules relating to employment.
17.    There is no recognised trade union, staff association, staff council,
works council or other worker representatives relating to any Employee.
18.    There is no obligation, whether legally binding or not, to inform or
consult with any trade union, staff association, staff council, works council or
other worker representative in relation to this Agreement.
Part F    : Retirement Benefits
1.    Other than the Target Pension Schemes, the Contractual Employment Benefits
and any state pension arrangement, there is not in operation a superannuation,
pension, life assurance, death benefit or other arrangement in respect of which
any Target Company has or may have any liability or obligation to provide or
contribute towards any pension, lump-sum or death






--------------------------------------------------------------------------------




benefit in respect of any Employee, (or any dependant of any Employee) ,
director or officer or their dependants, and no proposal or announcement has
been made to enter into or establish any scheme or arrangement of that kind.
2.    Copies of all material governing documentation in relation to the Target
Pension Schemes are set out in the Data Room.
3.    The Target Pension Schemes have formal approval or qualification by and/or
due registration with the appropriate Tax Authorities, social security,
supervisory, fiscal and other applicable regulatory authorities in the relevant
state or jurisdiction in order to obtain Tax exemption (or partial Tax
exemption) on contributions, benefits and/or investments.
4.    The Target Pension Schemes currently comply with its governing documents
and all applicable Law, regulations and requirements in all material respects
and each Target Company has complied in all material respects with any mandatory
obligations in relation to the provision of pension or retirement arrangements
in respect of the Employees.
5.    All amounts due and payable on or before the date of this Agreement by any
Target Company in relation to the Target Pension Schemes have been duly paid in
full on the due dates for such payments.
6.    No Target Company has received notice in writing of any material dispute
in relation to any of the Target Pension Schemes in respect of any Employee or
former employee of any Target Company which has not been finally settled or
terminated.
7.    No Target Company has been a party to, a sponsoring employer of, or
otherwise is under any liability or obligation with respect to any defined
benefit pension scheme, final salary scheme or any death, disability or
retirement benefit calculated by reference to age, salary or length of service
or any of them.
Part G    : Anti Bribery and Corruption
1.    No Target Company has:
(a)
authorised, offered, promised or given any financial or other advantage
(including, without limitation any payment, loan, gift or transfer of anything
of value), directly or indirectly, to or for the use or benefit of any
Government Official (or to another person at the request or with the assent or
acquiescence of such Government Official), or any other natural or legal person,
in order to assist any Target Company in improperly obtaining or retaining
business for or with any person, in improperly directing business to any person,
or in securing any improper advantage; or

(b)
taken any other action which would violate Anti-Bribery Law.

2.    Each Target Company has in place adequate policies, systems, controls and
procedures designed to prevent it and its Associated Persons from violating any
Anti-Bribery Law.
3.    None of the Target Companies is or has been the subject of any
investigation, inquiry or litigation, administrative or enforcement proceedings
by any Governmental Entity or any customer regarding any offence or alleged
offence under Anti-Bribery Law, and no such investigation, inquiry or
proceedings have been threatened or are pending.






--------------------------------------------------------------------------------




4.    No Target Company is ineligible or treated by any Governmental Entity as
ineligible to tender for any contract or business with, or be awarded any
contract or business by, such Governmental Entity, or to tender for or perform
any sub-contracting work under a contract with such Governmental Entity.








--------------------------------------------------------------------------------




SCHEDULE 6    

LIMITATIONS ON LIABILITY


1.    Time Limits. The Seller shall not be liable for any of the following
Claims unless the Seller receives from the Purchaser written notice of the Claim
before:
(a)
the date that is 18 months after the Closing Date, in the case of (i) a Warranty
Claim in respect of the General Warranties; or (ii) a Claim in respect of a
breach by the Seller of clause 4.1 or Schedule 3; or

(b)
in the case of a Tax Claim, the date that falls three months after the expiry of
any relevant statute of limitations, in respect of the Liability or circumstance
that gives rise to the relevant Tax Claim.

2.    Thresholds for Claims. The Seller shall not be liable for any Warranty
Claim (other than a Warranty Claim in respect of the Fundamental Warranties):
(a)
other than a Warranty Claim under paragraph 6 of Part A of Schedule 5:

(i)
unless the amount of the Liability pursuant to any single such Warranty Claim
exceeds € 25,000 (in which case the Purchaser shall be entitled to claim the
whole amount of such Claim and not merely the excess). For the purposes of this
sub‑paragraph 2(a)(i), all Warranty Claims arising from substantially the same
facts or circumstances shall be treated as a single Warranty Claim; and

(ii)
unless the aggregate amount of the Liability of the Seller for all such Warranty
Claims not excluded by sub‑paragraph 2(a) exceeds € 5,000,000 (in which case the
Purchaser shall be entitled to claim the whole amount of such Warranty Claim and
not merely the excess); and

(b)
in the case of any Warranty Claim under paragraph 6 of Part A of Schedule 5,
unless the aggregate amount of the Liability of the Seller for all such Warranty
Claims exceeds € 7,500,000 (in which case the Purchaser shall be entitled to
claim only for the excess over € 7,500,000).

3.    Maximum limit for all Claims. The aggregate amount of the Liability of the
Seller for:
(a)
all Warranty Claims (other than a Claim in respect of the Fundamental
Warranties), Tax Covenant Claims and Seller Indemnity Claims, shall not exceed
€ 135,000,000; and

(b)
subject to paragraph 3(a) above, in respect of all Claims, Tax Covenant Claims
and Seller Indemnity Claims shall not exceed the Price.

4.    Claim to be withdrawn unless litigation commenced. Any Claim (other than a
Tax Claim) shall (if it has not been previously satisfied, settled or withdrawn)
be deemed to have been withdrawn:








--------------------------------------------------------------------------------




(a)
in the case of a General Warranty Claim, 12 months after the notice is given
pursuant to paragraph 1 of this Schedule 6; and

(b)
in the case of any other Claim, 18 months after the notice is given pursuant to
paragraph 1 of this Schedule 6;

unless in each case, legal proceedings in respect of it have been commenced by
being both issued and served. No new Claim may be made in respect of the facts,
matters, events or circumstances giving rise to any such withdrawn Claim.
5.    Claims only to be brought under relevant Warranties. The Purchaser
acknowledges and agrees that the only Warranties given in relation to:
(a)
Taxation are the Boxed Tax Warranties (and no other warranty is given in
relation to Tax); and

(b)
the Accounts are those set out in paragraphs 2, 4.1, 4.2, 6 and 9.2 of Part A of
Schedule 5 (and no other warranty is given in relation to the Accounts).

6.    Matters fairly disclosed. The Seller shall not be liable for any Warranty
Claim if and to the extent that the fact, matter, event or circumstance giving
rise to such Warranty Claim is fairly disclosed by this Agreement, any other
Transaction Document or the Disclosure Letter.
7.    Matters Disclosed in the Data Room. The Seller shall not be liable for any
Warranty Claim (other than a Warranty Claim in respect of the Fundamental
Warranties) to the extent that the fact, matter, event or circumstance giving
rise to such Warranty Claim is Disclosed in the Data Room.
8.    Matters provided for or taken into account in the Locked Box Accounts. The
Seller shall not be liable for any Non-Tax Warranty Claim if and to the extent
that the fact, matter, event or circumstance giving rise to the Non-Tax Warranty
Claim is specifically provided or reserved for in the Locked Box Accounts.
9.    Contingent Liabilities. If any Warranty Claim is based upon a Liability
which is contingent only, the Seller shall not be liable in respect of such
Warranty Claim unless and until such contingent Liability gives rise to an
obligation to make a payment (but the Purchaser has the right under paragraph 1
of this Schedule 6 to give notice of that Warranty Claim before such time) and
the time limits set out in paragraph 4 of this Schedule 6 shall not begin to run
until such Warranty Claim ceases to be contingent).
10.    No liability for Claims arising from acts or omissions of Purchaser: The
Seller shall not be liable for any Non-Tax Warranty Claim to the extent that it
would not have arisen but for, or has been increased or not reduced as a result
of, any voluntary act, omission or transaction carried out after Closing by the
Purchaser or any member of the Purchaser Group (or their respective directors,
employees or agents or successors in title) which:
(a)
was outside the ordinary and usual course of business of a member of the
Purchaser Group from time to time (and, for these purposes, the ordinary and
usual course of business of the Purchaser Group shall be deemed to include any
development, growth, expansion or rationalisation of the business of the
Purchaser Group, any group reorganisation or restructuring undertaken by any
member of the Purchaser Group, any defence or pursuit of claims by any member of
the Purchaser Group and/or any member of the Purchaser Group obtaining or
raising any financing);







--------------------------------------------------------------------------------




(b)
the Purchaser knew would be likely to cause or give rise to a breach of any of
the Non Tax Warranties or any increase in any liability in respect of any such
breach; and

(c)
was not required to comply with any applicable law, the terms of any Transaction
Document, accounting standard or any pre-Closing obligation of any Target
Company.

11.    Purchaser’s duty to mitigate. The Purchaser shall procure that reasonable
steps are taken to mitigate any Loss which it may suffer in consequence of any
breach by the Seller of any Warranty (other than a Fundamental Warranty).
12.    Insured Claims. If, in respect of any matter which would give rise to a
Non-Tax Warranty Claim, the Purchaser is entitled to make a claim under any
policy of insurance maintained in effect by the Purchaser or a Target Company at
the applicable time (such policy a Maintained Insurance Policy) or would have
been so entitled to make a claim if the policies of insurance effected by or for
the benefit of the Target Companies had been maintained after Closing on no less
favourable terms than those existing at the date of this Agreement (such
policies Equivalent Insurance Policies), then the amount of the Warranty Claim
shall be reduced by any amount recovered by the Purchaser under a Maintained
Insurance Policy in respect of that matter (or any amount which would have been
recoverable by the Purchaser if it had maintained Equivalent Insurance
Policies), less all Costs incurred by the Purchaser in recovering that sum from
the relevant insurers. The Purchaser shall, or shall procure that the relevant
Target Company shall, make a claim under any Maintained Insurance Policy in
respect of any matter which would give rise to a Warranty Claim.
13.    Recovery from third party after payment from Seller. Where the Seller has
made a payment to the Purchaser in settlement of any Non-Tax Warranty Claim (a
Seller Payment), and the Purchaser or any member of the Purchaser Group is
entitled to recover (whether by insurance, payment, discount, credit, relief or
otherwise) from a third party a sum which indemnifies or compensates the
Purchaser or any member of the Purchaser Group (in whole or in part) in respect
of the Losses which are the subject of that Warranty Claim (a Third Party
Payment), the Purchaser shall:
(a)
promptly notify the Seller of the fact and provide such information as the
Seller may reasonably require;

(b)
subject to the Purchaser or the relevant member of the Purchaser Group being
indemnified against all Costs incurred as a consequence of any action taken
under this paragraph 13, take, or procure that the relevant member of the
Purchaser Group takes, such steps as may be reasonably requested by the Seller
to enforce such right; and

(c)
provided no other Claims are outstanding, pay to the Seller as soon as
practicable after receipt an amount equal to the lesser of:

(i)
the amount by which the total recovery of the Purchaser Group (for the avoidance
of doubt, the Seller Payment and Third Party Payment less the Costs incurred in
that recovery (including any Tax payable in respect of these recoveries and any
Costs which have not been paid to the Purchaser under paragraph 13(b) of this
Schedule)) exceeds the aggregate of its actual Losses; and

(ii)the Seller Payment less any amount of the Seller Payment previously repaid
to the Seller.






--------------------------------------------------------------------------------




14.    No liability for legislation. The Seller shall not be liable for any
Non-Tax Warranty Claim if and to the extent it is attributable to, or the amount
of such Claim is increased as a result of, any:
(a)
legislation which is both announced and coming into force after Closing;

(b)
change of law (or any change in interpretation on the basis of case law),
regulation, directive or published administrative practice both announced and
coming into force after Closing;

(c)
changes in the rates of Taxation in force at Closing or any imposition of any
Taxation or any withdrawal of relief from Taxation not in effect at the date of
Closing; or

(d)
changes in accounting policy or Tax reporting practice of the Purchaser or any
of the Target Companies introduced or having effect after Closing other than
where such changes were required to be made by a Target Company to comply with
applicable Law in effect from time-to-time in the pre-Closing period or
generally accepted accounting principles applicable to the Target Companies in
effect from time-to-time in the pre-Closing period.

15.    No double recovery. The Purchaser shall not be entitled to recover
damages or obtain payment, reimbursement, restitution or indemnity more than
once in respect of any Loss.
16.    Punitive damages. No party under this Agreement shall be entitled to
claim for any punitive damages.
17.    Purchaser’s knowledge. The Seller shall not be liable for any Warranty
Claim if and to the extent that Steve Fredrickson, Kevin Stevenson, Neal Stern,
Chris Graves, Kent McCammon, and Chris Lagow is actually aware at the date of
this Agreement:
(a)
of the fact, matter, event or circumstance which is the subject matter of the
Claim; and

(b)
that the fact, matter, event or circumstance constitutes a breach of Warranty.

18.    Waiver of right of set-off. Other than where specifically provided for in
Schedule 8 or the Metrogas Loan Agreement, the Purchaser waives and relinquishes
any right of set-off or counterclaim, deduction or retention which the Purchaser
might otherwise have in respect of any Claim against or out of any payments
which the Purchaser may be obliged to make (or procure to be made) to the Seller
pursuant to this Agreement.
19.    Seller to have opportunity to remedy breaches. If a breach of the
Warranties is capable of remedy, the Purchaser shall only be entitled to
compensation if it gives the Seller written notice of the breach and the breach
is not remedied within 30 days after the date on which such notice is served on
the Seller. Without prejudice to its duty to mitigate any loss, the Purchaser
shall (or shall procure that any relevant member of the Purchaser Group shall)
at Seller’s Cost provide all reasonable assistance to the Seller to remedy any
such breach.
20.    Prompt notice. The Purchaser shall provide written notice to the Seller
within 45 days of becoming aware of any fact, matter or circumstance reasonably
likely to give to rise to a Non-Tax Warranty Claim containing reasonable details
of the Non-Tax Warranty Claim including the Purchaser’s then estimate (on a
without prejudice basis) of the amount of the Non-Tax Warranty Claim provided
that, other than as set out in paragraph 1 of this Schedule 6, the failure to
provide






--------------------------------------------------------------------------------




any notice of Claim under this Agreement in accordance with a specified time
limit (if any) shall not invalidate any Non-Tax Warranty Claim except to the
extent the Seller’s liability is increased by any non-compliance.






--------------------------------------------------------------------------------




SCHEDULE 7    

PURCHASER WARRANTIES


1.    The Purchaser is validly incorporated, in existence and duly registered
under the laws of its jurisdiction and has full power to conduct its business as
conducted at the date of this Agreement.
2.    The Purchaser is resident for Tax purposes only in its jurisdiction of
incorporation.
3.    The Purchaser has obtained all corporate authorisations and (other than to
the extent relevant to the Conditions) all other governmental, statutory,
regulatory or other consents, licences and authorisations required to empower it
to enter into and perform its obligations under this Agreement.
4.    Entry into and performance by each member of the Purchaser Group of this
Agreement and/or any Transaction Document to which it is a party will not: (i)
breach any provision of its Constitutional Documents; or (ii) (subject, where
applicable, to fulfilment of the Conditions) result in a breach of any laws or
regulations in its jurisdiction of incorporation or of any order, decree or
judgment of any court or any governmental or regulatory authority.
5.    Neither the Purchaser nor any member of the Purchaser Group which is a
party to any Transaction Document is insolvent or bankrupt under the laws of its
jurisdiction of incorporation, unable to pay its debts as they fall due or has
proposed or is liable to any arrangement (whether by court process or otherwise)
under which its creditors (or any group of them) would receive less than the
amounts due to them. There are no proceedings in relation to any compromise or
arrangement with creditors or any winding up, bankruptcy or insolvency
proceedings concerning the Purchaser or any of its Affiliates and no events have
occurred which would justify such proceedings. No steps have been taken to
enforce any security over any assets of the Purchaser or any of its Affiliates
and no event has occurred to give the right to enforce such security.
6.    So far as the Purchaser is aware, neither the Purchaser nor any member of
the Purchaser Group is subject to any order, judgment, direction, investigation
or other proceedings by any Governmental Entity which will, or are likely to,
prevent or delay the fulfilment of any of the Conditions.






--------------------------------------------------------------------------------




SCHEDULE 8    

TAX
Part A: Tax Warranties
1.Locked Box Accounts. All liabilities (other than liabilities in respect of
deferred Tax) of each Target Company for Tax measured by reference to income,
profits or gains earned, accrued or received on or before the Locked Box
Accounts Date or arising in respect of an Event occurring on or before the
Locked Box Accounts Date are provided for or, in accordance with generally
accepted accounting practice applicable to the relevant Target Company,
disclosed in the Locked Box Accounts.
2.    Position since Locked Box Accounts Date. Since the Locked Box Accounts
Date no Tax Liability in respect of any Target Company has arisen in respect of
any Event occurring and no profits, losses or gains have been earned, accrued or
received other than in the ordinary course of the business of the Target Company
to which the Tax Liability relates.
3.    Returns. Each Target Company has in the last 4 years and within applicable
time limits filed or made all returns, and supplied all other material
information required to be supplied to all relevant Tax Authorities and
maintained all material records in relation to Tax required to be made or
maintained by it. All such returns and information were and remain, complete, up
to date and accurate in all material respects and were made on a proper basis.
4.    Payments. Each Target Company has paid all material amounts of Tax which
it has become liable to pay in the last 4 years and no Target Company has in
that period become liable to pay a material penalty, surcharge, fine or interest
in connection with a liability to Tax.
5.    Disputes, investigations. Other than the Crystal Productions Dispute, UK
VAT Cases and Finnish Tax Matter, the Disclosure Letter contains details of: (a)
any material current dispute, action, suit, investigation or enquiry with any
Tax Authority in which a Target Company is involved; (b) any material dispute,
action, suit, investigation, enquiry or non routine visit by any Tax Authority
to which a Target Company is or has been subject in the last 4 years; and (c) in
relation to each Target Company any planned action, suit, investigation, enquiry
or non-routine visit by any Tax Authority of which the Seller is aware. All
deficiencies asserted or assessments made as a result of any dispute, action,
suit, investigation, enquiry, audit or non routine visit by any Tax Authority in
the last 4 years have been paid in full. No Target Company has waived or been
requested to waive any statute of limitations in respect of Tax which waiver is
currently in effect.
6.    Special arrangements and rulings. Other than the Norway Ruling and the
Swiss Rulings, no Tax Authority has operated or agreed to operate any ruling,
special arrangement or concession (being a ruling, an arrangement or concession
which is not based on relevant legislation or any published practice or
concession) in relation to any Target Company's Tax affairs; and each Target
Company has fully complied with the requirements and terms of all special
arrangements, concessions and rulings to the extent applicable to it.
7.    Company residence. Each Target Company is and has in the last 4 years been
resident in its country of incorporation for Tax purposes and is not and has not
in the last 4 years been treated:






--------------------------------------------------------------------------------




(i)
as resident in any other jurisdiction for any Tax purpose (including any double
taxation arrangement); or

(ii)save in connection with any Permanent Establishment Liabilities, as carrying
on a business in any other jurisdiction through a permanent establishment; or
(iii)so far as the Seller is aware and save in connection with any Permanent
Establishment Liabilities or any Transfer Pricing Liabilities, other than those
jurisdictions covered by (i) and (ii) above, as having any presence for Tax
purposes in any jurisdiction which requires it to make any material payment of
Tax in that jurisdiction.
8.    Withholdings. Each Target Company has made all deductions and retentions
of or on account of Tax as it was or is required to make and all such payments
of or on account of Tax as were required to have been made to any Tax Authority.
9.    Employees, pensions. All amounts in respect of any Employee (including any
social security, social fund, superannuation or similar contributions) payable
to any Tax Authority due and payable by any Target Company up to the date hereof
have been paid and each Target Company has made all such deductions and
retentions as should have been made.
10.    Value Added Tax. For the purposes of paragraph 11 of this Part A of this
Schedule, the expression "VAT legislation" shall include the VAT Directive and
all other enactments in relation to VAT in all relevant jurisdictions and all
notices, provisions and conditions made or issued thereunder including the terms
of any agreement relating to VAT reached with any relevant Tax Authority.
11.    Save for matters arising in relation to the UK VAT Case and in connection
with any Permanent Establishment Liabilities, each Target Company has complied
with and observed in all material respects the terms of VAT legislation in the
last 4 years.
12.    Stamp duty, transfer taxes, etc. All documents in the possession of any
Target Company or to the production of which a Target Company is entitled and
which attract stamp duty, or other stamp, documentary, transfer or registration
taxes or duties (together Duties) and which are necessary for any Target Company
in proving title to any material asset have been properly stamped.
13.    Arm's Length Dealings. Other than in connection with any Transfer Pricing
Liabilities, all transactions or arrangements made by any Target Company with a
related person (under applicable law as it relates to transfer pricing or its
equivalent in any jurisdiction) have been made on arm's length terms. So far as
the Seller is aware, no notice or enquiry has been made by any Tax Authority in
connection with any such transactions or arrangements.
14.    Anti-avoidance. No Target Company has been involved in any transaction or
arrangements (or any series of transactions or arrangements) which, or any part
of which is or was required to be disclosed by a Target Company to, or
registered by a Target Company with, any Tax Authority under the provisions of
Part 7 of the UK Finance Act 2004 (as amended) or any regulations made
thereunder or any similar registration scheme or similar legislation in any
jurisdiction.






--------------------------------------------------------------------------------




Part B: Tax Covenant
1.
COVENANT TO PAY

1.1    The Seller hereby covenants with the Purchaser to pay to the Purchaser an
amount equivalent to:
(a)
any Actual Tax Liability arising in respect of, by reference to or in
consequence of:

(i)
any income, profits or gains earned, accrued or received on or before Closing;
or

(ii)any Event which occurred on or before Closing;
(b)
any Deemed Tax Liability;

(c)
any Actual Tax Liability arising in respect of, by reference to or in
consequence of: (i) the implementation of the Subsidiary Rationalisation
Process; and/or (ii) the Subsidiary Rationalisation Process (or any part of it)
subsequently being unwound by, and/or declared void by, any court of competent
jurisdiction;

(d)
any Actual Tax Liability arising in respect of, by reference to or in
consequence of the exercise, cancellation or cash-out of any share option issued
on or before Closing under the Share Option Scheme;

(e)
any Actual Tax Liability arising in respect of, by reference to or in
consequence of: (i) a failure by any member of the Seller’s Tax Group to
discharge any Tax; or (ii) any Target Company at any time before Closing being:
(X) a member of the same group for Tax purposes as any person other than another
Target Company; or (Y) treated on or before Closing for the purposes of any Tax
as having control of, being controlled by, or being otherwise connected with,
any person other than another Target Company; and

(f)
any Actual Tax Liability which arises in respect of, by reference to or in
consequence of any Leakage.

1.2    Each of the covenants in paragraph 1.1 above shall be construed as a
separate and independent covenant and shall not be limited or restricted by
reference to or inference from the terms of any other provision of this
Agreement.
1.3    Save with respect to the covenants in paragraphs 1.1(c) and 1.1(e),
paragraph 1.1 above shall not apply to any Tax Liability arising in respect of,
by reference to or in consequence of any income, profits or gains earned accrued
or received after Closing (whether or not as a result of an Event which occurred
on or before Closing), or any Event occurring after Closing. With respect to the
covenant in paragraph 1.1(c), paragraph 3.3 will apply and with respect to the
covenant in paragraph 1.1(d), paragraph 3.4 will apply.
2.
COSTS AND EXPENSES

The covenants contained in paragraph 1 shall extend to all reasonable costs and
expenses properly incurred by the Purchaser in connection with a successful
claim made under paragraph 1, or in






--------------------------------------------------------------------------------




investigating, dealing with and/or settling any Tax Liability in accordance with
paragraph 4 in respect of which a successful claim is made under Part B of this
Schedule.
3.
EXCLUSIONS

3.1    Subject to this paragraph 3, the covenants contained in paragraph 1.1
shall not cover any Tax Liability to the extent that:
(a)
provision or reserve in respect of that Tax Liability has been reflected in the
Locked Box Accounts; or

(b)
the Tax Liability was paid or discharged before the Locked Box Accounts Date and
such payment or discharge was taken into account in the preparation of the
Locked Box Accounts; or

(c)
the Tax Liability arises in respect of, by reference to or in consequence of:

(i)
any income, profits or gains earned, accrued or received in respect of the
period (or part period) commencing immediately following the Locked Box Accounts
Date and ending on Closing either: (aa) in the ordinary course of business of
the Target Company to which the Tax Liability relates; or (bb) to the extent
that (X) the Target Company to which the Tax Liability relates retains the
economic benefit of such income, profit or gains at Closing (and so is
ultimately for the benefit of the Purchaser and not the Seller) and is not
required, after Closing, to pay or otherwise transfer the value of such income,
profits or gains to any of the Seller, other member of the Seller Group or any
other person (other than a member of the Purchaser Group) and (Y) the amount of
the income, profit or gains so retained exceeds the amount of the Tax Liability
which arises in respect of, by reference to or in consequence of such income,
profit or gains; or

(ii)any Event occurring in the period (or part period) commencing immediately
following the Locked Box Accounts Date and ending on Closing in the ordinary
course of business of the Target Company to which the Tax Liability relates; or
(d)
the Tax Liability arises in respect of, by reference to or in consequence of the
Portfolio Owners being subject to Tax on a basis inconsistent with the Norway
Ruling; or

(e)
a Tax Authority disputes, challenges or overrules the Tax treatment, from a
transfer pricing perspective, of intra-group arrangements between the Portfolio
Owners and the Debt Collection Companies and the Tax Liability arises in respect
of, by reference to or in consequence of any transfer pricing adjustment to such
intra-group arrangements (a Transfer Pricing Liability); or

(f)
the Tax Liability arises in respect of, by reference to or in consequence of any
Tax arising for a Portfolio Owner on the basis that any Debt Collection Company
constitutes a permanent establishment of any Portfolio Owner or constitutes a
business or fixed establishment of any Portfolio Owner for VAT purposes (a
Permanent Establishment Liability); or

(g)
the Tax Liability arises as a result of any change in rates of Tax or of any
change in law (including a change in interpretation on the basis of case law),
regulation, directive, or the published practice of any Tax Authority, in each
case both announced and occurring after Closing; or







--------------------------------------------------------------------------------




(h)
the Tax Liability is a Transfer Pricing Liability or a Permanent Establishment
Liability and such Tax Liability: (i) did not exist (actually or contingently)
on or before Closing; and (ii) comes into existence solely and directly as a
result of, and would not have come into existence but for, a reorganisation or
restructuring which is implemented by or in respect of the Target Companies
and/or the Purchaser Group post-Closing but, so that this paragraph 3.1(h) shall
not apply to exclude liability of the Seller for either of the Transfer Pricing
Liability or Permanent Establishment Liability to the extent that such
reorganisation: (W) implements in whole or part the Subsidiary Rationalisation
Process; (X) is implemented pursuant to any legally binding agreement or
arrangement entered into by the Target Group prior to Closing; (Y) is required
to be implemented by applicable Law, and for the avoidance of doubt this
paragraph 3.1(h) shall not apply to any Tax Liability which arises in respect
of, by reference to or as a consequence of any Tax Authority launching or
initiating an audit, enquiry, or other investigation following implementation of
such reorganisation or restructuring; or

(i)
the Tax Liability comprises interest or penalties arising by virtue of an
underpayment of Tax (by way of an instalment or other payment on account of Tax)
prior to Closing, insofar as such underpayment would not have been an
underpayment but for a bona fide estimate made prior to Closing of the amount of
income, profits or gains to be earned, accrued or received after Closing proving
to be incorrect; or

(j)
the Tax Liability arises as a result of a change after Closing in the length of
any accounting period for Tax purposes of any Target Company other than a change
pursuant to a decision of the Seller or any relevant Target Company on or before
Closing, or (other than a change which is necessary in order to comply with
applicable law in effect from time-to-time, in any pre-Closing period, or
generally accepted accounting principles applicable to that Target Company from
time to time in any pre-Closing period) a change after Closing in any accounting
policy or Tax reporting practice of any Target Company; or

(k)
the Tax Liability arises as a result of the failure of the Purchaser to comply
with any of its obligations contained in paragraphs 4 (other than paragraph
4.6), 9 or 10 or the Crystal Productions Dispute Letter otherwise than where
such failure results from or is materially contributed to by any default or
failure of the Seller and/or any other member of the Seller Group in carrying
out, or in failing to carry out, its obligations under paragraphs 4 (other than
paragraph 4.6), 9 or 10 or the Crystal Productions Dispute Letter; or

(l)
the Tax Liability would not have arisen but for, or has been increased as a
result of, a voluntary act or omission carried out after Closing by the
Purchaser or any other member of the Purchaser Group which the Purchaser or such
member of the Purchaser Group knew would be likely to give rise to or increase
such Tax Liability but only to the extent that such voluntary act or omission
was:

(i)    outside the ordinary and usual course of business of the relevant Target
Company from time to time and, for these purposes, the ordinary and usual course
of business of such Target Company shall be deemed to include any development,
growth, expansion or rationalisation of the business of the Target Companies or
any group reorganisation or restructuring undertaken by or in respect of the
Target Companies and/or the Purchaser Group;






--------------------------------------------------------------------------------




(ii)    not required in order to comply with any applicable Law, the terms of
any Transaction Document, accounting standard or any legally binding obligation
of any Target Company in force or entered into on or before Closing;
(iii)    not carried out or omitted at the written request or written direction
or with the written consent of the Seller or its' authorised representative; or
(iv)    not the presentation for stamping of any instrument which was entered
into on or before Closing; or
(v)    otherwise than in the course of management of the Tax affairs of a Target
Company and/or the Purchaser Group in relation to any period (or part period)
after Closing (the Purchaser, relevant Target Company or other relevant member
of the Purchaser Group acting in good faith and reasonably); or
(m)
the Tax Liability is included in the description of Permitted Leakage.

3.2    The provisions of paragraph 3.1 and 3.9 shall also operate to limit or
reduce the liability of the Seller in respect of claims under the Boxed Tax
Warranties.    
3.3    The covenant in paragraph 1.1(c) shall not apply to the extent that the
Tax Liability in question arises after Closing as a result of the implementation
of the Subsidiary Rationalisation Process (or any part of it) post-Closing (or
the unwind or voiding of any implementation of the Subsidiary Rationalisation
Process (or any part of it) that occurred post-Closing) save to the extent that
such implementation (or part thereof) or such unwind or voiding (or part
thereof) of any implementation within (ii) or (iii) below: (i) was required by
applicable Law; (ii) was pursuant to a legal obligation created on or before
Closing; or (iii) was commenced or triggered pre-Closing by the Seller or other
member of the Seller Group and the Purchaser could not terminate or otherwise
forgo such implementation or unwind or voiding post-Closing (either in whole or
in part) without prejudice, save as to de minimis prejudice, to the Purchaser
and/or other member of the Purchaser Group.
3.4    The covenant in paragraph 1.1(d) shall not apply to the extent that the
Purchaser has already been compensated for the Actual Tax Liability to the
extent reflected in the Option Holder Payment Amount.
3.5    For the avoidance of doubt: (a) nothing in paragraphs 3.1(e), 3.1(f) or
3.7 shall apply to limit or exclude the liability of the Seller for any Tax
Liability arising in respect of, by reference to or in consequence of the UK VAT
Cases; and (b) paragraphs 3.1(e) and 3.1(f) are expressly subject to paragraph
3.7.
3.6    The provisions of Schedule 6 to this Agreement (Limitations on Liability)
shall, to the extent provided for in that Schedule, also apply to limit or
reduce the liability of the Seller under this Schedule.
3.7    If the aggregate amount of the Transfer Pricing Liability and Permanent
Establishment Liability (the Combined TP/PE Liabilities):
(a)
is equal to an amount between €0 and €10 million (inclusive) (the First €10
Million), the exclusions set out at paragraphs 3.1(e) and 3.1(f) shall apply to
each and any part of the First €10 Million;

(b)
is equal to an amount greater than €10 million and less than or equal to €20
million (the excess above €10 million being the Second €10 Million), the
exclusions set out at







--------------------------------------------------------------------------------




paragraphs 3.1(e) and 3.1(f) shall apply to each and any part of the First €10
Million, and shall apply to 50 per cent. of each and any part of the Second €10
Million;
(c)
is greater than €20 million (the amount in excess of €20 million being the
Excess), the exclusions at paragraphs 3.1(e) and 3.1(f) shall apply to each and
any part of the First €10 Million, shall apply to 50 per cent. of each and any
part of the Second €10 Million, and shall not apply to any of the Excess,

and for the avoidance of doubt, and, subject to paragraph 3.8, this paragraph
3.7 shall have no effect on the application of paragraph 3.1 other than
paragraphs 3.1(e) and 3.1(f).
3.8    The exclusion in paragraph 3.1(a) shall not operate so as to exclude or
otherwise limit the ability of the Purchaser to bring a Claim with respect to
the Combined TP/PE Liabilities.
3.9    Where the Tax Liability which is the subject of a Claim by the Purchaser
in connection with the UK VAT Cases is a liability for output VAT, the amount
payable by the Seller to the Purchaser in respect of such Tax Liability shall be
reduced by a net amount equal to (i) the amount of input VAT (if any) which has
been withheld by the UK Tax Authority pending the outcome of the UK VAT Cases
and which is off-set or credited against (and so reduces) the amount of any
output VAT payable to the UK Tax Authority (or which is repaid to a Target
Company or other member of the Purchaser Group to the extent that in respect of
a repayment to a Target Company, the relevant Target Company retains the
economic benefit of such repayment (notwithstanding the provisions of this
paragraph 3.9) at Closing (in a case where such repayment was received on or
before Closing) and to the extent such Target Company is not required to pay or
otherwise transfer the value of such repayment to any of the Seller, other
member of the Seller Group or any other person (other than a member of the
Purchaser Group) pursuant to an obligation entered into on or before Closing)
less (ii) any liability to Tax which arises for the relevant Target Company in
respect of, by reference to or as a consequence of such set-off, credit or
repayment of input VAT.
3.10    The exclusions and limitations set out in paragraph 3.1 shall not apply
to exclude or limit the liability of the Seller under the covenants contained in
paragraphs 1.1(c), 1.1(d) and 1.1(e), other than the exclusions and limitations
set out in paragraphs 3.1(a) and 3.1(b).
3.11    None of the exclusions or limitations in this paragraph 3 (other than
paragraph 3.9) shall apply to any Claim which arises as a consequence of fraud
or fraudulent misrepresentation by any member of the Seller Group or any Seller
Related Party.
3.12    The limitation in paragraph 3.1(l) shall not apply to limit or exclude
the liability of the Seller with respect to a Transfer Pricing Liability or a
Permanent Establishment Liability.
4.
NOTIFICATION OF CLAIMS AND CONDUCT OF DISPUTES

4.1    If the Purchaser or any of the Target Companies become aware of any Tax
Demand, which could result in a liability for the Seller under Part A or Part B
of this Schedule, the Purchaser shall give notice to the Seller of that Tax
Demand (including such reasonably sufficient details of such Tax Demand as are
then known) as soon as reasonably practicable (and in any event not more than
ten Business Days after the Purchaser or the Target Company concerned becomes
aware of such Tax Demand). For the avoidance of doubt, any failure or delay to
provide such notice shall not in itself discharge the Seller from any liability
under this Agreement save to the extent that the Seller is materially prejudiced
as a result of such failure or delay.






--------------------------------------------------------------------------------




4.2    The Purchaser shall take (or procure that the Target Company concerned
shall take) such action as the Seller may reasonably request to avoid, dispute,
resist, appeal, compromise or defend any Tax Demand or Existing Matter which
could give rise to a liability for the Seller under Part A or Part B of this
Schedule (whether notified by the Purchaser, or being a Tax Demand of which the
Seller was already aware), and any adjudication in respect thereof, subject to
the Purchaser and the relevant Target Company being indemnified to the
Purchaser's reasonable satisfaction against any Liabilities which are reasonably
incurred by the Purchaser or any other member of the Purchaser Group in
connection with taking such action.
4.3    Subject to this paragraph 4 and to the Purchaser and the relevant Target
Company being indemnified to the Purchaser's reasonable satisfaction against any
Liabilities which are reasonably incurred by the Purchaser or any other member
of the Purchaser Group, the Seller shall have the right (if it so wishes) to
control any proceedings taken in connection with the action referred to in
paragraph 4.2, and shall in any event be kept informed of any actual or proposed
material developments (including any meetings) and shall be provided with copies
of all material correspondence and material documentation relating to any Tax
Demand, Existing Matter, or such matter or action and such other information,
assistance and access to records and personnel as it reasonably requires.
4.4    Subject to this paragraph 4, if the Seller takes control of any
proceedings pursuant to paragraph 4.3, the Seller shall:
(a)
keep the Purchaser informed of all actual or proposed material developments
known to it concerning the relevant proceedings;

(b)
give reasonable prior notice to the Purchaser of any intended material oral
communication or any meeting with a relevant Tax Authority in relation to the
relevant proceedings, including details of the proposed agenda and allow the
Purchaser to participate in any such communication and/or any such meeting;

(c)
as soon as reasonably practicable provide the Purchaser with copies of or
extracts from all material documents (including, if requested, copies of any
notes relating to any oral communication or meeting in (b) above) and material
correspondence insofar as they relate to the relevant proceedings;

(d)
at least ten Business Days prior to the date of any intended formal submission
to a Tax Authority, provide the Purchaser with an opportunity to comment on any
material document or correspondence related to the relevant proceedings which is
to be submitted to the relevant Tax Authority and shall take the Purchaser's
reasonable comments into account in finalising such submission provided that
such comments are notified to Seller on a timely basis; and

(e)
subject to prior written approval by the Purchaser (not to be unreasonably
withheld or delayed and having particular regard to any regulatory and/or
reporting requirements to which any Target Company and/or other member of the
Purchaser Group may be subject), be entitled to appoint such person or persons
to deal directly with the relevant Tax Authority.

4.5    The Purchaser shall procure that no Tax Demand or Existing Matter in
respect of which the Seller could be required to make a payment under this
Schedule is settled or otherwise compromised without the Seller’s prior written
consent, such consent not to be unreasonably withheld or delayed (a Settlement
Consent).






--------------------------------------------------------------------------------




4.6     The Purchaser shall, and shall procure that each Target Company and any
of their respective advisers shall, not submit any correspondence or return or
send any other document to any Tax Authority where the Purchaser or relevant
Target Company is aware that the effect of submitting such correspondence or
return or sending such document would, or could reasonably be expected to, put
such Tax Authority on notice of any matter which could give rise to, or could
increase, a claim under this Schedule, without first affording the Seller a
reasonable opportunity to comment thereon and without taking account of Seller's
reasonable comments provided that such comments are notified to the Purchaser on
a timely basis. For the avoidance of doubt, any failure by the Purchaser or any
Target Company (or any of their respective advisers) to comply with the
provisions of this paragraph 4.6 shall not give rise to any exclusion from or
limitation of the liability of the Seller under this Agreement in respect of
such claim and Seller shall have no claim otherwise against the Purchaser or any
member of the Purchaser Group in respect of, by reference to on in consequence
of any such failure.
4.7    If the Seller does not request the Purchaser to take any appropriate
action within ten Business Days of any notice given to the Seller pursuant to
paragraph 4.1, the Purchaser shall not satisfy, settle or otherwise compromise
the relevant Tax Liability without first having requested a Settlement Consent.
If the Seller does not respond to such Settlement Consent request within ten
Business Days of the Purchaser having made such request, the Purchaser shall be
free to satisfy or settle the relevant Tax Liability on such terms as it may
reasonably think fit.
4.8    The Purchaser and the relevant Target Company shall also be free to
satisfy or settle the relevant liability on such terms as the Purchaser may
reasonably think fit where the liability derives from or arises out of any
dishonest or fraudulent act or omission by the Seller or by the relevant Target
Company (on or before Closing) or, in either case, any director or officer
thereof.
4.9    Nothing in this paragraph 4 shall require the Purchaser to, or procure
that the relevant Target Company shall, and the Seller shall not and shall
procure that no member of the Seller Group shall, in connection with any Tax
Demand:
(a)
do anything which is not true and accurate in all material respects; and/or

(b)
do anything which could reasonably be expected either to give rise to or
increase a liability to Tax or result in a loss, reduction, non-availability or
deferral of any Purchaser’s Relief for or by any member of the Purchaser Group
(a consequential tax liability) in circumstances where the Seller has not agreed
fully to indemnify the relevant member of the Purchaser Group against such
consequential tax liability; and/or

(c)
do anything which could reasonably be expected to have the effect that a
liability to Tax arises in a post-Locked Box Accounts Date period rather than a
pre-Locked Box Accounts Date period or in a post-Closing period rather than a
pre-Closing period (as the case may be) in circumstances where the Seller has
not agreed fully to indemnify the relevant Target Company against such
liability; and/or

(d)
take any action if the Purchaser is able to demonstrate (acting reasonably and
in good faith) that to do so would have material adverse Tax consequences for
any member of the Purchaser Group; and/or

(e)
take any action to the extent that it could reasonably be expected to involve a
Target Company contesting any Tax Demand before any court or other appellate
body (excluding the Tax Authority which has made the Tax claim) unless Tax
counsel (of at least ten years' experience) appointed by agreement between the
Seller and the Purchaser







--------------------------------------------------------------------------------




and instructed jointly by the Seller and the Purchaser opines, in writing, that
such appeal is more likely to succeed than not. The fees of such Tax counsel
shall be shared equally between the Purchaser and the Seller.
4.10    This paragraph 4 shall not apply to the Crystal Productions Dispute.
5.
DUE DATE OF PAYMENT AND INTEREST

5.1    The Seller shall pay to the Purchaser any amount payable under this Part
of this Schedule on or before the date which is the later of the date ten
Business Days after demand is made therefor by the Purchaser and two Business
Days before the first date on which the Tax in question is payable to the
relevant Tax Authority.
5.2    Where a claim under this Part of this Schedule relates to the use or set
off of a Purchaser’s Relief, the Seller shall pay to the Purchaser the amount
due under this Part of this Schedule in respect thereof on the later of the date
which is two Business Days before the first date on which Tax first becomes
payable to the relevant Tax Authority being Tax that would not have been payable
but for such use or set off, and ten Business Days after demand is made therefor
by the Purchaser.
5.3    Where a claim under this Part of this Schedule relates to costs and
expenses referred to in paragraph 2, the Seller shall pay the relevant amount to
the Purchaser on or before the date which is the later of ten Business Days
after written demand is made therefor by the Purchaser, accompanied by
reasonably satisfactory evidence of the nature of the costs and expenses in
question, and the fifth Business Day prior to the date when the Target Company
concerned becomes liable to pay or incur such costs or expenses.
6.
CRYSTAL PRODUCTIONS DISPUTE

[Intentionally left blank.]
7.
RECOVERY FROM THIRD PARTIES/TAX SAVINGS FOLLOWING A CLAIM

7.1    Paragraph 7.2 shall apply to recovery from third parties and paragraph
7.4 shall apply to benefits.
7.2    Subject to this paragraph 7, in circumstances where the Seller has made a
payment to the Purchaser in settlement of a Claim under this Schedule in respect
of a Tax Liability (and such payment has not been refunded by the Purchaser) and
any member of the Purchaser Group either receives or has received, or is
entitled to recover, from any person (other than any other member of the
Purchaser Group, but including for the avoidance of doubt any Tax Authority) a
payment which would not have arisen but for that Tax Liability or the
circumstances giving rise thereto, then:
(a)
upon the Purchaser becoming so aware, the Purchaser shall notify the Seller of
that fact as soon as reasonably practicable and if so required by the Seller
shall (subject to the Purchaser and the relevant member of the Purchaser Group
being indemnified to the Purchaser's reasonable satisfaction against any
Liabilities which may be thereby incurred by the Purchaser or any other member
of the Purchaser Group, acting reasonably) take (or shall procure that the
relevant member of the Purchaser Group shall take) such action







--------------------------------------------------------------------------------




as the Seller may reasonably request to enforce recovery of such payment
(keeping the Seller informed of the progress of any material action taken
including the provision of copies of all material correspondence and
documentation), provided that neither the Purchaser nor any member of the
Purchaser Group shall be obliged to take any action which the Purchaser (acting
in good faith and reasonably) demonstrates would have material adverse tax
consequences for any member of the Purchaser Group; and
(b)
if the Purchaser or the relevant member of the Purchaser Group receives a
payment in respect of the relevant Tax Liability (including by way of credit or
set-off), the Purchaser shall account to the Seller in accordance with paragraph
7.3 below for a sum equal to the lesser of (being the third party amount):

(i)
a sum equal to the payment so recovered (less, (x) any Tax actually suffered
thereon and (y) any Liabilities incurred in establishing or obtaining such
refund which are within the indemnity referred to in paragraph 7.2(a) but have
not yet been reimbursed by the Seller (and for the avoidance of doubt, such
indemnity shall be satisfied by this deduction, to the extent of this
deduction); and

(ii)the amount paid by the Seller in respect of the relevant Tax Liability or
other matter (and not previously refunded).
7.3    Any sum to be accounted for under paragraph 7.2(b) above shall be dealt
with as follows:
(a)
it shall be set against any payment then due from the Seller under this
Agreement; and

(b)
to the extent of any excess it shall, if no other Claims are outstanding against
the Seller, be paid to the Seller as soon as practicable after receipt of the
amount or, if Claims are outstanding against the Seller, following resolution of
all such outstanding Claims against the Seller (as the case may be).

7.4    Subject to this paragraph 7, in circumstances where the Seller has made a
payment to the Purchaser in settlement of a Claim under this Schedule in respect
of a Tax Liability (and such payment has not been refunded by the Purchaser) and
any member of the Purchaser Group either receives, or has received, or is
entitled to obtain a Relief in respect of that Tax Liability which would not
have arisen but for that Tax Liability or the circumstances giving rise thereto
(a Benefit), then:
(a)
upon the Purchaser becoming so aware, the Purchaser shall notify the Seller of
that fact as soon as reasonably practicable and if so required by the Seller
shall (subject to the Purchaser and the relevant member of the Purchaser Group
being indemnified to the Purchaser's reasonable satisfaction against any
Liabilities which may be thereby incurred by the Purchaser or any member of the
Purchaser Group, acting reasonably) take (or shall procure that the relevant
member of the Purchaser Group shall take) such action as the Seller may
reasonably request to obtain such Relief (keeping the Seller informed of the
progress of any action taken including the provision of copies of all material
correspondence and documentation), provided that neither the Purchaser nor any
member of the Purchaser Group shall be obliged to take any action which the
Purchaser (acting in good faith and reasonably) demonstrates would have material
adverse tax consequences for any member of the Purchaser Group; and

(b)
if the Purchaser or the relevant member of the Purchaser Group receives or
obtains a Benefit which has been utilised to give rise to an actual cash Tax
saving to such relevant







--------------------------------------------------------------------------------




member of the Purchaser Group, the Purchaser shall pay to the Seller a sum equal
to the lesser of (being the tax saving amount):
(i)
the amount of the actual cash Tax saving to the relevant member of the Purchaser
Group less any Liabilities incurred in establishing, obtaining or so utilising
the relevant Benefit which are within the indemnity referred to in paragraph
7.4(a) but have not yet been reimbursed by the Seller (and for the avoidance of
doubt, such indemnity shall be satisfied by this deduction, to the extent of
this deduction); and

(ii)the amount paid by the Seller in respect of the relevant Tax Liability (and
not previously refunded),
except where any amount so saved would otherwise have given rise to a claim
under this Agreement (in which event no such claim shall be made).
7.5    The Purchaser shall only be obliged to account to the Seller in
accordance with paragraph 7.4(b) in respect of a Benefit to the extent that the
Purchaser is satisfied (acting reasonably and in good faith) that such
accounting will not:
(a)
prejudice any of the entitlement of the relevant person to such Benefit (other
than through accounting for it to the Seller); nor

(b)
result in the loss, reduction or non-availability of the actual Tax saving
obtained from the utilisation of such Benefit.

7.6    Any sum to be accounted for under paragraph 7.4 above shall, if no other
Claims are outstanding against Seller, be due as follows:
(a)
in a case where the relevant member of the Purchaser Group receives a payment,
within ten Business Days of the receipt thereof; and

(b)
in a case where the relevant member of the Purchaser Group is required to pay a
tax saving amount to the Seller in respect of a Benefit, within ten Business
Days of the date on which Tax would have become payable to a Tax Authority but
for the use of such Benefit.

7.7    No member of the Purchaser Group shall be obliged to utilise a Benefit in
priority to the utilisation of competing Reliefs (if any) but the Purchaser
shall, and shall procure that the relevant member of the Purchaser Group shall,
approach the utilisation of such Reliefs in a commercially reasonable manner,
without reference to the obligation provided for in this paragraph 7 to pass
back Benefits to the Seller.
7.8    For the purposes of this paragraph, any payment or Benefit shall not
include any Crystal Productions Cash Refund.
8.
PURCHASER COVENANT

8.1    The Purchaser covenants with the Seller to pay to the Seller an amount
equivalent to any Tax or any amount on account of Tax which any member of the
Seller’s Tax Group is required to pay as a result of a failure by any Target
Company, or any other member of the Purchaser’s Tax Group, to discharge that
Tax.






--------------------------------------------------------------------------------




8.2    The covenant contained in paragraph 8.1 shall:
(a)
extend to any reasonable costs and expenses properly incurred by the Seller in
connection with a successful claim made under paragraph 8.1;

(b)
not apply to Tax to the extent that the Purchaser could claim in respect of it
under this Schedule (or would have been able to claim but for paragraph 1(b) of
Schedule 6, except to the extent a payment has been made to the Purchaser
pursuant to this Schedule in discharge of such claim (and not previously
refunded) and the Tax to which such payment relates was not paid by the Target
Company concerned;

(c)
not apply to Tax to the extent it has been recovered under any relevant
statutory provision (and the Seller shall procure that no such recovery is
sought to the extent that payment is made hereunder);

(d)
not apply to Tax which would not have arisen but for the Seller failing to make
payment (or failing to procure that a member of the Seller Group makes payment)
to the relevant Tax Authority of an amount of Tax equal to the payment made by
the Purchaser to the Seller hereunder in respect of such tax not later than 5
Business Days following the date such payment is made hereunder; and

(e)
not apply unless the Purchaser receives from the Seller written notice of the
Claim before the date that falls three months after the expiry of the relevant
statute of limitation in respect of the Liability or circumstance which gives
rise to the Claim under paragraph 8.1.

8.3    Paragraphs 4.1 to 4.4, 4.7 to 4.8 and 5 (conduct of disputes and due date
for payment) shall apply to the covenant contained in paragraph 8.1 as they
apply to the covenants contained in paragraph 1.1, replacing references to the
Seller by the Purchaser (and vice versa) where appropriate, and making any other
necessary modifications.
8.4    Notwithstanding any other provision of this Agreement, where the same
Relief, benefit or advantage gives rise to an entitlement of the Seller under
two or more provisions of this Agreement, the Seller shall not be entitled to
repayment, recovery of, exclusion or limitation of liability in respect of, or
credit or set-off for, the same amount in respect of such Relief, benefit or
advantage more than once.
9.
CONDUCT OF PRE‑CLOSING TAX AFFAIRS

9.1    Interpretation. In this paragraph 9 and in paragraph 10:
Pre‑Closing Tax Affairs means the Tax affairs of the Target Companies for which
the Seller is responsible under this paragraph 9;
Tax Documents means the Tax Returns, claims and other documents which the Seller
is required to prepare on behalf of the Target Companies under paragraph 9.2(a)
and 9.2(b);
Tax Return means any return required to be made to any Tax Authority of income,
profits or gains or of any other amounts or information relevant for the
purposes of Tax, including any related accounts, computations and attachments;
and






--------------------------------------------------------------------------------




Time Limit means the latest date on which a Tax Document can be executed or
delivered to a relevant Tax Authority either without incurring interest or a
penalty, or in order to ensure that such Tax Document is effective.
Rights and Obligations of the Seller
9.2    Subject to and in accordance with the provisions of this paragraph 9 the
Seller or its duly authorised agents shall, in respect of all Accounting Periods
ending on or before Closing, and at its own cost:
(a)
prepare and submit the Tax Returns of each of the Target Companies;

(b)
prepare and submit on behalf of each of the Target Companies all claims,
elections, surrenders, disclaimers, notices, consents and other relevant filings
for the purposes of Corporate Income Tax; and

(c)
(subject to paragraphs 4 and the terms of the Crystal Productions Dispute
Letter) deal with all matters relating to Tax which concern or affect the Target
Companies, including the conduct of all negotiations and correspondence and the
reaching of all agreements relating thereto or to any Tax Documents, but
excluding payment of Tax.

9.3    The Seller or its duly authorised agents shall deliver all Tax Documents
which are required to be signed by or on behalf of any Target Company to the
Purchaser for authorisation and signing. If a Time Limit applies in relation to
any Tax Document, the Seller shall ensure that the Purchaser receives the Tax
Document no later than ten Business Days before the expiry of the Time Limit.
9.4    The Seller shall procure that:
(a)
the Purchaser receives copies of all written correspondence or documentation
from any Tax Authority (including, if requested, copies of any notes relating to
any oral communication or meeting in (e) below) insofar as it is relevant to the
Pre‑Closing Tax Affairs, as soon as reasonably practicable following receipt of
such correspondence by the Seller or the relevant Target Company;

(b)
the Purchaser is kept properly informed of any actual or proposed material
progress or developments in agreeing and finalising the Tax Affairs of the
Target Companies for which it is responsible under paragraph 9.2;

(c)
within a reasonable period of time (and in any event not less than ten Business
Days prior to the date of intended submission to the relevant Tax Authority),
the Purchaser is provided with an opportunity to comment on any Tax Document to
be submitted to such Tax Authority and that reasonable consideration is given to
such comments in finalising such Tax Document (provided such amendments are
notified to the Seller on a timely basis);

(d)
the Purchaser receives copies of all written correspondence sent to any Tax
Authority insofar as it is relevant to the Pre-Closing Tax Affairs, promptly
after despatch of such correspondence by the Seller or the relevant Target
Company;

(e)
the Purchaser is given reasonable prior notice of any intended oral
communication or meeting with a relevant Tax Authority in relation to agreeing
and finalising the Tax affairs of the relevant Target Company, including details
of the proposed agenda and







--------------------------------------------------------------------------------




allow the Purchaser or its representatives to listen live to such communication
and attend any such meeting; and
(f)
no Tax Document is submitted to any Tax Authority which is not true and accurate
in all respects, and not misleading.

Obligations of the Purchaser
9.5    The Purchaser shall procure that:
(a)
the Seller and its duly authorised agents are afforded such access (including
the taking of copies) to the books, accounts and records of the Target Companies
and such other assistance as it or they reasonably require to enable the Seller
to discharge its obligations under paragraph 9.2 and to enable the Seller and
any member of the Seller’s Tax Group (acting reasonably) to comply with its own
Tax obligations or facilitate the management or settlement of its own Tax
affairs in respect of the pre-Closing period, subject to the Seller having
agreed to reimburse the Purchaser and any relevant Target Company for its out of
pocket costs and expenses reasonably incurred in providing such access and
assistance;

(b)
the Seller is promptly sent a copy of any communication received by the
Purchaser or a Target Company from any Tax Authority insofar as it relates to
the Pre‑Closing Tax Affairs; and

(c)
following prior approval by the Purchaser (not to be unreasonably withheld or
delayed and having particular regard to any regulatory and/or reporting
requirements to which any Target Company and/or other member of the Purchaser's
Tax Group may be subject) of the nominated person or persons, there is given to
such person or persons as may for the time being be nominated by the Seller
authority to conduct the Pre-Closing Tax Affairs in accordance with the
provisions of this Schedule, and that such authority is confirmed to any
relevant Tax Authority.

9.6    The Purchaser shall (subject to this paragraph below) be obliged to
procure that each of the Target Companies shall cause any Tax Document delivered
to it under paragraph 9.3 to be authorised and signed without delay and without
amendment, and returned to the Seller for submission.
Rights of the Purchaser
9.7    Nothing in this paragraph 9 shall require the Purchaser to, or procure
that the relevant Target Company shall, and the Seller shall not and shall
procure that no member of the Seller Group shall:
(a)
do anything which is not true and accurate in all material respects; and/or

(b)
do anything which could reasonably be expected to give rise to a consequential
tax liability (as defined in paragraph 4.9(b) above) in circumstances where the
Seller has not agreed fully to indemnify the relevant member of the Purchaser
Group against such consequential tax liability; and/or

(c)
do anything which could reasonably be expected to have the effect that a Tax
Liability arises in a post-Locked Box Accounts Date period rather than a
pre-Locked Box Accounts Date period or a post-Closing period rather than a
pre-Closing period (as the







--------------------------------------------------------------------------------




case may be) in circumstances where the Seller has not agreed fully to indemnify
the relevant Target Company against such Tax Liability; and/or
(d)
take any action if the Purchaser is able to demonstrate (acting reasonably and
in good faith) that to do so would have material adverse Tax consequences for
any member of the Purchaser Group.

9.8    The Purchaser shall be under no obligation to procure the authorisation
or signing of any Tax Document delivered to it under paragraph 9.3 which it
considers in its reasonable opinion to be false or misleading in any respect, or
to be contrary to applicable law in any respect, but for the avoidance of doubt
shall be under no obligation to make any enquiry as to the completeness or
accuracy thereof and shall be entitled to rely entirely on the Seller and its
agents.
9.9    For the avoidance of doubt, paragraph 4 applies in relation to any Tax
Demand and in the event of any conflict between paragraph 4 and this paragraph
9, paragraph 4 shall prevail.
10.
CONDUCT OF OTHER TAX AFFAIRS

10.1    Subject to paragraph 4 and the terms of the Crystal Productions Dispute
Letter, and subject to this paragraph 10, the Purchaser or its duly authorised
agents shall have sole conduct of all Tax affairs of each of the Target
Companies which are not Pre‑Closing Tax Affairs and shall be entitled to deal
with such Tax affairs in any way in which it, in its absolute discretion,
subject to paragraph 10.2, considers fit.
10.2    In respect of any Accounting Period commencing prior to Closing and
ending after Closing (a Straddle Period) the Purchaser shall procure that the
Tax Returns of each Target Company shall be prepared on a basis which is
consistent with the manner in which those Tax Returns were prepared for all
Accounting Periods ending prior to Closing, unless a different basis is required
by applicable law and/or generally accepted accounting principles. If in the
case of a Target Company the manner in which the Tax Returns for periods ending
prior to Closing were prepared is not consistent, such Tax Returns for that
Target Company in respect of the Straddle Period shall be prepared on a basis
which is consistent with the manner in which the Tax Returns for the Accounting
Period ending immediately before the Straddle Period have been prepared, unless
a different basis is required by applicable law and/or generally accepted
accounting principles.
10.3    The Purchaser shall procure that the Target Companies provide to the
Seller a reasonable opportunity to review all Tax Returns for Tax purposes to
the extent that such Tax Returns relate to the pre-Closing part of the Straddle
Period no later than ten Business Days before the date on which such Tax Returns
are required to be filed with the appropriate Tax Authority. The Purchaser shall
further procure that the Target Companies shall take the Seller’s reasonable
comments into account before the Tax Returns are submitted to the appropriate
Tax Authority provided that such comments are notified to the Purchaser on a
timely basis and to the extent that such comments relate to the pre-Closing part
of the Straddle Period.
10.4    The Seller shall provide such assistance as the Purchaser shall
reasonably request in preparing all Tax Returns relating to the Straddle Period.






--------------------------------------------------------------------------------




Part C: Withholdings, Gross Up and VAT
1.
WITHHOLDINGS

1.1    All sums payable under this Agreement or for breach of any of the
Warranties shall be paid free and clear of all deductions or withholdings
whatsoever, save only as provided in this Agreement or as required by law.
1.2    If any deduction or withholding is required by law from any payment in
respect of a Seller Obligation or a Purchaser Obligation then, except in
relation to interest, the payer shall pay the payee such additional amount as
will, after such deduction or withholding has been made, leave the payee with
the same amount as it would have been entitled to receive in the absence of any
such requirement to make a deduction or withholding.
1.3    If any sum paid in respect of a Seller Obligation or a Purchaser
Obligation is required by law to be brought into charge to Tax then, except in
relation to interest, the payer shall pay such additional amount as shall be
required to ensure that the total amount paid, less the Tax chargeable on such
total amount, is equal to the amount that would otherwise be payable.
1.4    To the extent that any deduction, withholding or Tax in respect of which
an additional amount has been paid under paragraphs 1.2 or 1.3 above results in
the payee obtaining a Relief (all reasonable endeavours having been used to
obtain such Relief), the payee shall pay to the payer, within ten Business Days
of obtaining the benefit of the Relief, an amount equal to the lesser of the
actual cash Tax saving to the payee arising from the utilisation of such Relief
obtained and the additional sum paid under paragraph 1.2 or 1.3 (the withholding
relief). The payee shall only be obliged to account to payer for the withholding
relief to the extent that the payee is satisfied (acting reasonably and in good
faith) that such accounting will not: (a) prejudice any of the entitlement of
the payee to the relief (other than through accounting for it to the payer); nor
(b) result in the loss, reduction or non-availability of the actual Tax saving
obtained by the payee from the utilisation of such Relief.
1.5    The quantum of the Purchaser's obligation under paragraphs 1.2 and 1.3
shall not exceed the Price.
1.6    Notwithstanding clause 19.3, paragraphs 1.2 and 1.3 above shall not apply
to the extent that the deduction, withholding or Tax would not have arisen but
for an assignment by the payee of any of its rights under this Agreement.
Part D: Definitions and Interpretation
1.
DEFINITIONS

1.1    In this Schedule the following definitions shall have the following
meanings:
Accounting Period means any period by reference to which any income, profits or
gains, or any other amounts relevant for the purposes of Tax, are measured or
determined;
Actual Tax Liability means a liability of any Target Company to make or suffer
an actual payment of Tax or an amount in respect of Tax (whether or not it is
directly or primarily the liability of or chargeable against or to the Target
Company and whether or not the Target Company has, or may have, a right of
recovery or reimbursement from any other person);






--------------------------------------------------------------------------------




Corporate Income Tax means any tax on income, profits or gains;
Crystal Productions Cash Refund means any amount received by a Target Company as
a refund of any Tax (for the avoidance of doubt, whether by payment, credit or
set-off), including penalties and interest, previously paid to a Tax Authority
in connection with the subject matter of the Crystal Productions Dispute (and
does not include, for the avoidance of doubt, any other losses or Reliefs);
Debt Collection Companies means Aktiv Kapital Financial Services AS (979 112
300), Aktiv Kapital Sverige Services AB (556189-4493), Aktiv Kapital Deutschland
GmbH (HRB 18837), Aktiv Kapital OY (Finland) (1569394-6), Aktiv Kapital
Acquisitions Inc. (86585 0879, Aktiv Kapital Portfolio Collection AS (995 262
584), Aktiv Kapital Collection SLU (B-80568769), Aktiv Kapital Inkasso GmbH (FN
207430 w) and Aktiv Kapital (UK) Ltd. (4267803);
Deemed Tax Liability means the use or set off of any Purchaser’s Relief in
circumstances where, but for such use or set off, an Actual Tax Liability would
have arisen in respect of which the Purchaser would have been able to bring a
successful claim against the Seller under this Schedule 8 (the amount of the Tax
Liability for these purposes being deemed to be equal to the amount of the
Actual Tax Liability that is saved by the use or set off of the Purchaser’s
Relief), save that although no member of the Purchaser Group shall be obliged to
utilise a Relief other than a Purchaser’s Relief in priority to the utilisation
of any Purchaser’s Relief, the Purchaser shall, and shall procure that the
relevant member of the Purchaser Group shall, approach the utilisation of such
Reliefs in a commercially reasonable manner and without reference to the
covenant provided for at paragraph 1.1(b) of Part B of this Schedule;
Event means any payment, act, transaction, omission or occurrence of whatever
nature and includes the death of any person, any person ceasing to be treated as
resident for Tax purposes in any jurisdiction, the entry into and completion of
this Agreement, a company becoming, being or ceasing to be a member of a group
of companies (however defined) for the purposes of any Tax and a company ceasing
to be connected or associated with any other person for the purposes of any Tax;
Existing Matters means the Finnish Tax Matter and the UK VAT Cases;
Finnish Tax Matter means the pending tax audit of Aktiv Kapital Portfolio OY
regarding Finnish business income tax, VAT and tax prepayment for the tax year
2009 and subsequent years;
Norway Ruling means the 18 June 2009 assessment decision for Aktiv Kapital First
Investment Ltd (case number 2004-054 KV);
Permanent Establishment Liability has the meaning given to it in paragraph
Part B3.1(f);
Portfolio Owners means Aktiv Kapital Portfolio AS (942 464 347), its Swiss
branch; Aktiv Kapital Portfolio AS, Oslo, Zweigniederlassung ZUG
(CH-400.9.032.183-7), Aktiv Kapital Holding AG (CHE-116.343.570), AK Portfolio
Holding AB (994 932 462), AK Nordic AB (987 710 128) and Aktiv Kapital Portfolio
Oy (994 952 420);
Purchaser's Relief means:
(a)
any Relief arising to any Target Company to the extent that it arises in respect
of an Event occurring or period after the Locked Box Accounts Date; and







--------------------------------------------------------------------------------




(b)
any Relief arising to any member of the Purchaser’s Group (other than any Target
Company);

Purchaser’s Tax Group means the Purchaser and any other company or companies
which either are or become after Closing, or have previously been, treated as
members of the same group as, or otherwise connected or associated in any way
with, the Purchaser for any Tax purpose, including, following Closing, the
Target Companies;
Relief includes any allowance, credit, deduction, exemption or set‑off in
respect of any Tax or relevant to the computation of any income, profits or
gains for the purposes of any Tax, or any right to or actual repayment of or
saving of Tax (including any repayment supplement, fee or interest in respect of
Tax) and any reference to the use or set off of Relief shall be construed
accordingly;
Seller’s Tax Group means the Seller and any other company or companies (other
than any Target Company) which either are or become after Closing, or have
previously been, treated as members of the same group as, or otherwise connected
or associated in any way with, the Seller for any Tax purpose;
Swiss Rulings means the following rulings or tax agreements for Aktiv Kapital
Holding AG and Aktiv Kapital Portfolio AS, Oslo, Zweigniederlassung Zug:
(a)
Aktiv Kapital Holding AG (AKH), Schöftland/Canton of Aargau (CHE-161.343.570):

(i)
Confirmation from the Swiss Federal Tax Administration dated October 10, 2013
that the double tax treaty between Switzerland and Norway is applicable and the
notification procedure applicable on dividends distributed by AKH;

(ii)
Tax ruling regarding income and capital taxes for the canton of Argovia
(confirmed by tax authority of the canton of Aargau on January 7, 2014); and

(iii)
Confirmation from the Swiss Federal Tax Administration with regard to the tax
treatment of depreciations dated January 15, 2014;

(b)
Aktiv Kapital Portfolio AS, Oslo, Zweigniederlassung Zug (AK ZN Zug), Zug/Canton
of Zug (CHE-115.187.385):

(i)
Tax ruling on cantonal level regarding privileged status as mixed company for
income and capital taxes in the canton of Zug (submitted to the tax authority of
the canton of Zug on February 4, 2014; with confirmation received on 5 February
2014);

(ii)
Tax ruling on Cantonal level regarding income and capital taxes confirmed by tax
authority of the canton of Zug on February 15, 2011 (replaced by ruling dated
February 4, 2014); and

(iii)
Ruling with the Swiss Federal Tax Administration dated September 17, 2009
regarding withholding tax and double tax treaty aspects of the reorganization
and liquidation of Aktiv Kapital Portfolio Investments AG; and







--------------------------------------------------------------------------------




(c)
Swiss subsidiaries - Transfer pricing: Aktiv Kapital Holding AG and Aktiv
Kapital Portfolio AS, Oslo, Zweigniederlassung Zug: Tax rulings regarding income
taxes (applied for November 30, 2012; confirmed by tax authority of the canton
of Argovia on December 11, 2012, by tax authority of the canton of Zug on
December 20, 2012, by the Federal tax authority on December 20, 2012);

Tax Demand means the issue of any notice, demand, assessment, letter or other
document or communication issued by or on behalf of any Tax Authority or the
taking of any other action by or on behalf of any Tax Authority (including the
imposition, or any document referring to the possible imposition, of any
withholding of or on account of Tax) from which it appears that a Tax Liability
may be incurred by or may be imposed on any Target Company, being a Tax
Liability which could give rise to a liability for the Seller under Part A or
Part B of this Schedule (whether alone or in conjunction with other Claims);
Tax Liability means an Actual Tax Liability or a Deemed Tax Liability;
Transfer Pricing Liability has the meaning given to it in paragraph 3.1(e) of
Part B of this Schedule;
UK VAT Cases means the ongoing dispute between Aktiv Kapital (UK) Ltd and HM
Revenue & Customs (HMRC) regarding UK VAT on collections services to Aktiv
Kapital First Investment Ltd (Bermuda); and
VAT Directive means the council directive of 28 November 2006 on the common
system of value added tax (EC Directive 2006/112) including any legislation and
regulations supplemental thereto.
2.
INTERPRETATION

2.1    General. In this Schedule references to:
(a)
claims, liabilities or payments under this Schedule shall include, for the
avoidance of doubt, claims, liabilities and payments in respect of a breach of
any of the Tax Warranties.

(b)
any liability to or in respect of Tax includes any liability to Tax whether or
not it is directly or primarily the liability of or chargeable against or to a
Target Company (whether or not such Target Company has or may have a right of
recovery or reimbursement from any other person);

(c)
income, profits or gains earned, accrued or received shall include income,
profits or gains which are deemed to have been earned, accrued or received for
the relevant Tax purpose and income profits or gains earned, accrued or received
on or before a relevant time or in respect of a period ending on or before a
relevant time shall include income, profits or gains deemed or treated for the
relevant Tax purpose to have or as having been earned, accrued or received on or
before such relevant time or in respect of that period;

(d)
any Event includes any actual Event or any deemed Event (for the purposes of any
relevant Tax) and any Event occurring or commencing on or before a particular
date or time shall include the case where such Event is deemed or treated for
the relevant Tax purpose as having occurred or commenced on or before that date
or time;

(e)
"in respect of Tax" includes:







--------------------------------------------------------------------------------




(i)
a payment pursuant to a group, affiliated, consolidated, unitary or other
combined filing, Tax pooling, Tax indemnity or Tax sharing arrangement (or any
similar or equivalent arrangement in any relevant jurisdiction) in existence
prior to Closing but only to the extent the amount of any such liability relates
to Tax;

(ii)
a payment to a member of the Seller’s Tax Group, or a repayment to a member of
the Seller’s Tax Group of the whole or part of any payment, for or in respect of
any Relief; and

(iii)
a payment pursuant to any warranty, covenant, indemnity or reimbursement
obligation in respect of Tax (other than to another Target Company) but only to
the extent the amount of any such liability relates to Tax;

(f)
any pre-Closing period in this Schedule shall include any period (or part of any
period) ending on or before Closing;

(g)
any post-Closing period in this Schedule shall include any period (or part of
any period) commencing after Closing;

(h)
any pre-Locked Box Accounts Date period in this Schedule shall include any
period (or part of any period) ending on or before the Locked Box Accounts Date;
and

(i)
any post-Locked Box Accounts Date period in this Schedule shall include any
period (or part of any period) commencing after the Locked Box Accounts Date.

2.2    Ordinary course. In this Schedule the following shall not be considered
to be in the ordinary course of business:
(a)    the declaration or payment of any dividend or the making of any
distribution or deemed distribution or the repayment of other return of any
share capital except for any group contributions (“konsernbidrag”) declared,
made or given by a Target Company and except in connection with the Subsidiary
Rationalisation Process;
(b)    a Target Company ceasing (or being deemed to cease) or becoming (or being
deemed to become) for Tax purposes to be a member of any group or associated
with any person;
(c)    any Event in circumstances where the consideration (if any) received by
or as the case may be, paid by the relevant Target Company in respect thereof is
less than the consideration deemed to have been received or more than the
consideration deemed to have been paid for Tax purposes (as the case may be) and
otherwise, any Event which, for Tax purposes, gives rise to deemed rather than
actual income, profits, gains or supplies;
(d)    any Event which gives rise to a liability to or in respect of Tax in
respect of the income, profits or gains, whether actual or deemed, of any
non-resident person or any other person other than the Target Company in
question;
(e)    the change in any of, the accounting reference date of a member of any
Target Company, any accounting policies of any Target Company or any Tax
reporting or Tax policies of any Target Company;
(f)    the failure by any Target Company to deduct or withhold any Tax from any
payment (deemed to be made or otherwise) to the extent required by law or, if
due, to account to any Tax Authority for such Tax;






--------------------------------------------------------------------------------




(g)    any cessation of trade by, or any major change in the nature or conduct
of trade of any Target Company;
(h)    any failure by any Target Company to comply with the provisions of
applicable Tax law, the entry into any Tax avoidance scheme by any Target
Company or any Event where the sole or a main purpose of which was the avoidance
of Tax;
(i)    a Target Company: (i) ceasing to be or becoming (or being deemed to cease
to be or being deemed to become) resident for Tax purposes; (ii) ceasing to or
starting to (or being deemed to cease to or being deemed to start to) carry on a
trade through a branch, agency or permanent establishment; or (iii) ceasing to
be or becoming (or being deemed to cease to be or being deemed to become)
subject to Tax, in each case in any jurisdiction; or
(j)    the liquidation, winding up, dissolution or event of insolvency in
respect of a Target Company except as part of the Subsidiary Rationalisation
Process,
but, for the avoidance of doubt, the method of amortisation of any debt
portfolio of a Target Company shall, to the extent it is consistent with such
treatment in the accounting period ending immediately prior to the relevant
period, be treated as being in the ordinary course of business.
2.4    Part B: deemed end of Accounting Period. In Part B of this Schedule:
(a)
for the purposes of determining whether:

(i)
a Tax Liability or Relief has arisen, or

(ii)any Target Company is or becomes entitled to a right to repayment or
receives an actual repayment of Tax
in either case, in respect of a period ended on or before Closing or in respect
of a period commencing after Closing, an Accounting Period of the Target Company
concerned shall be deemed to have ended on Closing; and
(b)
for the purposes of determining whether:

(i)any income, profits or gains have been earned, accrued or received, or
(ii)an Event has occurred
in either case, on or before Closing or after Closing, an Accounting Period of
the Target Company concerned shall be deemed to have ended on Closing.
2.3    Part B: paragraph references. References in Part B of this Schedule to
paragraphs are, unless otherwise stated, references to paragraphs in Part B.










--------------------------------------------------------------------------------




SCHEDULE 9    

TARGET COMPANY INFORMATION
Part A    :Details of the Company
Name:
Aktiv Kapital AS
Type of Company:
Private Limited Liability Company (Norwegian: “aksjeselskap”)
Date of Incorporation:
19 March 1991
Registered Number:
960 545 397
Registered Office:
Christian Krohgs gate 16, 0186 Oslo, Norway
Directors:
Harald Lauritz Thorstein
Per-Erik Åsmyr
Geir Langfeldt Olsen
Company Secretary:
Not applicable
Issued Capital:
NOK 4,504,749.90
Shareholders:
Geveran Trading Company Ltd.

Part B    : Details of the Subsidiaries
Norway
 
Name:
Aktiv Kapital Financial Services AS
 
Type of Company:
Private Limited Liability Company
(Norwegian: “aksjeselskap”)
 
Date of Incorporation:
29 July 1997
 
Registered Number:
979 112 300
 
Registered Office:
Christian Krohgs gate 16, 0186 Oslo, Norway
 
Director:
Jan Husby
 
Company Secretary:
Not applicable
 
Issued Capital:
NOK 1,000,000.00
 
Shareholders:
Aktiv Kapital AS









--------------------------------------------------------------------------------




 
Name:
Aktiv Kapital Portfolio AS
 
Type of Company:
Private Limited Liability Company
(Norwegian: “aksjeselskap”)
 
Date of Incorporation:
14 October 1986
 
Registered Number:
942 464 347
 
Registered Office:
Christian Krohgs gate 16, 0186 Oslo, Norway
 
Directors:
Jan Husby
Ingvald Sikveland
Leif Jarl
 
Company Secretary:
Not applicable
 
Issued Capital:
NOK 13,787,878.00
 
Shareholders:
Aktiv Kapital AS





 
Name:
Aktiv Kapital Investment AS
 
Type of Company:
Private Limited Liability Company
(Norwegian: “aksjeselskap”)
 
Date of Incorporation:
31 May 2011
 
Registered Number:
997 016 556
 
Registered Office:
Christian Kroghs gate 16, 0186 Oslo, Norway
 
Directors:
Jan Husby
Øystein Sindre Dannevig
Tom Stian Haugerud
 
Company Secretary:
Not applicable
 
Issued Capital:
NOK 350,000.00
 
Shareholders:
Aktiv Kapital AS











--------------------------------------------------------------------------------




 
Name:
Aktiv Kapital Portfolio Collection AS
 
Type of Company:
Private Limited Liability Company
(Norwegian: “aksjeselskap”)
 
Date of Incorporation:
15 February 2010
 
Registered Number:
995 262 584
 
Registered Office:
Christian Krohgs gate 16, 0186 Oslo, Norway
 
Directors:
Jan Husby
Leif Jarl
Ingvald Sikveland
 
Company Secretary:
Not applicable
 
Issued Capital:
NOK 100,000.00
 
Shareholders:
Aktiv Kapital Financial Services AS





 
Name:
Aktiv Kapital Sourcing AS
 
Type of Company:
Private Limited Liability Company
(Norwegian: “aksjeselskap”)
 
Date of Incorporation:
02 June 1997
 
Registered Number:
879 174 392
 
Registered Office:
Christian Krohgs gate 16, 0186 Oslo, Norway
 
Directors:
Jan Husby
Leif Jarl
Ingvald Sikveland
 
Company Secretary:
Not applicable
 
Issued Capital:
NOK 1,000,000.00
 
Shareholders:
Aktiv Kapital Portfolio AS











--------------------------------------------------------------------------------




 
Name:
Crystal Production AS
 
Type of Company:
Private Limited Liability Company
(Norwegian: “aksjeselskap”)
 
Date of Incorporation:
18 April 1989
 
Registered Number:
851 634 142
 
Registered Office:
Christian Krohgs gate 16, 0186 Oslo, Norway
 
Directors:
Jan Husby
Ingvald Sikveland
Leif Jarl
 
Company Secretary:
Not Applicable
 
Issued Capital:
NOK 6,498,301.50
 
Shareholders:
Aktiv Kapital Portfolio AS





 
Name:
Crystal Ocean AS
 
Type of Company:
Private Limited Liability Company
(Norwegian: “aksjeselskap”)
 
Date of Incorporation:
12 December 1997
 
Registered Number:
979 470 932
 
Registered Office:
Christian Krohgs gate 16, 0186 Oslo, Norway
 
Directors:
Jan Husby
 
Company Secretary:
Not Applicable
 
Issued Capital:
NOK 100,000,000.00
 
Shareholders:
Crystal Production AS











--------------------------------------------------------------------------------




 
Name:
Green Sea AS
 
Type of Company:
Private Limited Liability Company
(Norwegian: “aksjeselskap”)
 
Date of Incorporation:
8 December 1993
 
Registered Number:
968 253 980
 
Registered Office:
Christian Krohgs gate 16, 0186 Oslo, Norway
 
Directors:
Jan Husby
Leif Jarl
Ingvald Sikveland
 
Company Secretary:
Not Applicable
 
Issued Capital:
NOK 361,500,000.00
 
Shareholders:
Crystal Production AS





Sweden
 
Name:
AK Portfolio Holding AB
 
Type of Company:
Private Limited Liability Company
 
Date of Incorporation:
2 August 2002
 
Registered Number:
556631-8712
 
Registered Office:
753 83 Uppsala, Uppsala län, Uppsala kommun, Sweden
 
Directors:
Jan Husby
Leif Jarl
Ingvald Sikveland
 
Company Secretary:
Not Applicable
 
Issued Capital:
SEK 1,000,100
 
Shareholders:
Aktiv Kapital Portfolio AS











--------------------------------------------------------------------------------




 
Name:
AK Nordic AB
 
Type of Company:
Private Limited Liability Company
 
Date of Incorporation:
1 August 1978
 
Registered Number:
556197-8825
 
Registered Office:
753 83 Uppsala, Uppsala län, Uppsala kommun, Sweden
 
Directors:
Henning Dokset
Per Kumle
Tom Stian Haugerud
 
Company Secretary:
Not Applicable
 
Issued Capital:
SEK 53,840,000
 
Shareholders:
AK Portfolio Holding AB



 
 
Name:
Aktiv Kapital Sverige Services AB
 
Type of Company:
Private Limited Liability Company


 
Date of Incorporation:
1 April 1975
 
Registered Number:
556189-4493
 
Registered Office:
753 83 Uppsala, Uppsala län, Uppsala kommun, Sweden
 
Directors:
Jorund Granholt
Lena Eriksson
 
Company Secretary:
Not applicable
 
Issued Capital:
SEK 100,000.00
 
Shareholders:
Aktiv Kapital Financial Services AS











--------------------------------------------------------------------------------




 
Name:
AK Sverige AB
 
Type of Company:
Private Limited Liability Company
 
Date of Incorporation:
7 January 1935
 
Registered Number:
556033-8104
 
Registered Office:
753 83 Uppsala, Sweden
 
Directors:
Ingvald Sikveland
Öystein Sindre Dannevig
Leif Jarl
 
Company Secretary:
Not Applicable
 
Issued Capital:
SEK 5,000,000
 
Shareholders:
Aktiv Kapital Financial Services AS





 
Name:
Global Finance Scandinavia AB
 
Type of Company:
Private Limited Liability Company
 
Date of Incorporation:
1 March 1989
 
Registered Number:
556355-9094
 
Registered Office:
753 83 Uppsala, Sweden
 
Directors:
Sven Håkan Bernhard
 
Company Secretary:
Not Applicable
 
Issued Capital:
SEK 100,000
 
Shareholders:
AK Sverige AB





UK
 
Name:
Aktiv Kapital (UK) Ltd
 
Type of Company:
Private Limited Company
 
Date of Incorporation:
9 August 2001
 
Registered Number:
4267803
 
Registered Office:
Wells House 15/17 Elmfield Road Bromley Kent, BR1 1LT, United Kingdom
 
Directors:
Tiku Patel
David Sheridan
 
Company Secretary:
SP Legal Secretaries Limited
 
Issued Capital:
GBP 400,000
 
Shareholders:
Aktiv Kapital Financial Services AS







--------------------------------------------------------------------------------








 
Name:
Aktiv Kapital Asset Investments Ltd (UK)
 
Type of Company:
Private Limited Company
 
Date of Incorporation:
13 August 2001
 
Registered Number:
4269175
 
Registered Office:
c/o Ernst & Young LLP
1 More London Place
London
SE1 2AF
 
Directors:
Jan Husby
 
Company Secretary:
SP Legal Secretaries Limited
 
Issued Capital:
GBP 11,199,999
 
Shareholders:
Aktiv Kapital Portfolio AS





Canada
 
Name:
Aktiv Kapital Canada Ltd
 
Type of Company:
Private Limited Liability Company
 
Date of Amaglamation:
1 January 2008
 
Registered Number:
4461045
 
Registered Office:
1001-130 Dufferin Ave, London, Canada ON N6A 5R2
 
Directors:
Tiku Patel
Rod Hooktwith
 
Company Secretary:
Rod Hooktwith
 
Issued Capital:
100 Common Shares
12,396,819.27 Preference Shares
 
Shareholders:
Aktiv Kapital Financial Services AS











--------------------------------------------------------------------------------




 
Name:
Aktiv Kapital Acquisition Inc.
 
Type of Company:
Private Limited Liability Company
 
Date of Amalgamation:
1 January 2009
 
Registered Number:
4508343
 
Registered Office:
1001-130 Dufferin Ave, London, Canada ON N6A 5R2
 
Directors:
Tiku Patel
Rod Hooktwith
James Gignac
 
Company Secretary:
Rod Hooktwith
 
Issued Capital:
1,000 Common Shares
 
Shareholders:
Aktiv Kapital Canada Ltd





Finland
 
Name:
Aktiv Kapital Portfolio Oy
 
Type of Company:
Private Limited Liability Company
 
Date of Registration:
10 December 1999
 
Registered Number:
1569399-7
 
Registered Office:
Yliopistonkatu 7, 00100 Helsinki / PL 274, 00101 Helsinki, Finland
 
Directors:
Jan Husby
Leif Jarl
Ingvald Sikveland
 
Company Secretary:
Not Applicable
 
Issued Capital:
EUR 5,066,184.00
 
Shareholders:
Aktiv Kapital Portfolio AS











--------------------------------------------------------------------------------




 
Name:
Aktiv Kapital Oy
 
Type of Company:
Private Limited Liability Company


 
Date of Incorporation:
10 December 1999
 
Registered Number:
1569394-6
 
Registered Office:
Yliopistonkatu 7, 00100 Helsinki / PL 274, 00101 Helsinki, Finland
 
Directors:
Tiku Patel
Jørund Grandholt
Mikko Pärssinen
 
Company Secretary:
Not applicable
 
Issued Capital:
EUR 168.187,93
 
Shareholders:
Aktiv Kapital Financial Services AS





Switzerland
 
Name:
Aktiv Kapital Holding AG
 
Type of Company:
Private Limited Liability Company
 
Date of Incorporation:
10 December 2010
 
Registered Number:
CHE-116.343.570
 
Registered Office:
Holzikerstrasse 2, 5040 Schöftland, Switzerland
 
Directors:
Henning Dokset
 
Company Secretary:
Not applicable
 
Issued Capital:
CHF 100,000.00
 
Shareholders:
Aktiv Kapital Portfolio AS











--------------------------------------------------------------------------------




Germany
 
Name:
Aktiv Kapital Deutschland GmbH
 
Type of Company:
Private Limited Liability Company


 
Date of Incorporation:
18 March 2002
 
Registered Number:
HRB 18837
 
Registered Office:
Am Silberpalais 1, 47057 Duisburg, Germany
 
Directors:
N/A
 
Company Secretary:
Not applicable
 
Issued Capital:
EUR 25,000.00
 
Shareholders:
Aktiv Kapital Financial Services AS





Austria
 
Name:
Aktiv Kapital Inkasso GmbH
 
Type of Company:
Private Limited Liability Company
 
Date of Incorporation:
22 March 2001
 
Registered Number:
FN 207430 w
 
Registered Office:
Marktstrasse 3A-7000 Eisenstadt, Austria
 
Directors:
N/A
 
Company Secretary:
Not applicable
 
Issued Capital:
EUR 35,000
 
Shareholders:
Aktiv Kapital Financial Services AS











--------------------------------------------------------------------------------




Spain
 
Name:
Aktiv Kapital Collections SLU
 
Type of Company:
Limited Liability Company
 
Date of Incorporation:
24 March 1993
 
Tax Identification Number:
B-80568769
 
Registry details:
Commercial Registry of Madrid: Volume 5807, Sheet 72, Page M-94984
 
Registered Office:
C/Albasanz, no. 16, 2ª planta 28037 Madrid, Spain
 
Directors:
Jan Husby
Tiku Patel
Ingvald Sikveland
 
Company Secretary:
Mr. Vicente Luis Martínez (Secretary non-member of the Board of Directors)
 
Issued Capital:
EUR 3,606.07
 
Shareholders:
Aktiv Kapital Financial Services AS





Bermuda
 
Name:
AKCL Investments Ltd (Bermuda)
(in the process of being liquidated)
 
Type of Company:
Exempt
 
Date of Incorporation:
19 December 2006
 
Registered Number:
39393
 
Registered Office:
Third Floot, Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton HM 08, Bermuda
 
Directors:
Arthur E. M. Jones
Jan Husby
Håkon Bernhard
 
Company Secretary:
Shelley R. Durrant
 
Issued Capital:
USD 12,000.00
 
Shareholders:
Crystal Productions AS











--------------------------------------------------------------------------------




 
Name:
Aktiv Kapital First Investment Ltd (Bermuda)
(in the process of being liquidated)
 
Type of Company:
Exempt
 
Date of Incorporation:
29 March 2004
 
Registered Number:
35101
 
Registered Office:
Third Floot, Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton HM 08, Bermuda
 
Directors:
Arthur E. M. Jones
Jan Husby
Håkon Bernhard
 
Company Secretary:
Shelley R. Durrant
 
Issued Capital:
USD 32,419,200
 
Shareholders:
Crystal Productions AS





Cyprus
 
Name:
AK Portfolio Holding Ltd (Cyprus)
 
Type of Company:
Limited Liability Company
 
Date of Incorporation:
30 December 2005
 
Registered Number:
HE 170500
 
Registered Office:
John Kennedy, Iris House, Seventh Floor, Flat/Office 740B, 3106 Limassol, Cyprus
 
Directors:
Scott Bjorn Danielsen
May Kristin Haugen
Jan Husby
 
Company Secretary:
Marios Saveriades
 
Issued Capital:
EUR 17,100.00
 
Shareholders:
Aktiv Kapital ASA









--------------------------------------------------------------------------------




SCHEDULE 10    

REGISTERED OWNED IP

Part A    : Registered trademarks
No.
Jurisdiction
Mark
Classes
Date registered
260312
Norway
[crossamendedandrestat_image2.jpg]
Local Class 36
8 June 2011
967054
Spain
[crossamendedandrestat_image2.jpg]
Local Class 36
8 April 2008
967054
Turkey
[crossamendedandrestat_image2.jpg]
Local Class 36
8 April 2008
967054
Switzerland
[crossamendedandrestat_image2.jpg]
Local Class 36
8 April 2008
967,054


Macedonia
[crossamendedandrestat_image2.jpg]
Local Class 36
8 April 2008
967054
EU
[crossamendedandrestat_image2.jpg]
Local Class 36
8 April 2008
967054
Croatia
[crossamendedandrestat_image2.jpg]
Local Class 36
8 April 2008
TMA824,580
Canada
[crossamendedandrestat_image3.gif]
Local Class 36
23 May 2012
712503
Switzerland
[crossamendedandrestat_image3.gif]
Local Class 36
8 April 1999
712503
Spain
[crossamendedandrestat_image3.gif]
Local Class 36
8 April 1999
201562
Norway
[crossamendedandrestat_image3.gif]
Local Class 36
17 February 2000
1120187
EU
[crossamendedandrestat_image3.gif]
Local Class 36
19 June 2000









--------------------------------------------------------------------------------




Part B    : Domain names
Domain name
Owner
Created/Updated
aktivkapital.com
Aktiv Kapital ASA
25 September 1998
aktivkapital.net
Aktiv Kapital ASA
30 November 2005
aktivkapital.org
Aktiv Kapital ASA
30 November 2005
aktivkapital.info
Aktiv Kapital ASA
30 November 2005
aktivkapital.eu
AK Sverige AB
18 April 2006
aktivkapital.no
Aktiv Kapital AS
15 November 1999
aktivkapital.se
Aktiv Kapital ASA
23 April 2003
aktivkapital.fi
Aktiv Kapital Oy
19 January 2011
aktivkapital.de
Aktiv Kapital Deutschland GmbH
10 February 2012
(last updated)
aktivkapital.at
Aktiv Kapital ASA
unknown
aktivkapital.co.uk
Aktiv Kapital (UK) Ltd
8 September 2001
aktivkapital.es
Aktiv Kapital Collections, SLU
10 November 2005
aktivkapital.ca
Aktiv Kapital Canada Ltd.
19 October 2005
aktivkapital.it
Aktiv Kapital ASA
13 June 2012
aktivkapital.pl
Aktiv Kapital ASA
20 December 2002
aktivkapital.pt
Aktiv Kapital ASA
5 December 2011
aktivkapital.ie
Aktiv Kapital ASA
31 July 2012
aktivkapital.nl
Aktiv Kapital ASA
28 February 2012
aktivkapital.ch
Aktiv Kapital AG
unknown









--------------------------------------------------------------------------------




SCHEDULE 11    

PROPERTIES


Property Address
Owned/leased
Date of lease
Parties
Term
100 King Street West, Suite 5600, Toronto, ON M6X 1C9


Leased


8 August 2013
Aktiv Kapital Sourcing AS, Canada branch (lessee)
and
ON, Toronto – First Canadian Place (lessor)
1 September 2013-31 August 2014
130 Dufferin Avenue, 11th Floor, London, Ontario, N6A 5, Canada


Leased
11/14/15 March 2013
Aktiv Kapital Canada Ltd. (lessee)
and
BlueStone Properties Inc. (lessor)
1 July 2013- 30 June 2018
Calle Albasanz, 16, Second Floor, 28037 Madrid, Spain


Leased
8 January 2013
Aktiv Kapital Collection, SLU (lessee)
and
Hermanos Revilla S.A. (lessor)
1 April 2013 – 31 March 2016
Christian Krohgs gate 16, 0186 Oslo, Norway


Leased
22 December 2009
Aktiv Kapital AS (lessee)
and
Akerselva Atrium AS (lessor)
25 March 2010 – 24 March 2015


Dragarbrunnsgatan 46, 753 83 Uppsala, Sweden


Leased
10 April/3 May 2011
Aktiv Kapital Sverige Services AB (lessee)
and
Vasakronan Uppsala City AB (lessor)
1 January 2012 - 31 December 2016







--------------------------------------------------------------------------------




Property Address
Owned/leased
Date of lease
Parties
Term
Bredgränd 18, Uppsala, Sweden
Leased
26/27 October 2011
Aktiv Kapital Sverige Services AB (lessee)
and
Vasakronan Uppsala City AB (lessor)
1 November 2011 – 31 January 2012
(still in use)
Sörnäostenkatu 1, 00580 Helsinki, Finland (storage room)
Lease
28 December 2010
Aktiv Kapital Oy (lessee)
and
Keskinäinen Eläkevakuutu-syhtiö Ihmarinen (lessor)
1 June 2011 - until terminated
Helsingin Mikonkatu 9, 00100 Helsinki, Finland
Leased
23 December 2010
Aktiv Kapital Oy (lessee)
and
Keskinäinen Eläkevakuutu-syhtiö Ihmarinen (lessor)
1 April 2011 - until terminated
"CityPalais Duisburg", König-Heinrich-Platz 2 and 4, Landfermannstrasse 6 and 8,
Königstrasse 39, 55 and 55a, 47057 Duisburg, Germany
Leased


14 August 2012
Aktiv Kapital Deutschland GmbH (lessee)
and
CityPalais Duisburg GmbH & Co. KG (lessor)
1 August 2014 - 31 July 2019 with options to extend
"Silberpalais", Am Silberpalais 1, 47057 Duisburg, Germany


Leased
20/26 July 2007
Aktiv Kapital Deutschland GmbH (lessee)
and
Nude Estates Ltd. (lessor)
16 November 2009 - 16 December 2014
Haus Technologiezentrum, 7000 Eisenstadt, Marktstrasse 3, A-7000 Eisenstadt,
Austria
Leased


25/26 March 2009 (as amended 31 March 2013)
12 June 2013


Aktiv Kapital Inkasso GmbH (lessee)
and
Technologie-zentrum Eisenstadt Ges. mbH (lessor)
1 May 2009 - until terminated
and
1 August 2013 - until terminated







--------------------------------------------------------------------------------




Property Address
Owned/leased
Date of lease
Parties
Term
Holzikerstrasse 2, Schöftland, Switzerland


Leased
14/19 August 2013
AK Holding AG (lessee)
and
W Quadrat Treuhand AG (lessor)
15 August 2013 - until terminated
Zeughausgasse 3, 6300 Zug, Switzerland
Leased
3/10 February 2011
Aktiv Kapital Portfolio AS, Zug branch (lessee)
and
Gebäudever-sicherung Zug (lessor)
16 February 2011 - until terminated
Second Floor, Building 11, Chiswick Business Park, 566 Chiswick High Road,
London W4 5YS, United Kingdom


Leased
Unsigned
Aktiv Kapital AS (lessee)
and
Seadrill Management Ltd.(lessor)
1 July 2013 – 1 July 2016
Ground, Part Street and Third Floor, Wells House, 15-17 Elmfield Road, Bromley,
Kent, BTR1 1LS, United Kingdom


Leased
29 August 2008
Aktiv Kapital (UK) Limited (lessee)
and
Bedell Corporate Trustees Limited and Atrium Trustees Limited (as trustees of
the Well House Unit Trust) (lessor)
29 August 2008-28 August 2018
Part Third Floor, Wells House, 15-17 Elmfield Road, Bromley, Kent, BTR1 1LS,
United Kingdom
Underlease
4 July 2012
Aktiv Kapital (UK) Limited (lessor)
and
Bridges Logistics and Fulfilment Limited (lessee)
4 July 2012 – 28 February 2018









--------------------------------------------------------------------------------




SCHEDULE 12    

KEY MANAGERS


1.    Geir Olsen
2.    Henning Dokset
3.    Tiku Patel
4.    Martin Sjolund
5.    Jan Husby
6.    Alexander Holzgreve
7.    Øystein Dannevig






--------------------------------------------------------------------------------




SCHEDULE 13    

KEY PORTFOLIOS


UID1
AKCA0251
AKCA0283
AKFI0018
AKNO0001
AKNO0049
AKSE0001
AKSP0041
AKUK0442
AKUK0473
OLAT0120
OLAT0133
OLCH0022
OLDE0014
OLDE0042
OLSE0594
OLSE0710
AKNO0002
AKSE0003
AKSP0043
AKSP0044
AKUK0443
AKUK0444
AKUK0445
AKUK0446
AKUK0447
AKUK0448
AKUK0449
AKUK0450
AKUK0451
AKUK0452
AKUK0453
AKUK0454
AKUK0455
AKUK0456
AKUK0457
AKUK0458
AKUK0459
AKUK0460
AKUK0461
AKUK0462
AKUK0463
OLAT0001
OLAT0127
OLAT0129
OLAT0134
OLDE0012









--------------------------------------------------------------------------------




SCHEDULE 14    

DEFINITIONS AND INTERPRETATION


1.    Definitions. In this Agreement, the following words and expressions shall
have the following meanings:
2013 Accounts means the audited balance sheet of the Company (and, where
relevant, the audited consolidated balance sheet of the Company and its
subsidiary undertakings) and the audited profit and loss account of the Company
(and, where relevant, the audited consolidated profit and loss account of the
Company and its subsidiary undertakings), in each case as at 31 December 2013 in
respect of that financial year, together with any notes, reports, statements or
documents included in or annexed or attached to them;
Account means each outstanding non-settled active claim under a Portfolio
acquired or purported to be acquired by a Target Company after 31 December 2005
and Accounts shall be construed accordingly;
Account Holder means any obligor, or guarantor or surety of, or any party liable
for the payment of, an Account or, if there are multiple persons or entities
obligated to repay an Account, all such persons or entities collectively;
Account Level Data means account level data relating to the Accounts which is
set out in folders 12.1 and 12.2 of the Data Room;
Acquisition Financing Condition has the meaning given in clause 5.1(f);
Actual Warranty Claim has the meaning given in clause 5.9(a)(i);
Advokatfirmaet Wiersholm means Advokatfirmaet Wiesholm AS whose offices are at
Rueslokkveien 26, P.O. Box 1400 Vika, NO-0115, Oslo, Norway;
Affiliate means in relation to any Party, any subsidiary or Parent Company of
that Party and any subsidiary of any such Parent Company, in each case from time
to time;
Agreed Form means, in relation to a document, the form of that document which
has been initialled for the purpose of identification by or on behalf of the
Seller and the Purchaser (in each case with such amendments as may be agreed in
writing by or on behalf of the Seller and the Purchaser);
Anti-Bribery Law means any Law that relates to bribery or corruption, including
(without limitation) the US Foreign Corrupt Practices Act of 1977 and the UK
Bribery Act 2010, in each case as amended, re-enacted or replaced from time to
time;
Austrian Competition Condition has the meaning given in clause 5.1(d);
Boxed Tax Warranties means: (i) the Tax Warranties; and (ii) the Warranties in
paragraphs 2.1 and 2.3 of Part A of Schedule 5 as such Warranty applies to Tax;
Business Day means a day other than a Saturday or Sunday or public holiday in
Oslo or New York on which banks are open in Oslo or New York for general
commercial business;






--------------------------------------------------------------------------------




Claim means any claim under or for breach of this Agreement;
Closing means completion of the sale and purchase of the Shares in accordance
with the provisions of this Agreement;
Closing Date means the date on which Closing occurs;
Collection Impacting Third Party Right means any Third Party Right in respect of
an Account which materially impacts the net collections of a Target Company in
respect of such Account;
Company means Aktiv Kapital AS, a company incorporated under the laws of Norway,
with company number 960 545 397 and registered office at Christian Krohgs gate
16, 0186 Oslo, Norway;
Competing Business means a business which acquires and services non-performing
unsecured consumer loans;
Conditions means the conditions set out in clause 5.1, and Condition means any
of them;
Confidential Information has the meaning given in clause 18.1(a);
Connected Persons has the meaning given in clause 23;
Constitutional Documents means with respect to an entity its memorandum and
articles of association, by-laws or equivalent constitutional documents;
Contractual Employment Benefits means the contractual employment benefits of the
Employees as set out in Data Room folder 5.4.3;
Costs means reasonable out-of-pocket costs (including legal and other
professional costs) and expenses (including travel, accommodation, Taxation), in
each case of any nature whatsoever;
Crystal Productions Cash Refund has the meaning given in Schedule 8;
Crystal Productions Dispute means the ongoing dispute between Crystal Production
AS, Green Sea AS and Crystal Ocean AS and Norwegian tax authorities regarding
tax losses carried forward occurred before Aktiv Kapital acquired the Crystal
Production Group in 2003;
Crystal Productions Dispute Letter means the letter in the Agreed Form in
respect of the handling of the Crystal Productions Dispute;
Data Room means the data room comprising the documents and other information
relating to the Target Companies made available by the Seller as listed on the
data room index in the Agreed Form;
Deed of Novation and Amendment has the meaning given in Recital (D);
Deemed Warranty Claim has the meaning given in clause 5.9(a)(ii);
Default Interest means interest at EURIBOR plus three per cent.;
Definitive Financing Agreements has the meaning given in clause 5.3(a);






--------------------------------------------------------------------------------




Disclosed means disclosure with sufficient detail to identify to the Purchaser
the nature and scope of the matter disclosed, provided that:
(a)
such disclosure shall only be deemed to be Disclosed to the extent the
disclosure would allow a diligent person literate in the language in which the
disclosure was made and reasonably skilled in the field to which the information
relates (e.g. business administration, accounting, regulatory, legal, etc.) to
reasonably discern the relevance of such matter based on reading and analysing
such information; and

(b)
any contract or other document referred to, but not included in, the Data Room
shall only be deemed to be Disclosed if the material terms of such contract or
other document been included in the Data Room;

Disclosure Letter means the letter from the Seller to the Purchaser executed and
delivered immediately before the signing of this Agreement;
EEA means the European Economic Area comprising Austria, Belgium, Bulgaria,
Cyprus, Czech Republic, Demark, Estonia, Finland, France, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Latvia, Lichtenstein, Lithuania, Luxembourg,
Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia,
Spain, Sweden and the United Kingdom;
Employees means the employees of the Target Companies;
Environment means all or any of the following media, namely air (including the
air within buildings or other natural or man-made structures above or below
ground), water or land;
Environmental Consents means any material permit, licence, authorisation,
approval or consent required under Environmental Laws for the carrying on the
business of the Target Companies or the use of, or any activities or operations
carried out at, any site owned or occupied by any Target Company;
Environmental Laws means all international, European Union, national, state,
federal, regional or local laws (including common law, statute law, civil and
criminal law) which are in force and binding at the date of this Agreement, to
the extent that they relate to Environmental Matters;
Environmental Matters means all matters relating to the pollution or protection
of the Environment;
Equivalent Insurance Policies has the meaning given in paragraph 12 of
Schedule 6;
ERC means the estimated remaining collections in respect of a Portfolio over the
next seven years;
EURIBOR means the display rate per annum of the European interbank interest rate
for credit in Euro with an interest period of one month, published on the
appropriate page of the Reuters screen at 11.00 a.m. CET on the date on which
payment of the sum under this Agreement was due but not paid;
Exchange Rate means, with respect to a particular currency for a particular day,
the spot rate of exchange (the closing midpoint) for that currency into Euro on
such date as published in the London edition of the Financial Times first
published thereafter or, where no such rate is published






--------------------------------------------------------------------------------




in respect of that currency for such date, at the rate quoted by HSBC Bank Plc
as at the close of business in London on such date;
Existing Financing Agreements means (i) the amendment and restatement agreement
dated 28 June 2013 between, amongst others, the Company (as borrower) and DNB
Bank ASA (as facility agent, security agent, term loan facility agent and
revolving credit facility agent, DNB Markets and Merchant Banking, Skandinaviska
Enskilda Banken AB (PUBL) as mandated lead arrangers, DNB Markets as bookrunner
and the Lenders (as defined therein), for the fifth amendment and restatement
agreement to a EUR 100,000,000, GBP 45,000,000, NOK 365,000,000, SEK 500,000,000
term loan facility, the first amendment and restatement agreement to a
NOK 1,000,000,000 (as increased to NOK 1,500,000,000 by agreement dated 28 June
2013) revolving credit facility and the second amendment and restatement to an
intercreditor agreement; and (ii) the multicurrency overdraft facility agreement
dated 1 December 2011 between the Company (as borrower) and DNB Bank ASA (as
bank) in the amount of up to NOK 150,000,000;
Exiting Purchaser means PRA Holding IV, LLC, a company incorporated under the
laws of Virginia, with address at 120 Corporate Boulevard, Norfolk, VA 23502,
United States of America;
Extended Longstop Date has the meaning given in clause 5.7;
Financial Debt means borrowings and indebtedness in the nature of borrowings
(including by way of acceptance credits, discounting or similar facilities, loan
stocks, bonds, debentures, notes, overdrafts or any similar arrangements the
purpose of which is to raise money) owed to any banking, financial, acceptance
credit, lending or other similar institution or organisation;
Fundamental Warranties means the warranties set out in paragraph 1 of Part A of
Schedule 5;
General Illegality Condition has the meaning given in clause 5.1(g);
General Warranties means the Warranties other than the Fundamental Warranties
and the Tax Warranties;
Governmental Entity means any supra-national, national, state, municipal or
local government (including any subdivision, court, administrative agency or
commission or other authority thereof) or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, including the European Union;
Intellectual Property Rights or IPR means:
(a)
patents, utility models and rights in inventions;

(b)
rights in each of know-how, Confidential Information and trade secrets;

(c)
trade marks, service marks, rights in logos, trade names, rights in each of
get-up and trade dress and domain names;

(d)
copyright, moral rights, database rights, rights in designs, and semiconductor
topography rights;

(e)
any other intellectual property rights; and

(f)
all rights or forms of protection, subsisting now or in the future, having
equivalent or similar effect to the rights referred to in paragraphs (a) to (e)
above,







--------------------------------------------------------------------------------




in each case: (i) anywhere in the world; (ii) whether unregistered or registered
(including all applications, rights to apply and rights to claim priority); and
(iii) including all divisionals, continuations, continuations-in-part, reissues,
extensions, re-examinations and renewals;
IT Contract means any third party contract under which an IT System is licensed,
leased, supplied maintained or supported;
IT Systems means the material information and communications technologies used
by the Target Companies;
Key Managers means those Employees whose names are set out in Schedule 12;
Key Portfolios means the Portfolios acquired by the Target Companies the UID1
reference for which are listed in Schedule 13;
Last Accounts means the audited balance sheet of the Company (and, where
relevant, the audited consolidated balance sheet of the Company and its
subsidiary undertakings) and the audited profit and loss account of the Company
(and, where relevant, the audited consolidated profit and loss account of the
Company and its subsidiary undertakings), in each case as at the Last Accounts
Date in respect of that financial year, as set out in the Data Room, together
with any notes, reports, statements or documents included in or annexed or
attached to them;
Last Accounts Date means 31 December 2012;
Law means any statute, law, rule, regulation, guideline, ordinance, code, policy
or rule of common law issued, administered or enforced by any Governmental
Entity, or any judicial or administrative interpretation thereof;
Leakage means any of the following which occurs after the Locked Box Accounts
Date and on or before Closing:
(a)
any dividend or distribution (whether in cash or in kind) or any return of
capital (whether by reduction of capital or redemption or purchase of shares)
declared, paid or made by or from any Target Company;

(b)
any payment of interest or principal in respect of any indebtedness owed,
guaranteed or indemnified by any Target Company to, or on behalf of, or for the
benefit of, the Seller or any member of the Seller Group or any Seller Related
Party;

(c)
any payment by any Target Company of any Costs arising in connection with the
preparation for, negotiation or consummation of the transactions contemplated in
this Agreement or the Transaction Documents (including professional fees,
management advisory fees, option payments and transaction bonuses);

(d)
any other payment, assumption of liability or transfer of value (including the
waiver, forgiveness, discharge or discount by any Target Company of any amount
owed to it) in each case to, or on behalf of, or for the benefit of, the Seller
or any member of the Seller Group or any Seller Related Party less any cash
consideration received by the Target Companies in respect of the same; and

(e)
the agreement or undertaking by any Target Company to do any of the matters set
out in (a) to (d) above,







--------------------------------------------------------------------------------




but does not include any payment, assumption of liability, transfer of value,
dividend or distribution (or any agreement or undertaking to do any of the same)
by any Target Company to, or behalf of, or for the benefit of, any other Target
Company;
Liabilities means all liabilities, damages, Costs, duties, interest, penalties
and obligations of every description (including, for the avoidance of doubt, any
liability to Tax and any and all other costs, expenses and fees), whether
deriving from contract, the common law, equity, statute or otherwise, whether
present or future, actual or contingent, ascertained or unascertained, or
disputed or deriving from any settlement thereof, and whether owed or incurred
severally or jointly and as principal or surety, and Liability means any one of
them;
Loan Note means the US Dollar denominated loan note of the Purchaser Guarantor
in an amount of US Dollars equal to the Loan Note Amount based on the Exchange
Rate as at one Business Days prior to the Closing Date in the Agreed Form;
Loan Note Amount means € 125,000,000;
Locked Box Accounts means the unaudited consolidated accounts of the Company and
its subsidiary undertakings in respect of the 12 month period ended on the
Locked Box Accounts Date as set out in Schedule 2;
Locked Box Accounts Date means 31 December 2013;
Longstop Date means 30 June 2014 or, if the only Condition that has not been
satisfied (or waived) on 30 June 2014 is the Swedish FSA Condition, 30 August
2014;
Losses means all losses including damages, shortfalls, diminutions in value,
destruction and Liabilities and Loss means any one of them;
Maintained Insurance Policy has the meaning given in paragraph 12 of Schedule 6;
Management Service Contracts means the service contracts, each dated 19 February
2014, entered into between:
(a)    Aktiv Kapital AS and Geir Olsen;
(b)    Aktiv Kapital AS and Henning Dokset;
(c)     Aktiv Kapital AS and Martin Sjolund; and
(d)    Aktiv Kapital UK Ltd and Tiku Patel;
Material Adverse Change means any event, occurrence, fact, condition or change
that is, individually or in the aggregate, materially adverse to the assets,
liabilities, results of operations or financial condition of the Target
Companies, taken together, provided that none of the following shall constitute,
shall be considered or shall otherwise be taken into account in determining
whether there has occurred, and no event, occurrence, fact, condition or change
resulting from or arising out of any of the following shall constitute, a
Material Adverse Change:
(a)
any event, occurrence, fact, condition or change relating to or resulting from:

(i)
changes in economic conditions or financial, security or credit markets in
general, or changes affecting the availability or cost of financing (except, in
any







--------------------------------------------------------------------------------




such case, to the extent disproportionately impacting the Target Companies,
taken together, as compared to other businesses operating in the same industry
(and in such case, only such disproportionate impact shall be considered or
otherwise taken into account in determining if a Material Adverse Change has
occurred));
(ii)
changes generally applicable to the industries in which the Target Companies
operate (except, in any such case, to the extent disproportionately impacting
the Target Companies, taken together, as compared to other businesses operating
in the same industry (and in such case, only such disproportionate impact shall
be considered or otherwise taken into account in determining if a Material
Adverse Change has occurred));

(iii)
changes in prevailing interest or currency exchange rates;

(iv)
changes in national or international social and political conditions, including
any engagement in or escalation of war, civil unrest or other hostilities;

(v)
seasonal changes or any hurricane, tornado, flood, earthquake, volcanic
eruption, other consequence of weather or any other natural disaster, or any
acts of God, terrorist attacks, or any caution or recommendation against travel
by any Governmental Entity, for whatever reason;

(vi)
changes in applicable laws or in applicable accounting standards, principles or
interpretations which have at the date of this Agreement already been announced
or promulgated;

(vii)
the transactions contemplated by this Agreement, including the public
announcement thereof and acts of competitors or loss or threatened loss or
change in status of suppliers, customers, vendors, distributors, landlords,
agents or employees (including the threatened or actual termination, suspension,
modification or reduction of such relationships) to the extent relating to or
resulting there from; or

(viii)
actions (X) required, permitted or consented to by the Purchaser under or in
connection with this Agreement, (Y) taken or not taken at the written request of
the Purchaser or (Z) taken by the Purchaser or any of its Affiliates after the
date of this Agreement; or

(b)
any fact, matter, event or circumstance fairly disclosed by this Agreement, any
other Transaction Document or the Disclosure Letter or any document Disclosed or
deemed to be Disclosed in the Data Room or that is otherwise reasonably
foreseeable to the Purchaser as of the date hereof.

For the avoidance of doubt, this definition shall be interpreted in accordance
with the law of the State of Delaware in accordance with the first sentence of
clause 29 hereof;
Metrogas Loan Agreement means the subordinated loan agreement between Aktiv
Kapital Investment AS (as borrower) and Metrogas Holdings Inc. (as lender) dated
27 December 2013 (as may be amended pursuant to the amendment agreement in the
Agreed Form with respect to the Metrogas Loan Agreement);






--------------------------------------------------------------------------------




Non-Key Portfolio Acquisition Agreements means the Portfolio Acquisition
Agreements relating to the Portfolios acquired by the Target Companies other
than the Key Portfolios;
Non-Tax Claim means a Claim other than a Tax Claim;
Non-Tax Warranty Claim means a Warranty Claim other than a Claim for breach of a
Boxed Tax Warranty;
Norwegian FSA Condition has the meaning given in clause 5.1(c);
Norwegian Tax Resident Companies means Aktiv Kapital AS, Aktiv Kapital Financial
Services AS, Aktiv Kapital Portfolio AS, Aktiv Kapital Investment AS, Aktiv
Kapital Portfolio Collection AS, Aktiv Kapital Sourcing AS, Crystal Production
AS, Crystal Ocean AS, Green Sea AS, AK Nordic AB, AK Portfolio Holding AB and
Aktiv Kapital Portfolio Oy;
Option Holder Payment Amount means the amount in Euros equal to the aggregate of
the Option Holder Payments together with any amount payable by any Target
Company in respect of social security contributions or equivalent taxes in
connection with any Option Holder Payment;
Option Holder Payments means the payments to be made by the Target Companies to
the Option Holders under the Option Termination Agreements in consideration for
the cancellation of the options held by the Option Holders;
Option Holders means the holders of options under the Share Option Schemes;
Option Termination Agreements means the agreements to be entered into between
the Target Companies and Option Holders in the Pre-Closing Period pursuant to
which all of the options under the Share Option Schemes are to be cancelled and
terminated;
Original SPA has the meaning given in Recital (C);
Owned IP means (a) all the registered Intellectual Property Rights owned by the
Target Companies and (b) any other Intellectual Property Rights which are owned
by a Target Company and are material to the operations of that Target Company;
Parent Company means any company which holds a majority of the voting rights in
another company, or which is a shareholder of another company and has the right
to appoint or remove a majority of its board of directors, or which is a
shareholder of another company and controls a majority of the voting rights in
it under an agreement with other shareholders, in each case whether directly or
indirectly through one or more companies;
Permitted Leakage means the payments made, or to be made, by the Company or any
other Target Company from the Locked Box Accounts Date up to and including the
Closing Date which are set out in Schedule 1;
Permitted Portfolio Acquisition has the meaning given in clause 4.2(c);
Portfolio means a non-performing unsecured consumer loan portfolio;
Portfolio Acquisition Agreements means the agreements in respect of the
acquisition of the Portfolios entered into by the Target Companies;






--------------------------------------------------------------------------------




Portfolio Documentation means the Portfolio Acquisition Agreements and the
Account Level Data;
Pre-Closing Period means the period from and including the date of this
Agreement to and including the Closing Date;
Price has the meaning given in clause 2.1;
Properties means the land and buildings which are set out in Schedule 11 and all
of which are either owned or leased by any of the Target Companies;
Proposed Transaction means the transaction contemplated by the Transaction
Documents;
Protected Territories means Austria, Canada, Denmark, Finland, France, Germany,
Italy, the Netherlands, Norway, Portugal, Republic of Ireland, Russia, Spain,
Sweden, Switzerland and the UK;
Purchaser Conditions means the Conditions set out in clauses 5.1(a), 5.1(c),
5.1(d) and 5.1(f);
Purchaser Group means the Purchaser and its Affiliates from time to time, which
from Closing shall include the Target Companies;
Purchaser Obligation means any warranty or undertaking to indemnify given by the
Purchaser to the Seller under this Agreement, and the guarantee and indemnity
given by the Purchaser Guarantor pursuant to clause 10, including, for the
avoidance of doubt, any covenant to pay given by the Purchaser to the Seller
under paragraph 8 of Part B of Schedule 8;
Purchaser Records has the meaning given in clause 14.1(a);
Purchaser’s Bank Account means the Purchaser’s bank account, details of which
shall be notified in writing by the Purchaser to the Seller prior to Closing;
Purchaser’s Guaranteed Obligations has the meaning given in clause 10.1;
Purchaser’s VPS Account means the Purchaser’s VPS account, details of which
shall be notified in writing by the Purchaser to the Seller prior to Closing;
Representatives has the meaning given in clause 18.1(b);
Seller’s Bank Account means the Seller’s bank account at Nordea Bank Norge ASA;
account name Geveran Trading Co. Ltd; account number NO5060190497243(EURO);
swift code WIFT NDEANOKKXXX (and/or such other account(s) as the Seller and
Purchaser may agree in writing);
Seller Group means the Seller and its Affiliates from time to time but excludes
the Target Companies;
Seller Indemnity has the meaning given in clause 8.12;
Seller Indemnity Claim means a claim by the Purchaser (or any other member of
the Purchaser Group) in respect of or under a Seller Indemnity;






--------------------------------------------------------------------------------




Seller Obligation means any warranty, undertaking or indemnity given by the
Seller to the Purchaser and/or any other member of the Purchaser Group under
this Agreement, including, for the avoidance of doubt, any covenant to pay given
by the Seller to the Purchaser under Schedule 8;
Seller Payment has the meaning given in Schedule 6.
Seller Records has the meaning given in clause 14.1(b);
Seller Related Parties means, in relation to the Seller, John Fredriksen and his
immediate family (being his two daughters), and any entity controlled by John
Fredriksen and/or his immediate family. For the purposes of this definition,
control shall mean the possession, directly or indirectly of (i) the power to
direct the majority of voting rights in an entity; (ii) the power to appoint or
remove a majority of the directors of an entity; or (iii) the power to direct
the management, financial and operating activities of an entity, and controlled
shall be construed accordingly;
SFSA has the meaning given in clause 5.1(b);
Share Option Schemes means the Company’s existing share option schemes, details
of which are set out in folder 5.6.3 of the Data Room;
Shares means the shares comprising the entire issued share capital of the
Company;
Subsidiaries means the companies details of which are set out in Part B of
Schedule 9 and Subsidiary means any one of them;
Subsidiary Rationalisation Process means the ongoing process being carried out
by the Target Companies to wind up or otherwise liquidate the following
Subsidiaries: AK Portfolio Holding Ltd (Cyprus), AK Sverige AB (Sweden), Global
Finance Scandinavia AB (Sweden), Aktiv Kapital Asset Investments Ltd (UK), AK
First Investment Ltd (Bermuda), AKCL Investments Ltd (Bermuda) and AKNRM De
Mexico, S.A. DE C.V. (Mexico);
Surviving Provisions means clauses 16 (Costs), 17 (Announcements), 18
(Confidentiality), 19 (Assignment), 21 (Notices), 22 (Conflict with other
Agreements), 23 (Whole Agreement), 24 (Waivers, Rights and Remedies), 26
(Variations), 27 (Invalidity), 28 (Third Party Enforcement Rights), 29
(Governing Law and Jurisdiction), Schedule 6 (Limitations on Liability) and
Schedule 14 (Definitions and Interpretation);
Swedish FSA Condition has the meaning given in clause 5.1(b);
Target Companies means the Company and the Subsidiaries, and Target Company
means any of them;
Target Pension Schemes means the pension schemes disclosed at Data Room folder
5.8;
Tax or Taxation means: (i) taxes on income, profits and gains, (ii) all other
taxes, levies, duties, imposts, charges and withholdings in the nature of
taxation, including any excise, customs, property, capital, value added, goods
and services, sales, use, occupation, transfer, documentary, registration,
stamp, real estate transfer, franchise and payroll taxes and any national
insurance and social security contributions, and (iii) all penalties,
administrative fines, charges and interest relating to any of the items listed
in (i) or (ii), or to any late or incorrect return in respect of any of the
items listed in (i) or (ii);






--------------------------------------------------------------------------------




Tax Authority means any taxing or other authority (in any jurisdiction)
competent to impose any Tax liability, or assess or collect any Tax;
Tax Claim means a claim for a breach of any of the Boxed Tax Warranties or a Tax
Covenant Claim;
Tax Covenant means the Seller’s covenant to pay set out in Part B of Schedule 8;
Tax Covenant Claim means a claim by the Purchaser under Part B of Schedule 8;
Tax Warranties means the warranties set out in Part A of Schedule 8;
Third Party Claim has the meaning given in clause 11;
Third Party Right means any interest (in law or in equity) of any person,
including any right to acquire, option and right of pre-emption, and any
mortgage, charge, pledge, lien, assignment, hypothecation, security interest
(including any created or imposed by law), title retention and any other
encumbrance and any other security agreement or arrangement and rental, title
purchase and other agreements for payment on deferred terms or any agreement to
create any of the above;
Transaction Advisory Fees means the amount in Euros equal to the professional
fees of Deloitte, Ernst & Young and LEK Consulting incurred or agreed to be
incurred by the Target Companies in connection with the Proposed Transaction;
Transaction Documents means this Agreement, the Disclosure Letter, the Loan
Notes, the Metrogas Loan Agreement, the Crystal Productions Dispute Letter, the
Deed of Novation and Amendment and any other documents in Agreed Form;
Unconditional Date has the meaning given in clause 5.6;
VAT means:
(a)
any tax imposed in compliance with the council directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112) including any
legislation and regulations supplemental thereto;

(b)
any other value added tax and any sales tax, turnover tax, use tax, harmonised
sales tax, consumption tax or goods and services tax; and

(c)    any other tax of a similar nature to such tax referred to in (a) or (b)
above;
Warranties means the warranties given pursuant to clause 8 and set out in
Schedule 5 and the Tax Warranties;
Warranty Claim means a Claim in respect of any Warranty; and
Working Hours means 9.30 a.m. to 5.30 p.m. on a Business Day in the place of
receipt of a notice.
2.    Interpretation. In this Agreement, unless the context otherwise requires:
(a)
references to a person include any individual, firm, body corporate (wherever
incorporated), government, state or agency of a state or any joint venture,
association,







--------------------------------------------------------------------------------




partnership, works council or employee representative body (whether or not
having separate legal personality);
(b)
references to a paragraph, clause or Schedule shall refer to those of this
Agreement unless stated otherwise;

(c)
headings do not affect the interpretation of this Agreement; the singular shall
include the plural and vice versa; and references to one gender include all
genders;

(d)
references to any English law legal term or concept shall, in respect of any
jurisdiction other than England and Wales, be construed as references to the
term or concept which most nearly corresponds to it in that jurisdiction;

(e)
references to € or Euro are references to the lawful currency from time to time
of the member states of the European Union;

(f)
references to NOK are references to the lawful currency from time to time of
Norway;

(g)
references to US$ or US Dollars are references to the lawful currency from time
to time of the United States of America;

(h)
for the purposes of applying a reference to a monetary sum expressed in Euro, an
amount in a different currency shall be deemed to be an amount in Euro
translated at the Exchange Rate at the relevant date (which in relation to a
Claim, shall be the date of the receipt of notice of that Claim under
Schedule 6); and

(i)
any phrase introduced by the terms including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms.

3.    Enactments. Except as otherwise expressly provided in this Agreement, any
express reference to an enactment (which includes any legislation in any
jurisdiction) includes references to: (i) that enactment as amended,
consolidated or re-enacted by or under any other enactment before or after the
date of this Agreement; (ii) any enactment which that enactment re‑enacts (with
or without modification); and (iii) any subordinate legislation (including
regulations) made (before or after the date of this Agreement) under that
enactment, as amended, consolidated or re-enacted as described at (i) or (ii)
above, except to the extent that any of the matters referred to in (i) to (iii)
occurs after the date of this Agreement and increases or alters the liability of
the Seller or the Purchaser under this Agreement.
4.    Schedules. The Schedules comprise schedules to this Agreement and form
part of this Agreement.
5.    Inconsistencies. Where there is any inconsistency between the definitions
set out in this Schedule 14 and the definitions set out in any clause or any
other Schedule, then, for the purposes of construing such clause or Schedule,
the definitions set out in such clause or Schedule shall prevail.




